The next item is the debate on the European Council report and the Commission Statement on the meeting of the European Council (Brussels, 22 and 23 March 2005).
The President-in-Office of the Council, Mr Juncker, will take the floor first on behalf of the Council.
Mr President, Mr President of the Commission, ladies and gentlemen, in this Chamber on 12 January I presented to you the programme of the Luxembourg Presidency for the next six months.
Today, as tradition dictates, I shall briefly present to you the results of the recent meeting of the European Council. I say briefly because, given the overwhelming attendance in the House today, the debate may not be greatly enriched. For this reason I do not seek to stoke the debate but simply to inform you that we agreed on the reform of the Stability and Growth Pact after some bitter debating, after macho and virile exchanges, although the occasional female voice did make itself heard in the midst of the stormy debate. The result at which we arrived represents a balanced outcome, because it attaches all due importance to stability and because it does everything possible to ensure that the application of the stability rules will not restrict the growth potential that exists and should exist in Europe. To this end, we did not interfere with the underlying principles of the Pact, but we did flesh out the framework, which means that the Stability and Growth Pact will henceforth apply in different ways in each phase of the trade cycle.
The reform that we finally enacted is the fruit of excellent cooperation, and I must emphasise this here, between the Commission and the Council or, to be more precise, between the College of Commissioners and the Presidency of the Council, between the Commissioner responsible for monetary affairs and the President of the Council of Finance Ministers. It gave me real pleasure to be able to work hand in hand with the Commission.
Everything has been said about the reform of the Pact, and much of what has been said borders on fabrication. Those who say that any deficit will be permissible once the Pact has been reformed and those who present the reform measures as a green light for Europe to follow the primrose path leading to mountains of debt are sorely mistaken. Neither the basic rules enshrined in the EC Treaty nor those set out in the Pact have been changed. The 3% and 60% criteria remain the cornerstones of a system which will continue to be based on clear rules and logical legal provisions.
I wish to reiterate here that, as soon as we identify a transgression of the 3% barrier, the Commission will compile a report, and the Member State in question will be placed under closer surveillance. I want to make it clear that – as has always been the case – a deficit in excess of the reference value, namely 3%, does not automatically trigger infringement proceedings. Some people are behaving as if this were an innovation, thereby revealing a lack of familiarity with the terms of the Maastricht Treaty, which introduced this provision back in 1992. The powers of the Commission have not been diminished by the reform of the Pact but have actually been strengthened. Accordingly, it is no longer a matter of being seriously concerned but rather of being seriously vigilant to ensure that the new rules are applied in a logical manner, and we shall make every effort to demonstrate, in the course of the coming months and in the decisions we shall have to take, that the Pact is far from dead but that it continues to apply and be applied.
The second item on the European Council agenda in Brussels was the mid-term review of the Lisbon Strategy. You will recall that considerable disquiet was expressed in our debate of 12 January by Members who felt that the Council was unravelling the fundamental balance of the Lisbon Strategy. After the Commission had presented its communication of 2 February on the Lisbon Strategy and its communication on the social agenda, the Commission and the Council – again acting together – succeeded in maintaining the basic balance of the Lisbon Strategy. We have, of course, realigned the Lisbon Strategy by focusing it more sharply on growth and competitiveness, but this does not mean that we have abandoned its social and environmental dimensions.
As I did a few months ago, I must again observe that the people of Europe do not always appreciate the importance of the Lisbon Strategy, because we speak of competitiveness, productivity and growth, and these terms and concepts do not stir the emotions. What Europeans actually want is to have a job, to be able to start a business and have access to start-up capital, to have open markets for their goods and services and to be able to rely on efficient communication and transport systems. They would like to be able to reconcile their working and family lives and to keep pace with new technological developments and the world of the Internet. They want access to good education for their children; they want to have at their disposal high-quality public services and all the services of general interest; they want decent pensions, and they want to be able to develop in a healthy environment. All of these things are objectives of the Lisbon Strategy. In order to give credence to the idea that governments and the Commission should henceforth be more proactive and consistent in implementing decisions arising from the Lisbon Strategy, we have consolidated the action to be taken into three strands covering ten areas of activity and illustrated by a hundred individual measures.
Many players are involved in the Lisbon Strategy: the Commission, the European Parliament, the national parliaments, the national governments and the regional and local authorities. All of these institutions and authorities must be able to derive more benefit from the Lisbon Strategy. I refer especially here to the national governments; since they are accountable to their national parliaments and to European public opinion, it is they that bear the responsibility for maximising the impact of the various components of the Lisbon Strategy.
Let me say a word or two about the directive that bears the name of a former Commissioner. On 12 January, I told you that the Presidency would say yes to the opening of markets in services and no to social dumping and that it would like to see all risk of social dumping eliminated from this draft directive. The European Council endorsed this position at its March meeting by asking those involved in the legislative procedure to make the substantive amendments that were needed to ensure that the draft fully meets the requirements of the European social model.
On this point, as on others, I wish to challenge the perception, and indeed the suspicion fed by ignorance, that the present Commission sees itself as the engine of a neo-liberal Europe. This has not been the impression I have taken from discussions with various members of the Commission, particularly on the directive concerning the internal market in services. This draft directive is the fruit of the deliberations of the previous Commission. The new Commission, together with the other European institutions, will make the amendments required by the European social model.
It was our ambition, Mr President, to clarify a misunderstanding that has taken root over the past few years, in that we wanted to demonstrate, by doing what we did, that there is a difference between the sustainable-development strategy and the Lisbon Strategy. It is wrong to present sustainable development as the third pillar of the Lisbon Strategy, because sustainable development is a cross-cutting strategy that affects all other policies and hence relates to all aspects of the Lisbon Strategy, such as the environment, fisheries, agriculture, public finance and social security. Sustainable development, in other words, is what is known in English as an ‘overarching principle’, which has to be applied in the implementation of every policy pursued by the European Union. For this reason, the Presidency will take the initiative of having the European Council adopt, at its June summit, a declaration on the guiding principles of sustainable development which is designed to serve as a basis for the renewal of the sustainable development strategy adopted by the European Council in Gothenburg in 2001.
On the basis of a decision taken by the Environment Ministers, we examined all the policies that have to be borne in mind whenever the subject of climate change is discussed. You will have noticed that the European Council welcomed the entry into force of the Kyoto Protocol and, more particularly, its ratification by the Russian Federation. It is now time to devise a medium- and long-term EU strategy to combat climate change, a strategy that must be compatible with the aim of limiting the increase in the global annual mean surface temperature to a maximum of two degrees above pre-industrial levels. In view of the emission reductions that are required on a global scale, efforts made over the coming decades will have to be underpinned by the common consent of all countries. The Union estimates that reduction profiles in the order of 15 to 30% in relation to the Kyoto reference values will be required of the developed countries by the year 2020; the long-term aim, according to the conclusions adopted by the Council of Environment Ministers, would be to achieve reductions in the order of 60 to 80% between now and 2050.
In the course of the European Council meeting in Brussels, we discussed a number of matters in the field of foreign affairs. I know you could scarcely contain your delight at what we said about reforming the United Nations. We took the occasion of the Council summit to return to the painful subject of Lebanon, a country which goes from one ordeal to another and which deserves the solidarity of Europeans. Accordingly, we called on Syria to implement rapidly its pledges to withdraw all its troops and intelligence services from Lebanon.
Mr President, I should have liked to present a more comprehensive picture, but I shall fill in the gaps at the end of the debate, if there is to be a debate.
Mr President, Mr President-in-Office of the Council, honourable Members, I am delighted to come here today to share with you the Commission’s analysis of the conclusions of the Spring European Council and to explain how the Commission intends to follow up the important decisions taken there.
I broadly welcome the conclusions of the Spring Council, which were particularly significant, given that this Council was held at such a crucial time and that the EU needed to demonstrate that it is capable of addressing the main social and economic challenges currently facing Europe.
I believe that we have responded satisfactorily to this challenge and that the Commission has given the necessary impulse and political guidance. I must take this opportunity to praise the efforts and skills of President Juncker and, more broadly, of the Luxembourg Presidency, throughout this process. At this point, I should like to draw your attention to an idea, with regard to this Council, that I consider essential, both today and for the Union’s future: the idea of convergence between the main institutions.
Indeed, the first paragraph of the conclusions is clear on the Commission’s strategic objectives for the period 2005-2009, which I myself put forward: ‘The Heads of State or Government took note and welcomed the close agreement between the Council, the European Parliament and the Commission on the Union’s priorities, particularly with regard to legislative activity for the coming years’. It is this spirit that will help us overcome the difficulties that the Union expects to face in the future.
On the practical side, I should like to point out that the decisions taken at the European Council on the Stability and Growth Pact and the relaunched Lisbon Strategy will enable Member States to redouble their efforts to achieve the triptych at the June European Council, and hopefully to conclude the agreement on the Union’s future financial perspectives.
I would now like to comment in more detail on the three main subjects which, as you know, were discussed at the Spring European Council.
Firstly, the Stability and Growth Pact. As we all know, consensus on the Pact broke down in November 2003. A new consensus on a proper fiscal framework has now been reached. The Commission made a very important contribution to this end. The Commission launched debates in its 2004 public finance report and in September 2004 the Commission adopted a communication on strengthening and clarifying the Stability and Growth Pact. Since then, the Commission has actively contributed to the debate on the reform of the Pact and supported the presidency in its efforts to find a consensus, while preserving the essence of our budgetary framework.
The European Council’s agreement was a very positive outcome, restoring credibility to the Pact and preserving the Commission’s prerogatives. Under this agreement the Treaty principles are maintained. The budget deficit of Member States cannot exceed 3% of GDP and government debt is still limited to 60%. To avoid excessive deficits any overstepping of these limits can only be temporary and only in exceptional circumstances.
A new feature is that Member States are being asked to exercise more discipline. They must step up their efforts to reduce deficits in growth periods, while a degree of flexibility has been introduced for periods of economic difficulty.
The Commission intends to present its proposals for amending the relevant regulations before the end of this month so that reform can be completed by June. It is in everyone’s interest that we make rapid progress on finalising the reform of the Pact in order to offer greater transparency and predictability regarding public finances and budgetary developments.
This is an ambitious timetable but one that can undoubtedly be achieved with the cooperation of all the players involved: the Member States, the European Parliament, and the European Central Bank. I am sure that I can count on your cooperation in attaining these objectives. The Commission will do what is necessary to ensure the success of this joint project and is ready to work closely with you to do this, as requested in the joint motion for a resolution. In order to be effective, the Pact must count on the broadest political support, which is why wide support within Parliament is of the utmost importance.
Mr President, ladies and gentlemen, thanks to the very active role played by the Presidency, the recent meeting of the European Council has generated the political impetus that was needed to relaunch our pursuit of the Lisbon aims. We have put this strategy back on track by giving it clear objectives, namely growth and employment, together with targeted and effective initiatives and simplified instruments while respecting, needless to say, the permanent aims of the Union, particularly sustainable development. The Commission is extremely satisfied with this outcome, because its proposals were the starting point for the deliberations and conclusions of the European Council.
Personally, I am delighted that the Heads of State or Government approved and validated our approach so unanimously. This bears eloquent testimony to the role of playmaker that the Commission – supported, of course, by the European Parliament, whose major resolution on the subject deserves mention – can perform in fields which, we must recognise, are largely a matter for national governments.
The substance of our messages was well received. The discussions among the Heads of State or Government showed that the Member States had truly taken our ideas on board. In deciding now to relaunch the Lisbon Strategy, the Member States were also responding to the Kok report, which was discussed by the European Council in November. Their next task is to designate national coordinators and to prepare, by the end of the year, reform programmes setting out in detail the measures to be taken to boost growth and employment.
The realignment of the strategy towards growth and employment within a context of sustainable development won broad support. All available national and Community resources pertaining to the three strands – economic, social and environmental – must be exploited if these goals are to be achieved. The European Council provided the necessary clarification regarding the Lisbon objectives and their relationship with the sustainable development strategy. Improved governance, accepted as essential to implementation by the Member States, was also an important aspect, because it really served to test the credibility of the new Lisbon Strategy and to establish whether the Member States were genuinely disposed to accept a stronger system of governance. Their response was favourable.
The main elements of this system will be the integrated guidelines and the national reform programmes to be presented at the end of 2005. The task for the Commission now is to continue this work by formalising the follow-up to the conclusions of the European Council. I distinguish four key milestones for the coming months.
The first milestone was the adoption by the Commission yesterday, on 12 April, of the integrated guidelines which were presented to the House this afternoon by Vice-President Verheugen and Commissioners Almunia and Spidla. This is an important exercise through which the Commission confirms the sharper focus on growth and employment and provides the Member States with a single coherent framework for the preparation of their respective programmes. The European Council will be asked to validate this politically at its June summit.
Our approach creates added value in three respects. Firstly, it serves to enhance the consistency of the actions and reforms to be carried out in the macroeconomic and microeconomic spheres and in the field of employment, shedding necessary light on the process of economic governance and safeguarding the essential balance between the operational strategy and political visibility. Secondly, it initiates the preparation of the first element of the new three-year Lisbon cycle. Lastly, it provides the political and strategic framework within which the Member States are to construct their national reform programmes.
The second milestone in this process will be the presentation of a Community Lisbon programme. The European Council expressed the wish that the Commission present a Community action programme as a counterpart to the national programmes. This document, which is to be prepared for the coming summer, will list the actions that were enumerated in the document accompanying our communication of 2 February on the revision of the Lisbon Strategy. The Commission will also implement this Community programme rapidly by presenting the numerous major initiatives which we identified and which were confirmed by the European Council, such as the reform of state aid, the creation of a European Technology Institute and the i2010 initiative.
The third milestone will be a communication in the form of a methodological guide to national reporting. In this way, the Commission will provide initial guidance for the preparation of national reports. The fourth and final milestone will be the preparation and analysis of the national programmes, which, we envisage, will take place in the second half of the year. We have therefore seen, and we can now confirm, that this was truly more than a mere political declaration, that the European Council really sought to reclaim the Lisbon Strategy and that we are already in the process of putting it into practice.
On the fringes of the discussion on the Lisbon Strategy, the European Council reaffirmed the importance of an internal market in services as a means of achieving the key aims of growth and employment while emphasising the need to preserve the European social model. The European Council asked that every effort be made in the framework of the legislative process relating to the services directive to build a broad consensus behind each of these objectives. I must emphasise once again, as I did on 2 February, that the Commission believes it is possible to achieve this consensus. In this respect, your Parliament naturally has a crucial role to play.
The third major issue discussed by the European Council was sustainable development. I am gratified that the conclusions of the spring summit served to reaffirm the importance of the sustainable development strategy while making it clear that the Lisbon Strategy contributes to the pursuit of the broader aim of sustainable development.
In this context, it is also important to note that the European Council acknowledged the immensity of the challenge of climate change, specifying in particular that the global annual increase in surface temperatures must not exceed two degrees Celsius in relation to the pre-industrial era. I also note with satisfaction the warm welcome given to the Commission’s communication entitled and the request that the Commission continue its cost-benefit analysis of strategies for the reduction of CO2 emissions. This will help the Union to devise a medium- and long-term strategy designed to reduce emissions in industrialised countries by 15 to 30% by the year 2020. The Commission intends to continue its activity through the second phase of the European programme on climate change.
Lastly, I am pleased that the European Council has clearly signalled the will of the Union to reinvigorate the international negotiations by exploring options for a post-2012 arrangement. The European Council wishes to see the adoption in June of a declaration on the guiding principles of sustainable development and intends to examine the revision of the sustainable development strategy in the second half of this year. In this domain too, the Commission will make appropriate proposals for the achievement of the Council’s aims.
Mr President, ladies and gentlemen, let me say in conclusion that the outcome of the spring meeting of the European Council, as you will surely agree, is an excellent platform from which to work towards reflation of the EU economy in the far broader framework of the quest for sustainable development. Much work, however, remains to be done before the objectives and decisions adopted by the European Council can be fully achieved and implemented. This will require the mobilisation of all interested parties, and I can assure you that the Commission, for its part, is fully mobilised to render its contribution without delay. I am counting on your participation and active support.
I shall finish as I started, by referring to the idea of convergence between the institutions, convergence on medium-term objectives, and I believe that it is this same spirit of convergence – which was also present yesterday, by the way, when I addressed the Temporary Committee on political challenges and budgetary means of the enlarged Union – which must prevail in the period ahead. The European Council managed to make significant progress at its spring summit, revising both the Lisbon Strategy and the Stability and Growth Pact. The next hurdle we must clear is the Financial Perspective. To this end, cooperation between the Commission and Parliament will be essential – as, of course, will be the work we do in close cooperation with the European Council.
. – Mr President, Mr President-in-Office, Mr President of the Commission, ladies and gentlemen, the Group of the European People's Party (Christian Democrats) and European Democrats welcomes the results of the spring Council with respect to the Lisbon Strategy. We believe that it has found an appropriate way of expressing its thinking, while the objectives are ambitious, but also realistic.
Like the Council and the Commission, we are of the opinion that our objective must be to improve the competitiveness of the European Union, that our objective must be to achieve more growth, and that we must also make use along the way of improved competitiveness and stronger growth to create more jobs. In doing so, it is the joint task of the Commission, the Council and Parliament to formulate our European legislation such that we do justice to this objective. This applies in particular to all the legislation connected with REACH, in other words to legislation on chemicals, where we, the European Parliament and the Council, have a huge legislative task to complete. I call on the Commission to also make its own contribution to this.
Within the framework of the Lisbon Strategy, we give a very explicit welcome to the good cooperation that now prevails, not only between the Commission, the Council and Parliament, but also – and more importantly – with the national parliaments. The President of this House suggested the – to my mind – very good initiative, that we here in the European Parliament should consult with our national counterparts on the Lisbon Strategy. That is good for the matter in hand, for the Lisbon Strategy, and also for cooperation between the European Parliament and the national parliaments and it should also serve as an example in other political sectors.
As far as the stability of the European currency is concerned, the great majority of our group would have welcomed our adhering to the rules hitherto. We stress very emphatically that confidence in the stability of the European currency is the basis for the confidence of Europeans among themselves and in the process of European unification.
One must, however, acknowledge – and here I speak in particular to the President-in-Office of the European Council with his experience; I think he was the only person here who was at Maastricht and signed the Treaty – that care was taken to ensure that no cutbacks were made to the 3% and 60% criteria. Hence, the interpretation that we could go to 4% or perhaps even more is absolutely incorrect. The conclusion expressly states that debt, if above 3%, should be close to 3% and that this is not or an excuse for new, unlimited debt.
I call on the Commission on behalf of our group to continue to resolutely perform its role as the guardian of law and stability in future.
As far as the Croatia issue is concerned, although our group does not believe that Croatia is being treated fairly, we do welcome the efforts being made, especially by the President-in-Office of the European Council, to ensure that, ultimately, not only the International Criminal Court in the Hague will decide or hand down a preliminary ruling on whether negotiations should begin, but also that a commission will be set up to examine the situation in Croatia. I recommend that we start work quickly, so that negotiations with Croatia can commence.
I emphatically support what was said on Kyoto. We stand alongside all those who are resolutely promoting the reduction of emissions. In our joint resolution, Parliament's compromise resolution, we also take a stand under paragraph 35 on the weapons embargo with respect to China. Our message to the Heads of State or Government is that this House – and I believe that we are united in this – or at least this Group, would refuse to agree to the lifting of the weapons embargo on human rights and other grounds.
The top priority over the next few weeks is to adopt the European Constitution. We call on everyone involved to make their contribution, so that we achieve a majority in the referendums in France and the Netherlands, so that we also have a good basis for all subsequent referendums, because the Constitution is the top priority and we need the European Constitution for the future of Europe.
. – Mr President, ladies and gentlemen, honourable empty Chamber, I have listened to Mr Poettering with excitement. We in the Socialist Group in the European Parliament were most interested to hear how he is coping now with the fact that a series of Christian Democrat Heads of Government hold a different opinion from the overwhelming majority in the Group of the European People's Party (Christian Democrats) and European Democrats in this House. He trotted out relatively elegant turns of phrase in order to conceal this rift in the conservative family of parties between the bloc in the parliamentary group, which itself is very heterogeneous rather than homogenous, and the Heads of Government.
What are the issues here? Mr Poettering began with Lisbon and emphatically welcomed the Lisbon Strategy. On that we are absolutely agreed. He was right to say – as were the President of the Commission and the President-in-Office of the Council – that signals were given at this summit about Lisbon and the implementation of the Lisbon objectives. That is also what we were hoping for, that is the good news from this summit; it is what gives us heart. On that we are absolutely agreed.
It will only be in the combination of the reform of the Stability Pact – and the need for greater flexibility which this also engenders for the national governments – and the defined objectives of the Lisbon process that the summit and its outcome will be correctly understood, Mr Poettering, because those who want to invest and should invest in the Lisbon objectives must also be in a position to invest in these objectives as states.
It is in the combination of the instruments needed to bring about greater flexibility now contained in this pact and the objectives of the Lisbon process, as described, that the particular attraction of the outcome of this summit lies. That is why we, the PSE Group, can emphatically agree with the results. This is also expressed in our resolution today, which we shall adopt with broad support; I assume that the sceptics in the PPE-DE Group will now agree to the wording on the Stability and Growth Pact, which is almost identical to that which we called for before this summit. We hope that they will do that, and take especial pleasure in it.
I listened with equal attention, Mr Poettering, as you spoke in favour – and I understand perfectly well why – of negotiations with Croatia commencing quickly. We shall see this afternoon just how much reliance can be placed on the statements by the PPE-DE Group when it comes to drawing conclusions during accession negotiations. If, however, those in Croatia putting their hopes in the reliability of your statements are perhaps treated this afternoon in the same way as Bulgaria and Romania, then we should tell them in advance in Zagreb that they should have another word with Mr Poettering.
The PSE Group emphatically welcomes the fact that the Council conclusions give hope in particular in a further area. In recent years, as far as Europe's role in the world is concerned, we have placed our emphasis as social democrats – in our demands – on sustainable development and climate change. The resolutions now being adopted – the President of the Commission referred to them once again – point the way. We must say to the citizens – I refer to your apt comments with respect to the referendum in France – that no country in this world and no European country, not even a highly industrialised country, will be able to meet the challenges of the 21st century alone. For Europe, that means in the Community alone: in the economic, monetary and social community and in the community which Europe can develop as a force, as a community for sustainable development and for reducing environmental dangers. These are global challenges and there is no France, Germany, Great Britain, Belgium or Portugal which can face them alone. It is the task of Europe as a continent and of the EU as the political form of organisation of that continent to counter these risks. That was a message from this spring summit which should not be underestimated. The social democrats in this House are also grateful for that and that is why we can agree to our motion for a resolution in the happy expectation of broad support, in good conscience, from the members of both the PPE-DE Group and the Group of the Alliance of Liberals and Democrats for Europe.
Mr President, it often seems to fall to the smaller Member States to rescue Europe from the problems created by their larger partners. Mr Juncker, I fear you find yourself once more the victim of high expectations. The European Union is now facing major challenges which will test not only its capacity to provide for the hopes and needs of its citizens, but its very capacity to hold together.
The challenge which occupied the European Council is that of re-energising our economic growth potential. Our economy has stalled since the Lisbon Strategy was launched in 2000; it is almost as if a millennium bug of continental proportions has afflicted our competitiveness and depressed our determination to take tough decisions.
The summit was billed as a relaunch of the ten-year Lisbon Agenda, yet it left Liberals and Democrats with the impression of Europe’s leaders sleepwalking their way forward. The lofty language of the Council conclusions is unsupported by the dignity of disciplined thought. The text was high on rhetoric but low on action. Calls for undertakings to build new competitive factors, for consumers to benefit from new goods and services and for workers to acquire new skills were combined paradoxically with a demand for the Commission to rewrite a key piece of internal market legislation enabling growth in the services sector. The draft services directive can be improved, but it will be done in a serious manner by Parliament and the relevant sectoral council rather than by Heads of State playing to the gallery and pandering to nationalist sentiment.
The European Council conclusions speak of financial perspectives to provide the Union with adequate funds to carry through its policy commitments, especially the Lisbon priorities, yet Member States still call for a restrictive budget in one breath, while tying up foreign spending for seven years in the next breath.
Liberals and Democrats in this House do not share Mr Barroso’s satisfaction with the Spring Summit. Mr Juncker, we offer your presidency two cheers on ‘mission impossible’: your legendary ability to craft compromise has saved the shreds of the Stability and Growth Pact. Yet its loose wording and its get-out clauses send shivers down the spines of orthodox economists and Mr Berlusconi’s use of his new-found flexibility to offer tax breaks ahead of a general election shows the contempt with which irresponsible leaders will treat their eurozone partners.
What has happened to Europe’s leadership? Where is the sense of common purpose? Is it any wonder that French or British citizens show little enthusiasm for a new treaty, when two of our longer serving leaders have abjectly failed to explain and justify the Union to their compatriots? The vacuum in leadership at national and European levels threatens to derail not just the Constitutional Treaty, but the whole project. If the Constitution is not ratified the blame will lie fairly and squarely on those leaders who sacrifice longer term European Unity to short-term national popularity.
President-in-Office, I cannot escape the conclusion that your European People’s Party is failing our Union. You have failed to use your majority in the Council to build a coherent economic strategy at home. You are unable to marshal your troops here to see through our commitment to Bulgaria and Romania, to say nothing of their attitude towards Croatia that we have just heard. We are humiliated abroad when our Union conveniently discards its scruples to secure favoured trading status from totalitarian regimes in Russia or in China; when we turn a blind eye to such suffering in the Sudan; when we are silent in the face of American overreaction, imprisoning our citizens without charge, and denying airspace to our airlines. Under these conditions the European Union does a disservice to its citizens. Europe needs and deserves better.
. – Mr President, ladies and gentlemen, for once there is also some good news for the Group of the Greens/European Free Alliance in the conclusions of a European Council. It does not happen often, and perhaps that is why President Barroso said that the Greens are outside the system or anti-system. I do not believe that, and I hope to use the years and months that are left before the end of the parliamentary term to change his mind.
I also say that because we are not particularly pleased to note that the Commission held back precisely on the four points in this summit that we considered relatively positive, because it had taken a different position. The points are these: reform of the Stability Pact; precise target figures for the Kyoto Protocol, which the Commission unfortunately decided not to mention; redressing the balance of the Lisbon Strategy in terms of environmental and social sustainability, albeit still in a vague and imprecise way; and a kind of new-found understanding of reality with regard to the Bolkestein directive – although it is very hard to admit, even here in Parliament, that a directive on services of general interest needs to be drawn up before the Bolkestein directive is approved.
Even we believe that the reform of the Stability Pact has been a good thing and that it is now much more able to take account of the general economic situation and specific national situations. Of course, these positive aspects are strongly counterbalanced by the fact that the rules on the quality of spending are still too vague. For instance, choosing to invest up to EUR 700 million a year in building the international experimental thermonuclear reactor when even the most optimistic commentators do not expect that it can be used before 2050 – if ever – means not recognising the urgent need to implement the Kyoto Protocol or the potential of renewable forms of energy, and not investing in the latter sector. We see that as a serious mistake.
In addition, unfortunately, we have to recognise that during the European Council no account whatsoever was taken of the fact that a healthy macroeconomic environment must include taxation reform, so that the tax burden that today falls on employment is shifted onto environmental degradation, helping to make regular employment more attractive. That is what Jacques Delors was saying in 1992, and we have not made any progress at all since then.
President Barroso, Commissioner Verheugen, I think we should really learn something from the sad story of Italy’s economy and its Government, which came to power promising a new economic miracle by cutting taxes and environmental rules, and today the country is bottom of the table for growth and competitiveness in Europe. We believe, President Barroso, that the European Union needs to make itself seen and heard, partly to win the Constitution referendum in France and to convince citizens that European added value really exists, so that the Commission’s initiative in the framework of the Lisbon Strategy can result in new legislation. We are not happy with the fact that the Commission is content to play a coordinating role. We do not think that is enough, because it means that for French voters and others the only message coming out of Europe is that of the Bolkestein directive, the patentability of software and policies in the economic and social fields.
That is not what we want. We believe that we need to move in a different direction and, above all, we call on the Presidency and on President Barroso to take more notice of what we – and also the Commission – have called ‘the ecoefficiency revolution’. The ecoefficiency industry and companies of this kind are growing at a rate of 5% a year at the moment, and we believe we should be investing much more in this sector and taking it more seriously. Lastly, I agree with everything Mr Watson said, with just one exception: my group and I do not believe that hurrying and pushing and fighting with our backs to the wall for the accession of Bulgaria and Romania will help us to convince the Bulgarians, Romanians or Europeans of the feasibility of the project.
– Mr President, Mr President of the Commission, Mr President-in-Office of the Council, ladies and gentlemen, the recent downgrading of growth estimates announced by the Commission, and the capitulation that that implies in light of already low growth rates in 2004, demonstrates that restrictive budgetary and monetary policy at both European and Member State level has held back internal demand, public investment and economic recovery.
This has had an adverse impact on unemployment, poverty, social exclusion and the increase in social and territorial inequality, borne out by the 20 million unemployed and the 70 million or so people living below the poverty line, whilst the large corporations in the EU saw their profits rise by 78% in 2004, and profits as a proportion of GDP in the euro zone are currently close to a 25-year high.
Against this backdrop, how can anyone accept the so-called relaunch of the Lisbon Strategy, when it is based on competitiveness and on creating a workforce that is more attractive to companies, when it places the accent on deepening liberalisation in areas such as services, on increasing the flexibility of the markets, on reducing workers’ rights, on extending the number of sectors paying low salaries, when it seeks to keep proposals for directives on the organisation of working time and on creating an internal market for services? We do not accept it.
How can anyone accept the fact that the Council’s conclusions make only passing reference to social inclusion and refer only to children suffering from poverty, without putting forward a multifaceted and integrated programme to combat poverty and social exclusion? How can anyone accept that, despite the announced revision of the Stability and Growth Pact, the emphasis continues to be placed on meeting restrictive, albeit somewhat flexible, targets, while prioritising the dismantling of public, universal-access social security, when we know that public investment and maintaining public social security systems are essential factors in combating poverty and social exclusion?
Accordingly, we wish to stress the need to remove proposals for directives on working time and on the internal services market and to revoke the Stability and Growth Pact, replacing it with a Growth and Employment Pact. That way, priority can be given to creating 22 million high quality jobs with rights by 2010, to meeting the targets set at the Lisbon European Council and to halving poverty and social exclusion, as adopted in the 2000 Lisbon Strategy.
We believe that fighting inequality of income, promoting equal rights and opportunities and fostering genuine convergence should be at the top of the EU’s economic and social agenda.
. Mr President, after all that Mr Juncker said a month ago in this House and elsewhere to the effect that the Stability and Growth Pact was dead or at best needed to stagger on as it was, we now hear from the European Council that it lives again. Lazarus indeed strikes once more. But it is not living, it is fudging. In a year’s time this rotten pact will have to be fudged or dumped, as I suggested last time.
The meeting, however, was remarkable for something which it did not discuss: the UK’s budget rebate. Mr Chirac at least commented on it after the meeting, saying to reporters that it could no longer be justified, that it was from the past. Mr Barroso echoed those statements.
Perhaps you would like to justify the fact that the UK would pay into the EU 14 times more than France without the rebate, and, even with it, two-and-a-half times the French contribution. Mr Barroso also said that 70% of Commission spending was on agriculture when the rebate was agreed, whereas new proposals would reduce it to one-third. In fact, the proposals are that three-quarters of future spending will go to agriculture in poor regions. That is where the Commission’s priorities lie. That is of no comfort to the UK, rebate or no. Our Foreign Secretary said that the Commission’s proposal could mean a 35% hike in the budget, but he said our rebate remains a veto.
We have an election in the UK on 5 May. I would advise you not to try to join the flight from London to Brussels the following day. You would be caught up with party officials and government ministers, of whatever colour, as they rush over here to seek a compromise. It will be a milestone on the way to Britain’s exit. Worse is better because, in monetary terms, the EU will then be 14 times as bad for the UK as for France. Heaven knows, even with Mr Chirac’s desperate efforts, current polls show that the EU is becoming less popular in France every day.
. – Mr President, ladies and gentlemen, it really is a case of saying that the governments have at last understood that the Stability Pact must not act as a brake or even an obstacle to economic growth.
The results of the Brussels European Council have underlined the need for Europe to add a little flexibility to the rules that are paralysing the economy through too rigid and schematic an interpretation of the Stability Pact, which in the end has checked the development of many Member States.
With the downturn in the world economy and the new international situation, Europe needed to decide at last to overcome its inability to look to the future with the necessary flexibility.
It is no longer possible to imagine Europe being competitive on the international stage when its growth rate is only half that of the United States. It is no longer possible to believe that the value of stability, although a good thing in itself, is enough to overcome the inflexibility that has frozen growth for the last decade.
We are delighted that the European Council has achieved a broad consensus on reform of the Pact, and we highlight the agreement reached on the structural reforms specifying the corrective policy that Member States must adopt to comply with the Pact criteria if their deficit exceeds the limit.
The pension system, the research and innovation sector, training, and major structural and infrastructure works are investment commitments that are not always compatible in accounting terms with the limits set by the criteria.
While there is no doubt that the Pact must be applied fairly in the countries that have signed up to it, it is equally true that the economy of the European Union of the 25, which is characterised by considerable heterogeneity and diversity, requires a richer, more structured, common framework that can allow its differences to be better understood, without negating the objectives laid down in the reference criteria.
I should like to remind Mr Watson, to whom I listened very carefully, that there is no economic strategy because there is no political strategy, and because we are still using the economic and financial rules of the last century to face the new horizons of this century.
Mr President, other Members have exceeded the time allotted to them more than I have, and so the rules should be enforced either for everybody or for nobody.
The rules are the same for everybody, Mrs Muscardini.
Mr President, the European Council is very fond of declaring that the Lisbon Strategy is its main priority, and true to form, it has done so again. I am reminded of a saying in the work of Nikolai Gogol, along the lines that ‘the old have not yet died, the young are still unborn, but they all pose a threat to the living’. The old strategy is in its death throes, the new one is still in short trousers, but they are both threatening Europeans with bouncing cheques, contradictory priorities and empty words. The President of the Council has stated today that Europeans do not take the trouble to read the Strategy, and that they do not like it, but that is not their fault. The reaction to many of the Council’s proposals is ‘yes, but…’ and the ‘but’ is only strengthened upon closer reading. This is true of the Framework Programme for Research and Development, for example. It should open wide the doors for research across the whole of the old and new Union. It must not, however, become a back door through which membership contributions of the richest Member States can be renationalised. Competitiveness figures prominently in the most recent Council documents. It is there on paper, but in practice, in real life, the services directive has been sidelined, when that directive was all about strengthening competitiveness and putting it into practice. Does the Council wish to have its cake and eat it? Asia should rejoice as it sees how Europe, its main competitor, is flagging. It is obvious what action should be taken, instead of generating fear within the Union. Small firms in Poland, Hungary, the Czech Republic, Slovakia, and Lithuania should receive the same treatment as firms in the old Union. You are all aware that this is not the case, ladies and gentlemen. The Council has referred to the reallocation of aid, and I am concerned that in practice this might mean less funding for the new Member States. The Council has not allayed these concerns. The Council has referred to reforming the system for regional aid. I am concerned that, to put it plainly, this might be an excuse to entrench the division of Europe into a poor new Union and an old rich one. The latter would be only too happy to forget about the principle of solidarity that is supposed to underpin the European Communities.
Mr President, Mr President-in-Office of the Council, Mr President of the Commission, ladies and gentlemen, things being as they are, I have only two minutes’ speaking time, and so I shall confine myself to the Stability and Growth Pact and say that the existence of a political agreement within the Council to revamp certain aspects of this Pact is good news. The Luxembourg Presidency can pride itself on a success which was by no means straightforward.
Be that as it may, this reform agreement brings us to a rather paradoxical situation, because, while the new version of the Pact comprises very sound innovations, particularly on the prevention side, it must also be recognised that it meets with only lukewarm approval. In order to dispel misgivings, there is a paramount need to tackle the key task of restoring confidence in a pact which has been mismanaged for too long and re-establishing its credibility.
There are still too many grey areas, which makes it inevitable that interpretation disputes will resurface with renewed vigour, enabling each government to interpret the rules as it sees fit. Too many doubts remain about the resolve of the Member States to adhere to a set of principles they have established for themselves. It is primarily a matter for the Commission, Mr President, to clarify these principles by incorporating the basic amendments laid down by the Council in its regulations of 1997, which form the framework of the Pact.
In these circumstances, the work on these proposals assumes particular importance, and greater attention to detail is imperative. I shall restrict myself to two examples. What specific commitments will arise from the preventive provisions of the Pact, which are to some extent a bargaining chip for the relaxation of rules in other areas? How can the reaffirmed need for simplicity, transparency and fairness in the procedure for dealing with excessive deficits be reconciled in these instruments with the sophistication of the mechanisms that are beginning to emerge?
As far as confidence and credibility are concerned, it is up to the Member States, of course, to render accounts and to demand consistency. Not even the most benevolent of observers will have failed to notice that the debates on reform of the Pact have mostly been more akin to pleas before an industrial tribunal than to discussions with even a hint of objectivity. I have to say that this detestable attitude has had devastating psychological effects, not only inflicting severe damage on the principle of equal treatment for all Member States but also apparently eroding the foundations of a community based on the rule of law.
Mr President, ladies and gentlemen, the spring summit has been a success. The Presidency deserves our congratulations for securing a decent compromise on the Stability and Growth Pact and relaunching the Lisbon Strategy.
Our Union is in a strange situation. We are the world’s principal exporter and the main market for the rest of the world. Our Union is a haven of peace, an attractive political entity to which more and more countries want to accede. At the same time, we are engaging in a sort of self-flagellation, wallowing in the predicted decline of the House of Europe.
The facts, however, refute this pessimistic view. Seen from outside, our Europe is a model of the good life. It combines a high standard of living with almost unprecedented social and environmental standards. Europe is creating jobs – 6.5 million over the past four years. Nevertheless, the unemployment rate remains excessively high in some of our largest countries.
Yes, our growth is slower than that of China, but an economy that accounts for almost a quarter of global GNP will invariably grow more slowly than a new economy taking off in a country that has experienced a century of stagnation. Even with a growth rate of only 2%, the economy of our Union expands every year by the size of the entire Taiwanese economy.
The prevailing theory is that Europe is being left behind by the United States in terms of competitiveness and productivity. On closer examination, it emerges that the American productivity gains are derived chiefly from particular parts of the service sector, such as wholesaling, retailing, real estate and financial intermediation, which are not in any way engaged in direct competition with their European equivalents.
Conversely, Europe admits to lagging behind – and there is a genuine gap here – in the fields of semiconductors and office machinery. Quite surprisingly, our businesses have a productive edge in the fields of communications and computer services. Indeed, Europe outperforms America in 37 out of 56 areas of economic activity. It is true that Europe is lagging behind in terms of research, and the private sector bears the brunt of the blame: whereas 80% of the 1.2 million researchers in the United States work for the private sector, only 48% of European researchers are employed by private companies.
The refocused Lisbon Strategy can and must provide responses to all of these problems. In order to maximise its success, the European Union needs a favourable macroeconomic framework. The reinvigorated Stability and Growth Pact, by allowing public-spending policies to be adjusted in response to cyclical trends and by enhancing the impact of investment, will help to promote growth.
Stability is unquestionably a public asset. The fact is, however, that the Union, and particularly the euro area, has never known such a high degree of stability. Inflation is no longer a problem, the currency is strong, and interest rates have reached an all-time low. We do need more growth and more domestic demand, particularly in some of our largest countries. The fact that Britain, Sweden and Denmark are achieving faster growth than the euro area, even with their higher interest rates, should give the European Central Bank food for thought.
The Socialists certainly support the President-in-Office of the Council, even though he is an eminent member of the European People’s Party, when he reminds the European Central Bank that, while it bears sole responsibility for monetary policy, the conduct of European economic policy is the task of national governments. This is another area where we need to insist on the ‘separation of Church and State’.
– Mr President, Mr President-in-Office of the Council, Mr President of the Commission, ladies and gentlemen, I congratulate the Luxembourg President-in-Office of the Council on the conclusion of work to reform the Stability and Growth Pact last month. In its new form, the pact demonstrates a series of positive aspects.
The preventive aspect of the pact has been strengthened; the Member States have an incentive to put something away for a rainy day. At the same time, greater attention is being paid to the level of debt of the Member States.
The differing economic situations in the individual Member States have been taken into greater account than in the past. In this respect, there is a good chance of working in future on realistic solutions to problems, if deficit and debt criteria are exceeded. The reform of the pact should help in reconciling the economic policies of the Member States and, at the same time, highlight the need for a sustainable financial policy.
I do have my doubts, though, as to whether these positive aspects are sufficient to push the eurozone forward. I fear that these reforms will not be able to restore the lost confidence of the citizens. The reformed pact has too many weak points, in my opinion. In future, the European Central Bank alone will be responsible for ensuring the euro remains stable as, to all intents and purposes, the pact will no longer function as a second stability pillar.
The increased margin for interpretation and the unspecified special circumstances will tempt many Member States to run up new debts. This might soon force the European Central Bank to raise interest rates and jeopardise what is already only weak growth in the eurozone.
The Commission has emerged from the reform process weakened rather than strengthened, in my opinion. It seems questionable to me whether it will be able to effectively play its part as guardian of the pact. Consistent application of the sanction mechanism provided for in the pact in the event of infringement of the pact appears to be less probable today than ever before. I hope that it manages, despite these misgivings, to avert possible damage to the eurozone.
Revision of Regulations Nos 1466 and 1467 must include the clarification of unclear wording. The Group of the Alliance of Liberals and Democrats for Europe expects the European Parliament to be actively involved in the process of editing these regulations and supervising compliance with the pact.
Mr President, yesterday an opinion poll was published in Scotland that included a question about the draft EU Constitution. Scots in favour of signing up to the Constitution: 35%; those against signing up to the EU Constitution: 49%.
Five years ago, a much more positive response would have been delivered from Scotland. Indeed, historically, Scotland has been much more positive about engagement with our European partners than certain other parts of the UK. But, in spite of all the talk since the fall of the Santer Commission about reconnecting with citizens, many of our policies and directives are still seen as insensitive and inappropriate to real life in our communities, not least in Scotland with the disastrous failure of the common fisheries policy. But I think the services directive has the potential to further undermine public confidence and I do not think it has been sensitively handled so far by the Council or the Commission.
It is widely seen as a further attack on essential public services. Much has been said about the potential effects of the country of origin principle, but, if we are to be sensitive to the reality, there is much more to it than that. For example, in the UK, Scotland’s legal and regulatory system is entirely separate from that of England and Wales, and so on. I would like to see more recognition than we have to date not only of sensitivities at Member State level, but of differences within Member States as well.
– Mr President, despite the fact that the President-in-Office of the Council has left and the President of the Commission is engaged in conversation, I shall say what I have to say. Unfortunately, Lisbon puts social policy in second place. With the changes proposed to the Stability Pact and to the Lisbon Strategy itself, the Lisbon Strategy cannot be made into a pro-grass roots strategy. It is a paradox and it is absurd for us to talk about creating the most productive economy on the planet and, on the other hand, to want to cut budgets, in other words to have less cohesion. Only with a series of radical measures, which also include other levels, could Lisbon become a pro-grass roots strategy.
The Confederal Group of the European United Left – Nordic Green Left disagrees in its entirety. We are calling for a real social state to be introduced in Europe with the objective of full employment. For a strategy to be introduced with the objective of a high standard of living, without being sacrificed in the face of the need to increase competitiveness. For so-called flexible working times, which rot the social fabric, to be abolished. For a proper 35-hour week to be introduced without any reduction in wages, which would mean recruiting more people. We are against a strategy of unilateral growth for the benefit of big business and the private sector. We shall continue in our efforts to get those in charge at the European Commission and in the Council to take a stand at long last which will do away with the accountant's approach in favour of an approach which puts people first. This can only be achieved through radical changes to the Stability Pact and to the Lisbon Strategy.
Mr President, the European Council has declared that the services directive should be given a more social dimension. After all, it cannot be the intention to take advantage of workers from Member States where working conditions are less strict, or to compete unfairly with service providers in Member States where strict working conditions apply. Failure to comply with current labour law will lead to unwanted situations and this concern has caused anxiety among the public. The directive allows for the fact that, in accordance with European rules, service providers are bound by the labour law that is applicable locally. That does, however, presuppose that this labour law is enforced effectively; if it is not, people will definitely be taken advantage of and competition will be unfair. To date, the guarantees of enforcement provided by the proposed directive have been inadequate. In the proposal, the task of enforcement was assigned to the country of origin rather than to the country of destination, which leads to an unworkable situation. Indeed, one cannot expect Polish authorities, for example, to check whether Polish workers in the Netherlands do their jobs in accordance with Dutch working conditions. We need a different approach to establish a workable system for enforcing working conditions in all Member States. The country of origin will at least need to declare that its citizen will become active in the country of destination. It follows that the exchange of information is the first step in making the enforcement of labour law possible. I assume that the Commission will include this duty to report in the directive.
Eight environmental organisations drew attention to this directive’s implications for nature, the environment and health, and they were right to do so. It seems as if the integration concept in the EU Treaty, with sustainable development as its ultimate goal, has been temporarily overlooked.
All in all, the Council has not made it clear what direction it wants to take and how the directive can be afforded a more social and more environmental dimension, which was, after all, the object of the Lisbon process. The fact is that it was up to Parliament, rather than the Council, to make the next move in the legislative process. Despite this, the Council put the services directive on the agenda to accommodate specific interests of individual Member States, which has knocked the institutional framework off balance. It appears that at the moment, the Council sets great store by giving this social dimension greater prominence, given the debate surrounding the European Constitution in France, even though there are more appropriate arguments that could be used against this Constitution.
Mr President, when we assess the results of the European Council we are forced, unfortunately, to conclude that discussion of the Services Directive occupied centre stage there. The result of debate on the Services Directive, which the Commission in its former composition has bequeathed as its legacy, is noticeably diminishing enthusiasm for the attainability of the Lisbon Strategy goals as rewritten by the current Commission. The directive was intended to increase competition in sectors which are open to competition, in order to gain consumers, and provides support to small and medium-sized enterprises for whom cross-border operations are at the moment impossible. In its proposed wording, the directive was rejected as a threat to Europe’s social model. To a surprising degree, most of the criticism was directed towards the application of the country of origin principle to the provision of services. This is the guiding principle in all internal market legislation and the European Court of Justice has consistently upheld it in its decisions. The Commission is losing one of the few existing instruments at its disposal and what is currently one of the most important cornerstones of the reinvigorated Lisbon Strategy. Reform of the Stability and Growth Pact from an economic viewpoint is understandable, but would be fully justifiable only if the European Union were a unified state. As they say, it is difficult for the hungry man to understand a man who has eaten well. Thus, the Stability and Growth Pact, which was adopted in good times, is inconvenient in difficult times. In the good times the policy designers lacked the will to save up for a rainy day, and in the bad times the wish to carry out structural reforms is lacking, so no alternative remains but to change the terms of the pact. Reforming the pact reduces Member States’ fiscal discipline and does not encourage them to improve it in good times. The difficulties created by a weaker common currency and higher lending rates will, however, be shared by all the Member States, including those which behaved well during both the good and the bad times. The decisions of the European Council will have a knock-on effect in every respect. I would like to hope that the attitude towards the Lisbon Strategy will differ from the Council’s reception of the Services Directive, that the positive aspects included within the Lisbon Strategy will provide the hoped-for impetus, and that a lack of fiscal discipline and of structural reforms will not endanger the European social model.
Mr President, it cannot be denied that the past European Council was actually dominated by an external factor, that being the referendums on the European Constitution that are due to be held in various European countries. It is in the context of those referendums that we should see the decision to review the services directive. It is, in fact, very much open to question whether this Bolkestein directive will actually be re-examined or amended once the referendums are over. It is, after all, a fact that European decisions are taken over the heads of the public almost as a matter of routine, and that there was, in the past, more than one occasion when such old-fashioned concepts as truth and democracy were not taken entirely seriously.
As far as the Bolkestein directive is concerned, we have to say that it has ambiguity written all over it. Even European law specialists hold fundamentally different views about how this matter can, or will, actually be fleshed out in reality. It is a fact that the very broad definition of the concept ‘service’, coupled with the country of origin principle, will lead to drastic changes to states’ – and in some cases federal states’ – powers and responsibilities. Moreover, the proposal undeniably impacts on states’ powers and responsibilities in terms of social security, health care and education – all areas to which, in my modest opinion, the principle of subsidiarity should strictly apply. According to Mr Bolkestein, only the rules of the country of origin apply to the service providers. It is a complete mystery to me how it is possible to avoid distortion of competition or even social dumping with those rules, and I also wonder whether this is of real benefit to the European consumer.
Allow me also to be particularly sceptical about the hundreds of thousands of new jobs that this directive is supposed to create in Europe. Along with everyone else, I am still waiting for the millions of jobs that those self-same economists promised us would be created when the euro was introduced. I would reiterate that I have no faith whatsoever in the Council’s promise to make subtle changes to the Bolkestein directive. I have no faith in the sudden conversion to the ‘own people first’ principle of so many Left-wing politicians who are anxious about the outcome of the referendums on the European Constitution. As in the case with Turkey, EU policy is often a string of deceit and shameless lies, and I fear that, with the Bolkestein directive, we are getting more of the same today.
Mr President, let me begin by addressing my congratulations to the President-in-Office of the Council for the role he played at the spring summit in achieving the necessary consensus among all the Member States at an extremely delicate period in the history of Europe.
As far as the Stability and Growth Pact is concerned, I believe it is important, because it guarantees the stability required by the single currency. What Europe needs, however, is criteria rather than dogma, and numerous voices in this Chamber had been calling for more flexibility. What we really need is economic governance. This pact is also a growth pact, so why should some countries be penalised if they invest more in research, defence and infrastructure than other countries? This is nonsense and is in glaring contradiction to the Lisbon Strategy.
On the other hand, uncontrolled and unwarranted increases in deficits and indebtedness must be severely penalised, and the national parliaments must immerse themselves fully in their role as scrutineers of their governments’ budgetary activity. These are the same governments with which we must deliberate on the advent of a generation of senior citizens very advanced in years. We shall have more and more centenarians. We can only welcome such a development, but it does imply a transformation of both our social and our economic systems.
Mr President-in-Office, Mr Barroso, we shall listen carefully to the proposals you make at the Council summit in June on the sustainable development strategy in conjunction with the economic and social reinvigoration demanded by the Lisbon process. Climate change presents Europe with another challenge. Lastly, let me say that I welcome the commitment to start work on the construction of the International Thermonuclear Experimental Reactor (ITER) in Cadarache before the end of 2005.
We must regain the trust of the European people, who are anxious that we should avoid any social and fiscal dumping. This is what we shall be trying to do here in Parliament in connection with the services directive, and I was astonished to hear the previous speaker expressing doubts about the role that Parliament can play in this respect. Let me remind you, ladies and gentlemen, that legislative power is shared between the European Parliament and the Council.
What is actually lacking in this Europe of ours are enthusiasm and self-confidence. It is up to all of us to reassure and convince people, and that is what will enable our fellow citizens to embrace the Constitution which is indispensable to a Union of twenty-five Member States.
– Mr President, Mr President-in-Office of the Council, Mr President of the Commission, ladies and gentlemen, seldom has a Council document – even in this House – been so well received, and this is also reflected in our resolution. In fact, I see a certain convergence between the Council conclusions, the Commission's conclusions and the views of the majority in this House. The issue here is a social Europe in global competition. This needs to be highlighted, because many members of the public have gained the impression over recent years that it was indeed all about competition, but not about a social Europe, or that social Europe was getting lost on the way. One speaker today voiced the opinion that the political leadership in many countries was to blame for the Constitution being seen in such a negative or critical light. I do feel, though, that this was perhaps because many people could not identify with this Europe, because they felt that the social aspect was being neglected or left out.
What this Council has achieved with the reform of the Stability Pact – and on this I should like to give the Luxembourg Presidency our warmest congratulations – is not opening the door to more debt; it is taking account of the individual situations of certain countries and it is greater flexibility. What was said about the market in services – admittedly on a global scale – concerns the opening of a common market, not social dumping, as Mr Juncker mentioned last time. That is also our line. I am delighted – including about what Mrs Grossetête said, and I hope that goes beyond the date of the referendum in France – that we are finding a common line here, in order to achieve an opening for Europe which takes account of the social model.
Too little perhaps was said about the Youth Pact. It is very important that we send our young people the signal that their Europe should be a Europe of employment and a social Europe. Taking account of social questions does not exclude the fact that we need to move forward on several reforms.
One point which I should still like to mention in conclusion is research and development. We have a new proposal for a research and development programme. I hope, Mr President-in-Office, that you and, more importantly, your successors will manage to invest enough money, initiatives and energy in this research programme because, if we want to keep up with the competition, we must promote research and development.
Mr President, we are very worried about the current growth rate of the European economy, the high unemployment rates and all the social and environmental problems we have to deal with. Therefore I am glad that a couple of weeks ago Parliament adopted a resolution on the Lisbon process and that a lot of its suggestions were taken into account at the spring summit. However, I am still very worried. I shall give some examples on law-making and on policies.
Firstly, with regard to the Reach Programme, it is very important that we come to a decision. That is what Parliament declared unanimously a couple of weeks ago. Uncertainty is very expensive.
Secondly, with regard to the social services directive, Parliament is much more agreed on the necessity of that directive than the Council. We need a firm line on this because the unemployment rate is a catastrophe for human beings and the economy.
With regard to policy areas, we talk about SMEs and we produce very nice documents on them and on the importance of cutting red tape. Now, risk capital is essential to the work of SMEs. At the same time that we talk about the SMEs, unemployment etc., in the aftermath of the Lamfalussy report there are now 240 sub-groups working on new legislation for the financial markets. That is exactly the opposite of cutting red tape and getting enough risk capital for the SMEs.
The second policy area is energy. We know that we have environmental problems, unemployment problems and regional development problems and that we need the production of biomass, district heating and trigeneration. Yet there is no cooperation between agricultural policy, energy policy and industrial policy. This cooperation is necessary; it is extremely important.
Parliament and – I believe – the Commission are determined, but the Council is not being tough enough. You have to be tougher, Mr Juncker.
– Mr President, the Group of the Greens/European Free Alliance does not want a Europe that plays fast and loose with our social and environmental benefits, which are part of our European identity. Nor do its citizens want it to. We therefore welcome the clear language of the Luxembourg EU Council Presidency and its commitment to the triad of economic, environmental and social issues.
The conclusions of the spring summit are good European conclusions, have clearly put the Barroso Commission in its place, and shown it the error of its neoliberal tendencies. These celebratory declarations must now, though, be backed up by visible action, especially in two sectors: in environmental protection, we need European efforts for climate protection at long last, and this needs to be reflected both in the financial perspectives and at the European Investment Bank. Investments in public transport, investments in decontaminating buildings and investments in distant heating networks reduce climate damage and our dependence on oil. Little was said at the summit about the problem of oil and how it curbs European growth.
In social policy, this means that we need a directive to protect public services at long last. One of the priorities of the remaining months of the Luxembourg Presidency should be to set this directive on public services in motion, because otherwise the spirit of Bolkestein will continue to hang over Europe.
– Mr President, if a house’s foundations are rotten, you cannot help it withstand the winter by improving the roof. The Stability Pact does not deserve to be reformed, it deserves to be abolished. In particular, the new provision for taking account of so-called structural reforms clearly shows what it has always been about: it has not been about price stability or about solid government finances; it has been an instrument to justify rushing through neoliberal liberalisation and privatisation plans, plans whose implementation had already pushed the profits of European conglomerates up by 78% in 2004. However, those who reap the profits are clearly far from satisfied.
The proposal for a services directive is a new attempt to finally lay the European social modelto rest. Instead of harmonising standards upwards, we will see an unrestrained dumping race to the lowest common denominator; instead of welfare as and where required, all sectors of human life will be commercialised. That is obviously the vision for Europe which the think tanks of the major groups, the business lobby, have in mind.
Seventy thousand people demonstrated in Brussels in March against the brutality of the neoliberal project. They will be watching to see if the Council's criticism only had the imminent Constitution referendum in France in its sights or if serious deeds follow.
Mr President, ladies and gentlemen, at its latest meeting the European Council recognised that there is very little to show for the Lisbon Strategy at the half-way stage. It has actually been a total failure. I would remind the House that the Union has not achieved the target of 3% economic growth it set itself, and the gap between per capita GDP in the EU and in the US has actually grown, when it was supposed to disappear. There has only been a slight increase in expenditure in the key area of research and development, and employment growth in the areas singled out by the Lisbon Strategy has fallen far short of expectations. There are still significant obstacles to the free movement of goods and services within the Union.
A condition for that sustainable and balanced growth that is now simply wishful thinking would be liberalisation of the services market. I use the words ‘would be’ advisedly, as freedom of economic activity remains theoretical, despite long-standing provisions in the Treaty to that effect. The liberalisation process has been met with strong opposition on the part of officials and trade associations in the countries of the old Union. Its opponents argue that the quality of the services provided by enterprises in the new countries is lower, and that the latter are engaging in social dumping. At the same time, the opponents of liberalisation are discriminating against their own fellow citizens by forcing them to pay unduly high prices for the services they require.
I firmly believe that another key catalyst for economic growth would be to turn cohesion policy into something more than simply a propaganda slogan. If the Lisbon Strategy is to be saved, the Council, the Commission and above all, EU officials must remember the true meaning of the principle of solidarity and how a free market actually operates.
Mr President, ladies and gentlemen, it is surprising how impending elections can sometimes make politicians change tack and even get them to deny their own principles. For example, I take some malicious delight in the truly sad soap opera that is being played out in Europe in response to the Bolkestein directive. After all, before 1 May 2004, we did not hear anybody complain about the liberalisation of services, because the Dutch commissioner’s plans simply fitted in with the European logic that service providers too should be able to work freely in the EU. In order to accommodate President Chirac, though, and to ensure that he does not suffer a humiliating defeat in the referendum on 29 May, it is now reported that the directive – having, of course, been approved by the socialists Mr Lamy and Mr Busquin – will be amended again, if not rewritten. Now it turns out that the directive is being put on ice for the time being so as not to give the French ‘no’ camp any more trump cards.
The European Left have discovered that social dumping puts the jobs of their own people at risk. It has also rediscovered the importance of upholding national and sovereign interests. The French Left, again faithful to the traditions of the pre-war , has rediscovered the ‘own people first’ principle, which it formerly abominated, and rejects the directive’s country of origin principle. It remains to be seen, of course, whether this hypocrisy will be enough to prevent the ‘no’ camp from enjoying a landslide victory on 29 May. Contrary to what the luminaries in the Commission may think, the electorate is not stupid. A similar scenario is unfolding in Germany; today’s reports that the Social Democrat Chancellor, anxious as he is about the elections taking place next month in North Rhine-Westphalia, wants to impose stringent measures in order to avoid cheap labour from Eastern Europe taking jobs from the Germans. Who would ever have thought this former internationalist Marxist capable of such a thing? We can do no other than congratulate him.
Each generation has its own challenges to face. In the 80s, we were told how to improve our competitive position, and the 90s were about reorganising government funding. Now that we are being confronted with increasingly aggressive worldwide competition, along with an ever-changing world and an ageing population, we have to rise to the additional challenge of safeguarding our social model, which presupposes economic growth in the first place. Meanwhile, everyone now realises that it is not enough to respond to those challenges with declarations and unfulfilled promises. People are disillusioned; they want to see action and results. Following the European Summit, we can say that there is interinstitutional agreement and some sort of commitment to Lisbon’s revival, and that is why the summit’s conclusions are a hopeful new beginning and the presidency deserves credit. Let us interpret it that way to the people, and, as the President of the Council suggested, in their own language. Needless to say, we hope that the new regulations on the Stability Pact will provide convincing proof of the message that the President of the Council brought us, and that we can rely on clear criteria and sufficient enforceability. We are also pleased that the conclusions have highlighted the importance of small and medium-sized enterprises, and we hope that this will be more than merely lip-service.
With regard to the services directive, we have to conclude that, although a major communication battle has been lost, we have not lost the war. As co-legislator, we will do everything in our power to make the free movement of services possible and we will ensure that this is done in a way that is consistent with the task of our generation, namely securing our social model with its three dimensions. Mr President, Parliament’s steering committee for the Lisbon strategy agreed yesterday to work flat out, and, for our part, I can assure the Council presidency, the Commission, together with my fellow Members of this House and the members of the national parliaments, that we will continue to be firmly committed to achieving the objectives, and our cooperation with that end in mind can be relied on.
Mr President, I see that Mr Watson is not present in the House, and that is something I regret. I must clearly dissociate myself from Mr Watson’s criticism of Mr Juncker, President of the European Union. It is not of course Mr Juncker’s fault that France now has a government so unpopular that it is in no position to convince the French population to vote in favour of the Treaty. The truth is, of course, that Mr Juncker himself, via the European Council held in March of this year, has ensured that the rest of us are in a position to explain to the French population that we now have a sensibly designed Stability and Growth Pact, that the balances in the Lisbon process have been retained and that we are now in a position to tackle the next step, as pointed out by Mr Almunia, Economic and Financial Affairs Commissioner, who said that, by using the two instruments, together with macroeconomic initiatives, we are in actual fact in a position to create more, and new, jobs in Europe.
I should like to say to Mr Watson, to the Group of the European People’s Party (Christian Democrats) and European Democrats and to others, irrespective of whether or not they are present in the House, that what is at issue here is a responsibility shared by them and ourselves, as well as by the President of the Commission, Mr Barroso, by the whole of the Commission and by Mr Juncker and the Council. We must show the French population that this European Union has one main task right now, and that is to help create more, new and better jobs. France cannot create more, new and better jobs alone. France and the French people need a new Constitutional Treaty, and this new European structure, together with the political approach now set out by the March European Council and, hopefully, continued by the June European Council, provide us with some sound arguments for making further progress with our work on Europe. Europe is not a matter of daily spectacle and major revolutions. It is a matter of hard, sensible and purposeful work, and that is something on which I should like to compliment Mr Juncker today.
– Mr President, ladies and gentlemen, the agreement on the Stability Pact has its positive aspects, but some major concerns remain. First of all, it is essential that the Commission should have a stronger and not a weaker role in managing the Pact, as regards both the accounts side and the investments side, that is to say as regards both stability and growth.
Secondly, it must be clearly understood that the new Pact is for growth, and for growth in the economy, not growth in deficits: the two things must not be linked together, as some national governments, such as the current Italian Government, seem to do. We therefore call on the European institutions to work to prevent dangerous renationalisations and to take decisive steps to boost the Community spirit. Otherwise, the very future of the Union will be in jeopardy if we do not maintain a Community approach in implementing both the Pact and the other main policies, primarily the vital Lisbon Strategy.
– Mr President, ladies and gentlemen, on 19 March there was an enormous demonstration in Brussels by trade unions and the peace movement against the Bolkestein directive, against free trade and war, and for a social Europe.
Faced with the paradoxical situation in which we find ourselves, characterised by a strong currency, a weak economy and a society in crisis, faced with the crisis of the Maastricht framework and the Lisbon Strategy, in our view this demonstration – which brought together tens of thousands of workers from the whole of Europe, and I stress the whole of it, including the new countries in the east – put out a clear call for a much-needed change of direction. They did so despite the idea that some have of a two-tier Europe, that is to say one of internal dumping, the Europe of the Bolkestein directive. The demonstration showed instead that there is a need for a harmonisation of rights, levelled upwards, of course.
What is needed, then, is a Europe that rejects the Bolkestein directive – that ominous directive on working hours – and, from the left, is able to break down the cage of monetarist free trade and to revitalise – not reduce – quality investments, rights, development, work and environment: in other words, one that is able to turn itself into a social Europe, the only possible kind.
We want to try to put these aspirations into practice in this House through our proposals and help to bring into Parliament the strength of feeling that enlivened the streets of Brussels, to which this Parliament cannot fail to respond.
– Mr President, Mr President of the Commission, ladies and gentlemen, I really must say that we have become extremely modest when evaluating the results of meetings of Heads of State or Government. We would enjoy much greater confidence and more credibility among the citizens if the actions by the governments of the Member States were more consistently in line with the decisions taken. At the moment, we spend our time at summits correcting decisions instead of complying and pushing ahead with what has been agreed. The President-in-Office is probably the only person who even brings about joint resolutions at this stage. We are delighted about any type of agreement, because otherwise failure threatens.
Please, take a brief look back with me. For me the problem before us lies in the contradiction between the European Treaties and political action.
Take the Stability and Growth Pact: we beg for compliance, we deny any weakening, but infringements and margins for interpretation are increasing. Blocking measures are organised and the Commission is hampered in its ability to intervene and impose sanctions.
Croatia: we decide that negotiations with Croatia will begin on 17 March but we postpone the negotiation process, even though the conditions are being complied with.
Financial perspectives: we want agreement with the Luxembourg Presidency, but we receive no signals that anything has changed in the 1% stand towards the Commission proposal.
Bulgaria and Romania: a Commission progress report is available, clearly showing which points of the conditions have not yet been met, but there is a date for signing the Treaties. Parliament is being asked to give its assent, but at the same time Parliament's rights were ignored on Monday.
Lisbon: we want the internal market and hence also an internal market in services, but some of us are misleading the citizens, by reducing the services directive to the country of origin principle.
I appeal to all of us, but above all to the Member States: we must become more accountable again, we must win confidence in decisions and we must abide by the rules which we set ourselves. We need fewer corrections to what already exists; instead, we need more serious compliance with decisions by Heads of State or Government, the Treaties and directives.
Mr President, ladies and gentlemen, at its latest meeting the European Council took a number of important decisions amending the provisions of the Stability and Growth Pact. I would like to express my support for those changes. True, these decisions do weaken some of the provisions of the Pact and reduce their restrictive nature, but this need not imply relaxing budgetary discipline in Member States. We are all aware that the Pact’s rules have been systematically infringed for quite some time. There is currently an excessive budget deficit in one third of Member States. This is a very depressing situation, and confidence in the whole Union is being undermined. Amendment of the Pact and in particular greater flexibility of the preventive elements will actually strengthen its disciplinary powers. It is far better to have less restrictive rules that are actually kept by all without exception than more restrictive rules that are disregarded and infringed.
I also welcome the Council decisions on reinvigorating the Lisbon Strategy, and am pleased that these decisions take account of the findings of the High Level Group led by Wim Kok. It is essential to implement the reforms contained in the Lisbon Agenda at the earliest opportunity, if greater sustainable economic growth and more jobs are to be created and the European social model preserved. It should be remembered, however, that the main responsibility for implementation of the essential structural reforms now lies with the Member States. It is up to governments and parliaments in the individual countries to demonstrate political courage and vision. They must be able to convince the citizens that swift and effective implementation of the Lisbon Strategy is in their long-term interest. The European institutions can and must support the governments of Member States in this difficult process. The Commission needs to strengthen its role as an effective enforcer of Council decisions, and it must monitor the progress of reforms in individual countries in a transparent manner. There should be ongoing cooperation between the European Parliament and the national parliaments of Member States.
Mr President, I propose setting up a standing forum where representatives of the European Parliament and the national parliaments could hold regular and well-focused meetings to discuss the challenges involved in implementing the Lisbon Strategy. This will foster an increased sense of responsibility for the implementation of the Strategy at parliamentary level and strengthen awareness of its importance for European societies.
I do not think we have any reason whatever to take satisfaction in this summit, which was a shameful spectacle characterised by political horse-trading, and those self-same politicians are now shedding crocodile tears about the public’s cynicism. I see it as dealing another blow to the EU’s credibility.
This summit should have prepared the European economy for the 21st century and should have brought in greater budgetary discipline and a free market in services, but instead we are stuck with the old formula of debts and protectionism. To call this social policy is a disgrace. Some say that the Stability Pact has been rescued, but to my mind, there has been nothing but demagogy in the vague formulations, get-out clauses and accounting tricks, not to mention the way in which the political leaders treat the services directive. The new Member States do not suffer our complacency, but are far more dynamic and carry out reforms, and I would like to take them as an example to follow.
Finally, Mr President, I hope that following the various referendums and elections, long-term vision, courage, a sense of responsibility and political leadership can finally prevail once again.
Mr President, the European economy is in a very delicate situation. The recent European Summit coincides with a downwards review of the European Commission's economic growth forecasts and, therefore, with a review not just of growth, but also of job creation.
What we are being told is that, in the Europe of 2005, the unemployment rate is going to rise and there is going to be economic stagnation. And that is negative and is what we must respond to by sending clear messages, messages of confidence for consumers and messages of confidence for investors. The European economy's problem is a lack of confidence, which stems from economic policies which are not able to inspire that confidence.
The Lisbon agenda, the Stability Pact and the liberalisation of services are key elements in terms of increasing this confidence. And we have missed an opportunity in March. We have missed the opportunity to promote healthy public finances and there are examples of this within Europe. The countries which have made an effort to rationalise their budgets are the countries which are growing and creating employment in Europe. The countries that have made the structural reforms contained in the Lisbon agenda are actually the countries which are growing and which are creating employment within the European Union.
We cannot talk about the European social model without looking at those countries and we cannot express self-satisfaction when what has been carried out is a review of the Stability Pact based on the political interests of large countries which are not growing and which are not creating employment, and when doubts are being raised about the very nature of the Stability Pact and when there is a lack of confidence in the economic reforms that the European Union requires.
This is the opportunity facing you, Mr Barroso, if your project to provide Europe with the growth and employment we all want to see is to be viable.
Mr President, Mr President-in-Office of the Council, this an issue that we have not yet raised, but I believe that the conditions in which you have had to negotiate within the Eurogroup and then within Ecofin demonstrate that there may be a problem with the coordination of the powers of the two bodies. You have also mentioned the 3% and the 60%, indicating that they had not been changed. You are right. You would have had difficulty changing them, since these two figures are laid down in a protocol annexed to the Treaties which is taken up in a protocol annexed to the Constitution.
I would like to return to the essential elements of this reform. The first points, which I believe we have not discussed sufficiently, are the points that allow us to move ahead in terms of harmonising the bases on which each Member State will draw up its budget in the future, identifying the macroeconomic perspectives to be taken into account and improving the statistical instruments for assessing the results of a particular Member State. The idea of involving national parliaments more seems to be fashionable at the moment. Nevertheless, I believe that, with regard to the competences that essentially remain with the Member States, this is the best approach, and it in this spirit that, on 25 April, we will hold a debate in the European Parliament, with the national parliaments, on the challenges of economic policy in Europe and in the Member States.
When I look at the reality of this reform, there are disappointments. Each Member State has come with its demands, and we have seen, as we often do, a kind of trading in which everybody has taken the credit, without at the end of the day achieving European added value or the real prospect of a tool for growth and employment. We have more work to do in this regard. I know that you share this concern, that is to say that, in the future, genuine coordination of economic policies should allow us finally to gain all the possible advantages from the introduction of the euro.
Finally – if you will allow me, Mr President – with regard to structural reforms, and hence pensions, they are, unfortunately, fundamentally the great winners from this reform, since, whether in the preventive stage or in the evaluation of deficits, they will have to be taken into account. I remember what you said to us in the Committee on Economic and Monetary Affairs. You did not seem necessarily to share the view that a reform of pensions should be guided by accounting principles.
Mr President, stability and growth depend on a healthy economy. The EU’s economy is suffering daily, sometimes to the tune of millions of euro, due to the embargo imposed by Turkey on EU shipping. This embargo was intended in theory to be against Cyprus, but in practice it is against the whole of the EU. I shall explain why with the following example. A German-owned ship with a French flag carrying British goods for a Spanish company will be prevented from entering a Turkish port if it is discovered that a member of the board of the goods handling company previously had a business connection with a Cypriot company. This is illegal and absurd and there is no excuse for the Council and the Commission to tolerate such aggressive behaviour by a candidate country for one day longer.
I would like briefly to raise another issue. Two days ago, , a daily newspaper with a large circulation and the mouthpiece of the Turkish Government, reported that the Council and the Commission had been working together on what sounds like a conspiracy to essentially isolate and destabilise the Cypriot Government in order to force it to accept an unpopular solution to the Cyprus issue. I know that this report is nonsense, but it has been misused for the purposes of Turkish propaganda and has caused my constituents concern. I urge you to state here today that it is utterly false and farcical.
– Mr President, Mr President-in-Office of the Council, Mr President of the Commission, the Stability and Growth Pact has been much praised. However, I am convinced that it was a very difficult birth and that the outcome is anything but satisfactory. I do not mean to detract from the achievement of Mr Juncker and Mr Barroso in reconciling national egotisms, but what has emerged is a medium-term nail in the coffin of the stability of the euro. We do not notice this now, because at the moment the USA and Japan are much deeper in debt. However, as soon as their debts are reduced, the stability and exchange rate of the euro will be called into question. Of course the 3% and 60% criteria have been maintained. However, there is no longer even any discussion of the fact that the resolutions of the Stability and Growth Pact state that efforts should be made to balance the budget. The very first test, when it came to the two large states of France and Germany, went wrong. If you fail to keep to a pact in difficult times, what justification is there for doing so in good times? I do not see this as a realistic concept. The difference between 0% and 3% alone makes EUR 250 billion in the eurozone. That is money which could have been used for short-term economic cycles, for natural disasters or for international obligations. By the time things had gone that far, it had all gone.
That is why I believe that even the reference to the European Central Bank is insufficient, because, although the European Central Bank is independent, it is a subsidiary of the national banks. The European Central Bank has a governing council, but two-thirds of it is dominated by the governors of the national central banks. As long as the European Central Bank is not in a position to orientate its own refinancing business on whether government bonds in the eurozone have a good or a bad rating, it will be unable to help the euro achieve the necessary stability in the long term.
Mr President, I welcome the outcome of the spring European Council. Allow me to point out four things. Firstly, the Lisbon process is balanced, which also means that the pillars are interdependent. Secondly, a lot of emphasis is placed on the European social model, which means not only more jobs but also high-quality jobs, social security systems that are secure and that need to be modernised and the reconciliation of working life and family life. Thirdly, I welcome what is said about the Services Directive. I believe that there is a growing consensus on it between the Council and, as I believe, the majority of this Parliament. We need a Services Directive, but it must not look like the existing proposal. We need to be able to retain the European social model. We need to be able to have high environmental requirements and robust consumer rights. I believe it is possible to devise such a proposal. Fourthly, sustainable development is a mainstreaming issue. Ecologically sustainable development is at issue, but so too – and to just as great a degree – is economically and socially sustainable development.
Allow me finally to say that not everything is, of course, just negative. It is too easy to be pessimistic. We have not fully complied with the Lisbon process, but there are nonetheless a number of countries that have fulfilled many of its requirements. I shall not name those countries that have successfully met the requirements, but a glance at those countries reveals that they have combined growth, high employment, strong social systems and stringent environmental requirements. We have every reason to be optimistic about the future.
Mr President, unfortunately, I have to say that the European Council was a unique display of bad leadership. At a time when the European economy is in real need of reform, when unemployment is increasing – including in Sweden, Mr Andersson – and Euroscepticism is becoming more widespread, what does the Council do? Instead of standing up for Europe and publicly taking the lead, the EU’s leaders completely shy away from one of the most important issues in the Lisbon process, namely the Services Directive.
Out of fear of various referendums, they give oxygen to the lies and myths cultivated by strong forces on the left in connection with this directive. There will, it is maintained, be no end to all the misery that will be suffered by European consumers and employees if the Services Directive goes through. Nonetheless, the Council and the Commission know that this directive, which has nothing to do with the new Constitution, is incredibly important for European growth, jobs and consumers. Naturally, no one wants the Services Directive to lead to social dumping but, instead of standing up for the directive, which they themselves have ordered, they help foment a host of false perceptions, the result being increasing distrust. How are people to believe in Europe when not even we who work with Europe every day dare to do so?
Mr President, the March summit was supposed to be about relaunching the Lisbon Agenda. Sadly, I regret that it may well go down in history as somewhat a fudged affair. An apparent assault on liberal economics by the French President and others was not an edifying sight. Being quoted calling the liberalisation of Europe’s economies the new communism of our age, if true, was somewhat extraordinary. Any attempt to undermine our services directive is sadly a clear sign that the anti-reform forces in Europe remain active.
President Barroso said recently that some people think the European Commission is there to protect the old ‘15’ against the new ‘10’. It is not. He is absolutely right; the services directive is a fundamental building block of a successful, dynamic economy. Those who seek to undermine the progress of the internal market do no service to the millions of unemployed in their countries. On the contrary, as the new Member States have demonstrated so clearly, it is the liberalising economies that are the successful job-creating economies.
The so-called European social model has assumed such significance among some nations that it seems almost impossible to undertake proper reform. I am afraid that this new model, whatever merits it may have had in former times, is now something of an Achilles heel to our economy. It has perpetuated high unemployment – 19 million at the last count; it fostered anti-enterprise cultures; and every day that we remain unreformed the competitiveness of China, the United States and India increases, to our disadvantage.
As I have mentioned to Mr Barroso, I believe that he is very sincere in his drive to get the required reforms, but he has been badly let down by others; by heads of government, including our British Prime Minister, whose short-termism has made it much more difficult for Mr Barroso to make progress.
There are some good Council conclusions, such as on the Kyoto Protocol and sustainable development, but I am afraid that the heavy-handed tactics of some leaders, trying to put a brake on our economic reform and playing games with an increasingly discredited Stability and Growth Pact, serve as a timely reminder to us all that we could have our interests sacrificed to short-term political interests if we are not vigilant.
– Mr President, ladies and gentlemen, our debates are often repetitive, and so I should like to start with a news item that I read yesterday which I found quite striking. A few days ago, in Huang-Kan-Tun in southern China, there was a popular uprising, which unfortunately also led to two deaths because of brutal repression by the police. It was an uprising by the whole population of that village against a recently established chemical plant, which in a short time had caused very severe air, water and soil pollution.
What do I mean by this news item? I mean that new environmental, ecological, health and social demands are now emerging in these new economic powers too, as a result of industrial growth. That clearly shows us our role in the future international division of labour: designing and selling technologies to enable those countries to grow without repeating our past mistakes, such as pollution and social oppression. In view of all that, I think the summit has had a positive outcome, because it has genuinely reinvigorated the Lisbon Strategy on the basis of the interdependence of the three pillars; it has revitalised the European Union’s global role as a leader in the field of sustainable development; and it has put forward a protocol for Kyoto 2 that is highly ambitious and important precisely in this context.
What I think is good above all is the political reform of the management of the Lisbon Strategy according to the principle that everyone must play their own part to the full – the Member States, the Community, local communities, the European Union, and so on. Parliament too must play its own part, as has been clearly stated. We shall do so better, Mr President, if, as you hoped, the collaboration that has been occurring recently among the institutions on the task that concerns us – drawing up advanced legislation – continues. I think that one of the main areas where this challenge will lie will be the REACH directive. I am sure that the desired collaboration will take place in the coming months in order to achieve this result.
As chairman of this Parliament’s delegation for relations with the People’s Republic of China, I should like to say something to the President of the Council about lifting the arms embargo. I note that, even though you know that this is opposed by a large majority in this House, the Council remains intent on pressing ahead with it. I even have sympathy for the Chinese when they question this as a political gesture and say that, in a strategic partnership such as ours, there is no room for embargos of this kind. If, however, we want to make a political gesture, we must ask for one in return, and this we are not yet getting. Far from it; the Anti-Separation Law, which was adopted in China last month, sends the wrong message. Later on this month, a delegation from the Chinese People’s Congress will be explaining to this House what, precisely, was the intention behind this, and I shall be listening to their explanation with a great deal of interest. I also think that we should ask for a gesture in connection with individual human rights, because there has been too little evidence of improvement in this respect in China recently. So, Mr President-in-Office of the Council, if the Council wants to make a political gesture, I urge you to demand gestures in return from the Chinese Government. I hope that the Council will be prepared to adopt this line, which enjoys the support of a large majority in this House.
Mr President, the outcome of the Spring Summit suggests that the European Union has unfortunately taken a step backwards. It is becoming ever harder to attain legitimate economic objectives. The goalposts seem to be moving further away. Relaxation of the principles governing the Stability and Growth Pact is very worrying. Introducing something akin to manual control, and applying the Pact’s principles only to certain countries and not to others that infringe its principles as a matter of course, is a short-sighted approach. What kind of message does this send to those Member States that decided to undertake painful reforms in order to achieve financial discipline and meet the convergence criteria? What kind of example is this setting the new Member States?
Regrettably, the Lisbon Strategy statements remain on paper. The Member States and the Union as a whole must transcend rhetoric and support those fine declarations with specific and consistent actions. It is impossible not to agree with the Presidency Conclusions, namely that completion of the single market as far as the free movement of services is concerned will support Community objectives regarding economic growth, employment and competitiveness. The services directive is one of the best parts of the Lisbon Strategy. Consistent action aimed at bringing about the single market is the best way of supporting the Lisbon Strategy. All these objectives will be attained faster and more effectively if the services directive currently under discussion is not diluted, weakened and postponed, departing from its original form. We must ensure free and unrestricted provision of services throughout the entire territory of the Union. As we work on this directive, we must make sure that it contains as much common sense and as few restrictions as possible.
The Union needs powerful economic catalysts if it is to attain its economic objectives. One such catalyst was the accession of ten new Member States in the enlargement that took place last May. We are now called upon to go further. We must serve the interests of future generations, and not think only of contemporary political wheeling and dealing, elections and referendums. The citizens of the Member States expect us to do our duty. Fine words will not transform or magic away contemporary reality, characterised by the lack of a will to change, to open up markets and also by a weakening of macroeconomic discipline. We must find the courage to face up to the future.
The advantage of speaking at the end of a debate is that it is possible to elaborate on a number of matters that have already been discussed, and I should like to do this by mentioning three misconceptions that have been dominating the debate. The first misconception concerns the reform of the Stability and Growth Pact. This was not just a matter of horse-trading among those Member States that struggled to meet the Pact’s standards; there was also discussion of economic policy and about what the Pact was meant to achieve in economic terms in the context of macro-economic policy. This may not have come across very well in the way the media covered it, but this was certainly something to which the Luxembourg Presidency gave its attention. I hope that the Commission, from this more macro-economic vantage point, will be able to use the Pact’s reform as an instrument for improved European macro-economic policy.
A second point concerns the integrated treatment of the economic guidelines and the employment guidelines, as well as micro-economic policy as presented yesterday by the Commission. All this does of course, fit into the framework of the Lisbon strategy, and my group argues that we should streamline these processes and opt for an integrated approach. We should, however, make sure we do not create a kind of hierarchy of procedures, so that no one particular Council formation, Commissioner, specialist committee, or integrated structure in this House, predominates. We do not want a super-Commissioner, a super-Council or a specialist committee concerned with nothing else.
A third point concerns the services directive. In this connection, I should like to stress once more that opposition to this is not about stopping the free movement of services and labour, but about the conditions under which such movement is supposed to take place. The Commission did not do its homework very well, and we must realise that the migration of labour is inextricably linked to the free movement of services and that, in this respect, much more should be done than has been done to date, quite apart from this services directive.
– Mr President, Mr President of the Commission, Mr President-in-Office of the Council, it is done. We have had the summit, the Stability and Growth Pact was – as many are saying – reformed or – as others are saying – abolished, and an attack was launched on the services directive. Nothing more stands in the way of the prosperity and recovery of Europe. Now we shall manage it. That might be one message.
I am grateful to you, Mr President of the Commission, for having said at the beginning of your speech that the discussion about the Stability Pact had been started because the consensus about compliance with the rules hitherto had broken down and there was therefore no choice but to do something new. Then the question arose as to how to go about it. In the meantime, there was talk of liars. I, in any event, do not feel uncomfortable dancing to the tune of the European Central Bank and the German Bundesbank when evaluating the Stability and Growth Pact. If you then also bear in mind that many states have threatened, in connection with further growth, to stop applying the law which applied hitherto, then I wonder if this is how things are going to be now. Will we, in future, be taking decisions of this sort in Europe?
On the Lisbon Strategy, I should like to say that I hope for a strong Commission. I am aware of the fact, Mr President of the Commission, that it is harder for you than it was for Jacques Delors to realise a vision, because Jacques Delors had different Heads of Government at his side. At that time, he had Mitterrand and Kohl, who actively supported European progress. It is important for the Commission to concentrate on what Europe can achieve and not to produce too much paper. For the Council, it is important that the Member States commit to what they themselves regularly agree on and do their homework, so that we too can attain the goal.
On the services directive, I have just one thing to say: we shall probably vote on Romania and Bulgaria this afternoon. To those who are up in arms against this directive in the Council, I should just like to say that we have problems with respect to freedom of services with the 10 states, because it was not included in the accession treaties. We should not repeat the same mistake now and take it out on others; on the contrary, freedom of services should be corrected in the Bulgaria and Romania concept in accordance with the will of those who are for it. Otherwise, we shall face the same problem.
– Mr President, ladies and gentlemen, the decisions made at the Spring Summit appear to be good, but we are aware that they will only be judged by events. There are some great opportunities and also some risks in what we decide. Overall, we are allocating new responsibilities to the political decision-making body, and we must try to make these responsibilities promote integration rather than dissociation.
Transposed directives and national reform programmes must consist not just of generalities but of genuinely focused and measurable choices. The flexibility of the Pact must be increasingly transparent and managed exclusively for purposes of growth, according to sound common criteria. In this respect, a sensitive case involving Italy has started, and I want to say that we call on the government, the Commission, the Council and Eurostat for each of them to carry out their work wisely, transparently and fairly, because the people of Italy are entitled to clarity and truth in respect of their public accounts, that is to say their own future.
With the decisions of the Spring Summit we shall no longer be in the situation we were in before: if we do not have more Europe, we shall have less. That is why it is so important to make decisions that can guarantee integration and hence the Commission’s role in the coordination of macroeconomic policies, the improvement of basic statistics, the involvement of national parliaments, the genuine integration of national and European planning instruments, the strength of the Union’s budget, investments in infrastructure and research, the European dimension, and so on. We shall have to work hard to achieve all that. For now, in any case, I offer my heartiest congratulations to the Luxembourg Presidency.
Mr President, ladies and gentlemen, I would like to begin by simply saying bravo to Mr Juncker, the President-in-Office of the Council, to Mr Barroso, the President of the Commission, and his colleagues, without forgetting the Heads of State or Government. Thanks to you, I believe that this Council of 22 and 23 March has been decisive in terms of moving Europe forward. In terms of its content and its form, it has probably been one of the best Councils I have experienced.
This Council has provided solutions to several issues which have been facing us for a long time. First of all, an intelligent reform of the Stability and Growth Pact. I believe that in politics, including European politics, intelligence is required. Secondly, improvements and new orientations to ensure that the legislation under way is balanced. I am thinking of the directive on services, of REACH. Thirdly, the environment, at a time when Kyoto is being implemented. And finally our relations with China and European effort in the field of research. On this subject, I would like in particular to stress the historic decision taken on the launch of ITER.
From this point of view, I hope that the European Union will not have to wait too long for the good will of Japan; that we negotiate with the Japanese, provided, Mr President, that the draft is launched on 14 July, because this is an essential issue, essential for Europe, for the future of energy and for young people, that is to say for those people who will be living here in 30 or 50 years’ time.
This is why I fully support the joint resolution that expresses Parliament’s positive view of this extremely important and extremely positive Council.
Mr President, the good news about the Spring Summit was that a decision was taken to draw up a long-term strategy to reduce greenhouse emissions. A decision was also taken to consider setting binding targets for the mid- and long-term. It is absolutely essential that steps should now be taken to make ambitious proposals for the time after 2012.
Unfortunately, recent history has shown that it has been considerably easier for the European Union to draw up and agree ambitious targets than it has been to implement them. If we seek a new, successful start to the Lisbon Strategy, we should look for new leadership in the European Union in all areas of policy. We need to consider the interests of the Community, commit to the agreed decisions, and act in such a way that all the Member States derive added value from European cooperation.
Mr President-in-Office of the Council, Mr President of the Commission, you have both devoted the lion’s share of your speeches to the Lisbon process. The President of the Council did this in broad strokes and with the emphasis on balance and economic growth, which cannot be achieved without environmental and social responsibility. You illustrated this trinity, Mr President of the Council, by the integrated approach to which the Council conclusions also bear witness. I would also like to express my appreciation for the attention you gave to SMEs. I have never before seen Council conclusions in which the words SME, innovation and the environment featured so often. In the resolution on which this House will be voting today, we demand new dynamism in the Lisbon process, new dynamism with a ‘focused approach which shows new leadership’.
Mr President of the Commission, I would now like to turn to you. This leadership and dynamism can be achieved only if you operate in tandem with the Member States, the regions and the social partners. In this morning’s speech, I did not get the feeling that this , as the President of the Council put it, is all that evident. I may be wrong, but I get the impression that an awful lot of paperwork is being inflicted on the Member States, and that less attention is being paid to the social policy agenda and that it is not being given teeth. I also have the feeling that this with Parliament leaves something to be desired as regards integrated employment policies, in which area I would like to see a certain degree of consultation in future.
– Mr President, the Luxembourg Presidency is, I believe, a good presidency, which already counts among its achievements the creative compromise on the Stability Pact, which allows the Member States in the eurozone to move forward on the basis of the rules of financial prudence but with the necessary degree of flexibility.
At the same time, the Luxembourg Presidency managed during the European Council in Brussels to make the Lisbon Strategy more specific, but it really is a pity that it was not possible to name at this point the Member States which are not managing to promote this strategy.
Another major issue which we have before us within the framework of the Lisbon Strategy is the services directive, which I hope will be examined in a rational manner and, more importantly, will endeavour to clear up the misunderstandings, so that the fog on the horizon which is preventing us from seeing the substance of the issue will lift, as the impression is sometimes created that we are talking throughout the European Union about a different matter entirely.
Finally, I would like to wish the Luxembourg Presidency success henceforth with a very major issue which we are dealing with, by which I mean the financial perspectives, especially the budget for the Union's regional policy, for its cohesion policies. This is a very major and difficult issue. I personally believe that we are all doomed to reach an agreement by June, because otherwise regional policy programmes will be the victims of any disagreement at European level.
Mr President, Mr President-in-Office of the Council, Mr President of the Commission, ladies and gentlemen, the last European Council gave the European economy a new direction, that is, the direction of pragmatism, flexibility and encouragement of innovation.
With regard to the Stability and Growth Pact, I am delighted that realism and flexibility have taken over from dogma and blind respect for rules which were decided upon during a period of economic growth that was much more sustained than the one we are experiencing today. Rules are necessary, of course, since the stability of our common currency depends on them, but the reform of the pact is positive in that it reconciles the fundamental principle of respect for the rule of law and the minimum flexibility required for the management of the Member States’ public funds. I would like to thank President Barroso and President-in-Office Juncker for their clear-sightedness and their powers of persuasion on this thorny issue.
This pragmatism has also been applied to the draft directive on the liberalisation of the European services market. By recognising that the current wording of the directive does not fully respond to the requirements and by calling for every possible effort to be made in order to make the internal market in services fully operational while preserving the European social model, the Council has not – as the media have too often said – pleased France. Rather, it has recognised that the country of origin principle raised clear problems in terms of the risks of social and fiscal dumping and has left it to the wisdom of the European Parliament to find an acceptable solution. That is the kind of attitude the citizens expect from Brussels.
The future of our economy will be in jeopardy if we do not make an increased and huge effort in terms of investment in the field of education and training and in the field of research and development. We are way behind our American and Asian partners in these two areas. The 25 have confirmed their will to make the Union a more attractive area for investment and job creation, in order to promote knowledge and innovation and to sustain growth. These ambitious and necessary objectives will be achievable provided that our States provide the political will and the necessary funding.
– Mr President, the Council's enlargement strategy is wide of the mark. There is discrimination against Croatia, a central European country which meets the criteria better than many a Member State. Romania, a manifestly European country, but one which fails to meet the criteria by a long chalk, is being rushed through, as it were. Ukraine, certainly a European country, but one which will not be ready to accede for decades and which we too shall not be ready to accept within the next few years, has been put off until heaven knows when; no specific strategy is being developed. Yet with a clearly non-European country such as Turkey, accession negotiations are to commence this year.
I really must call on the Council to rethink this strategy thoroughly and to ensure first of all that the green light is given for accession negotiations with Croatia without delay – by 21 May at the latest – and that the working party generously set up as a result of your intervention, Mr President-in-Office, reaches a result without delay. Secondly, I should like to call on you to indeed allow Romania and Bulgaria to accede by the deadline set, but to give us the chance to wait until the autumn, until the corresponding progress reports are available. Thirdly, I should like to call on you, once Romania, Bulgaria and Croatia have joined, to grant the EU a long breathing space for the internal consolidation it so urgently needs.
Furthermore, I should like to call on you to prevent accession negotiations with Turkey, which will overtax and overstretch the EU, from commencing in the autumn, and to develop a good neighbourhood strategy here and also to develop a concept for Ukraine. Otherwise, what came out of the Orange Revolution will also fail, and that would have serious repercussions for Europe.
Mr President, at the end of this debate, which has largely been very disorganised, I would like to clarify certain points.
I am pleased that, with regard to the decisions of the European Council on the Lisbon Strategy, there has been very little controversy. That seems to me entirely normal, coherent and logical, since and some people would do very well to read it the European Parliament's resolution that has been adopted on the Lisbon Strategy has been almost entirely reflected in the European Council's conclusions. The fact that certain elements are being criticised today would suggest that you are taking a highly self-critical approach. That is my observation!
Furthermore, I believe that it is essential that we at least give the European Council's decision on the Lisbon Strategy credit for having placed great responsibility on the shoulders of the Member States. We were in considerable agreement in January when we debated the issue, stating that it falls to the national governments to make a success of the Lisbon Strategy not just for each of their countries but for Europe as a whole.
From now on, the national governments will have to consult their national parliaments on their national reform programmes, the Council will be answerable to the European Parliament, and the Commission will play the role it has always had, that is to say the role of facilitator and initiator, a role that consists of uniting all the Member States in a spirit conducive to achieving the objectives of the Lisbon Strategy, which has been designed to ensure that, in the future, the European social model remains accessible to the greatest possible number of Europeans.
I would note that, within certain groups that are rather more ecumenical than catholic, there are entirely divergent views on the essential elements of the form political action should take at European level. It is easier, Mr Radwan, to reach a compromise on the Stability and Growth Pact than to achieve coherence within the group to which you belong. I have witnessed this today and yesterday.
On the Stability Pact, I should like to say that I am most surprised that all the interim stages of the reform of the Stability Pact have been accompanied by the same ferocious rhetoric and commentary on it. When a number of governments suggested that entire expenditure blocks should be written out of the Stability Pact, the criticism sounded exactly as it sounds now, now that it has not come to pass. Something must be wrong. The preventive part of the pact has been substantially strengthened. Why was this necessary? It was necessary because this aspect was simply – and quite criminally – neglected by the old pact – with the gestation of which I had a great deal to do. A number of governments also failed in so-called good times to follow the right policy for reducing deficits and debt. That may of course take a turn for the better following a number of forthcoming elections, although I seriously doubt it.
The corrective part of the pact has only undergone minor changes, compared with what the Treaty and the Stability Pact say on the matter. Of course, if you imagined that, for the purpose of the pact, 3.0% really meant 3.0%, that proceedings would be instituted against countries with a deficit of over 3.0% and that these countries would be subject to sanctions if they did not get below the 3.0% limit the following year, then the reform of the Stability Pact does not come up to expectations. That would have required considerable amendments to the Treaty and, as a result, we would no longer have been able to use the old Stability Pact as a guide in important areas.
The Treaty does not say that any deficit over 3.0% is an excessive deficit. Anyone who says so is misinterpreting the Treaty. It simply does not say that in the Treaty and I cannot accept that we should act as if it did and that those who are again finding their way back to a correct interpretation of the Treaty are now being treated like stability sinners. How can one take it upon oneself to claim sole responsibility for interpreting the Treaty and the Stability Pact? I read – and it even amuses me somewhat – that the Council, the 25 Ministers for Finance, the 25 Heads of State or Government, bowed down before Germany and France. This is completely ridiculous and, for the rest, offensive to the other twenty-three.
The idea that it only needs a peremptory shout from Berlin or a clear signal from Paris to make the other twenty-three governments knuckle under is a totally un-European perception and contradicts the constantly recurrent need to achieve a viable working relationship in Europe and find compromise solutions. I do not want to have to ask myself how serious the criticism here in this House would have been, had we failed with Lisbon, had we failed to achieve the balances of which your House reminds us or had we failed totally with the reform of the Stability Pact. Some take the view that the old Stability Pact was so good that it did not need to be changed. However, this view is shared by not one government of the 25 Member States. The idea that the 25 Heads of State or Government and the 25 Ministers for Finance have put themselves on course for deficit and spiralling debt is a perfectly bizarre idea which I should like to vigorously contradict.
Apart from that, Mr President, a lot has been said about the credibility of Europe. I believe that it is sometimes very much under threat and I have not entirely understood Mr Watson’s point. I was not sure whether he was addressing me or addressing a group of Member States. I hope you are not reproaching me for not having persuaded the Members of the Group of the European People’s Party (Christian Democrats) and European Democrats to take the same position on all the issues, because I do not represent the PPE-DE here. I represent the European Council.
To those people who have drawn everybody’s attention to Europe’s lack of credibility, I will say this: I would like very warmly to thank the Members who have been attending this debate since 9 a.m. this morning. The visitors to the European Parliament today have been surprised not to see more people at a time when Europe is debating some essential issues.
Thank you, Mr President-in-Office of the Council. I hope – or should I say I expect – that the criticism has been taken on board.
Mr President, I shall conclude very briefly. With regard to the reform of the Stability and Growth Pact, we must genuinely acknowledge – if we want to have an honest debate – that the problems did not begin with this reform, but that they have existed for some considerable time. In November 2003, there was no longer any consensus on the Stability and Growth Pact. What we have just produced, what the Member States have just produced with the active support of the Presidency and the European Commission, is a credible reform of the Pact.
I can offer you every guarantee – and I address this in particular to those people who have expressed concerns, which are legitimate concerns – that the Commission intends to apply these Stability and Growth Pact rules objectively and in a uniform manner amongst all the Member States. I can also assure you that the Commission’s role has not been diminished by this reform, quite the contrary. In fact, the range of situations in which the Commission will be required to give its opinion or to take the initiative on an action has been considerably extended. We therefore now have a pact that it will be possible to apply much more credibly than the one we had before this reform.
Furthermore, with regard to Lisbon – and I have seen this during this morning’s discussion – there is clearly a very broad consensus on a system to enhance governance, in which there is a better distinction between the competences of the Union and the competences of the Member States. The Member States have accepted this enhanced governance and, once again, this also increases the credibility of our Lisbon objectives.
I would like, however, to return to an important point from the conclusions of the European Council that I did not mention in my introduction to this debate: the development policy within the context of the Millennium Development Objectives. At its last meeting, the European Council asked the Commission to speed up its work on finalising the Union’s positions with a view to the important meetings within the United Nations next September.
I am pleased to announce that yesterday, right here in Strasbourg, the Commission adopted an important package of proposals, which Commissioner Michel and myself also announced yesterday. It contains new mid-term objectives, more emphasis on the quality of aid and greater coherence amongst policies. In this ‘development’ package, particular emphasis is also placed on Sub-Saharan Africa. Ladies and gentlemen, the Commission treats these proposals as a great priority. We are currently working actively with the Member States to make this meeting relating to the Millennium Objectives a success, and we are very much counting on your support.
Another reason why I have given this example, Mr President, is to illustrate a point that I believe to be important. That is that we are truly working on operational decisions. Within the European Council, we have established the objectives and the new instruments for the renewed Lisbon Strategy and we have also just approved the integrated guidelines, encompassing macroeconomic policy, microeconomic policy and employment. We have just presented them here in the European Parliament. The European Council has drawn up a request relating to development, and we are presenting concrete proposals.
I am well aware that, at the difficult times we are currently experiencing in Europe, our attention is often more focussed on controversial aspects, on the things on which there is no agreement from the Member States or unanimity amongst them. I would like to stress, however, that, despite these differences and despite, at times, our divergences, we are able to reach very significant consensus, as was the case at the Spring Council.
I would therefore like to underline what the President-in-Office of the Council has just said. How would you react if we had not come here with results that, despite everything, reflect a consensus, and what message would we be sending to our public? This is why, at this stage, while I share many of the worries and concerns expressed by some of you, the question is whether we should place the emphasis on aspects on which there is no complete consensus or whether, on the other hand, we should place the emphasis on the things we can do together.
Because that is the culture of compromise we have in Europe, and I would like to place great emphasis on this point. We will not make any progress in a Europe of 25 if we do not explain to our citizens that, in Europe, no one can achieve 100% of what they want. No Member State can achieve 100% on all of its positions. Our Europe is becoming increasingly complex. So it is up to those of us who have a leading, and indeed political, role in the Council, the Commission and the European Parliament to explain to our fellow citizens that we have to make compromises, that Europe means compromise. Europe means working together towards objectives that are much more important than short-term issues or national sensitivities.
That is what responsibility means, and responsibility is the most important thing if leadership is to be effective, and leadership is what Europe needs at this stage.
Thank you, Mr President-in-Office of the Council and Mr President of the Commission. Six motions to wind up the debate have been received in accordance with Rule 103 of the Rules of Procedure.
The debate is closed.
The vote will take place at 12 noon.
. – To its dismay, the European Council of 22 and 23 March was characterised by an issue that was not on its agenda but which was imposed upon it.
Recent polls showing a possible victory for the ‘no’ vote in the referendum in France on 29 May on the so-called ‘European Constitution’ have set the alarm bells ringing.
The Right and the Social Democrats have teamed up and have got down to work, encouraging almost open interference in the campaign taking place in France.
Parliament is spending EUR 8 million on the ‘yes’ campaign, and this is unacceptable.
Heads of State or Government, and anyone who feels they can have an influence on the outcome of the referendum, are queuing up to attempt to convince the French people of the ‘advantages’ – hypothetical and non-existent as they are – of the so-called ‘European Constitution’.
The major employers and union leaders that are dominated by Social Democrats and the Right – spearheaded by the European Trade Union Confederation – are all pulling out the stops to endorse this project, which damages people’s sovereignty and encourages neoliberal capitalism and militarism.
The Commission and Parliament are putting off taking decisions in a bid to avoid providing more and more valid arguments to vote ‘no’.
Despite the contradictions, a ‘no’ vote in France will be the best answer.
The next item is the vote.
Mr President, on behalf of the Conference of Committee Chairmen, I would like to inform you, before the vote on the calendar for our 2006 part-sessions, that we have very great concerns about this draft calendar.
According to this calendar, the distribution of committee meeting weeks and the number of working days for committees will, in 2006, be at the lowest level since 1994, which was a non-election year. Despite the increase in parliamentary work and the increase in the number of Members, the number of committees and the number of amendments, we all know that, since 1994, Parliament’s competences have increased in the field of codecision and that the order of the Strasbourg and Brussels part-sessions and constituency weeks will not allow the parliamentary committees to respect the time periods laid down in the code on multilingualism for the adoption and presentation of reports for part-sessions. A clear example: for the part-session of 11 and 12 October 2006, the reports will have to be adopted by the parliamentary committees in July at the latest.
Do we want a Parliament that fulfils its legislative duties in a dynamic manner? With this calendar, this would appear not to be the case. In terms of method, moreover, I would simply like to warn all the honourable Members that we are going to have enormous problems in 2006, because we have respected the dates of the European school holidays.
Mr Daul, judging from the applause, I can see that many Members of Parliament share your concern. I would like to point out to you and to everybody that we are currently only voting on the calendar for part-sessions.
The Conference of Presidents will then analyse the weeks corresponding to committees, groups, etc. I know that it is all pretty much predetermined but, in any event, today’s vote does not define periods for meetings of committees, but only of part-sessions.
Mr President, I wanted to propose an oral amendment to Mr Alvaro’s amendment, namely to also add that we should no longer work on Tuesdays and Wednesdays. That way, money could be sent to our homes.
Mr Goebbels, the Presidency appreciates your ironic comments, but you have interrupted the voting procedure.
Mr President, I had proposed an amendment on the calendar with sufficient signatures and sufficient time to reject the entire agenda and ask the Bureau to table a new proposal, because the committees can now no longer function, and so this House’s power is being eroded. I cannot find this in the list.
You have presented an amendment rejecting the calendar in its entirety. There is no provision for doing this, however, and your amendment has not therefore been put to the vote. Only partial amendments to the calendar can be voted on.
Mr President, I have a – positive – last-minute oral amendment to the report, which the Council supports. It states that we approve the declaration attached to the report as agreed in the last-minute trialogue held a few minutes ago with the Council. Now this paragraph of the Joint Declaration should replace the report as such. This is a message signifying agreement with the Council on the financial implications of the accession of Bulgaria and Romania.
The substance is this: ‘we approve the Joint Declaration attached to the report, as agreed a few minutes ago with the Council’.
Can the Council confirm the modification resulting from the amendment announced by Mr Lewandowski?
. Mr President, following a number of contacts that we have been able to establish, it has been possible, in collaboration with the Members of Parliament who have taken part in this exercise, to agree on the financial and budgetary terms of the accession of Bulgaria and Romania. We have recently concluded a trialogue, and I have had the pleasure of announcing that an integral agreement exists on this matter. I should like to warmly congratulate all those who have contributed to it.
I would like to make it clear that, if my interpretation is correct, that means that paragraph 1 of the motion for a resolution, rather than saying ‘Regrets that the Council has not agreed’ should say ‘Is pleased that the Council has agreed to adopt the joint declaration’.
– Mr President, we have heard a truly very important statement by the President of the European Council and I should like to thank the Luxembourg President-in-Office, Jean-Claude Juncker, and also Mr Schmit, for withdrawing the Council's previous reservations and for safeguarding the financial and other rights of the European Parliament. That is a major success.
For those who do not know what has happened over the last few hours, we as a group decided yesterday evening that we would request that our assent to the accession of Bulgaria and Romania be postponed on the grounds that Parliament's rights, in other words our financial rights, had not been safeguarded. As we now see that the Presidency has managed to remove this reservation, our Group will not request that the decision be postponed; on the contrary, everyone will vote according to their conscience. I thank you, Mr President-in-Office, for the efforts that you have made in the last few hours.
Mr President, a very simple procedural motion. Do we have a right to know what decision has been made? It should be told to everybody, because we were not there. It would indeed be helpful to learn what has been decided.
No decision has been taken for the moment because Parliament has not yet voted.
There is a proposed amendment, which is ratified by the Council, and which I presented earlier.
– Mr President, I think what Mr Poettering just said is most helpful. We can indeed, as a result of the very tense and obviously very lively discussions that have taken place, especially yesterday evening in the PPE-DE Group, agree on how to proceed.
The President-in-Office has announced that the Council now accepts the draft. For Mr Cohn-Bendit's benefit: the first point of the draft due to be voted on, as it now stands, says that the European Parliament regrets the fact that the Joint Declaration contained in the annex to this draft report, according to which the three institutions must reach agreement on the financial repercussions of the accession of Bulgaria and Romania, has not materialised. That has now been replaced – and I would also propose this as an oral amendment – by our welcoming the fact, as the President-in-Office said, that agreement has been reached, because this means that all Parliament's prerogatives vis-à-vis the Council have been respected and we can therefore vote in favour.
I would like to make it absolutely clear that the joint statement by the Presidency and the Council, which until now had not been accepted and which is now being accepted, is included in the annex to the motion for a resolution.
Mr President, the intention of our oral amendment is to replace the resolution as a whole by the declaration of the European Parliament that states that the European Parliament approves the Joint Declaration attached to the report as agreed in the trialogue of 13 April 2005.
With your permission, I shall read the Joint Declaration agreed between the Council presidency and Parliament’s negotiating delegation, which is very short:
‘1. Without prejudice of the draft treaty establishing a Constitution for Europe
a. The representatives of the governments of the Member States meeting with the Council declare that the amounts in Title III ‘Financial Provisions’ of the Act of Accession, annexed to the draft Accession Treaty submitted under the assent procedure of the European Parliament, are mentioned without prejudice to the European Parliament’s rights and the powers and prerogatives of the budgetary authority conferred by Article 272 of the EC Treaty and the relevant provisions of the Interinstitutional Agreement of 6 May 1999.
b. The Council, the Commission and the European Parliament confirm that the classification of the expenditure in Articles 30-34, Title III ‘Financial Provisions’ of the Act of Accession, annexed to the draft Accession Treaty will constitute non-compulsory expenditure after 2009.’
The second paragraph has caused the most controversy and reads:
‘2. The Commission confirms that its proposal for a financial framework (2007-2013) is based on the assumption that Bulgaria and Romania will be Member States on 1 January 2007. The European Parliament and the Council take note of the indicative amounts, for Bulgaria and Romania, provided by the Commission in March 2004 and considered by the Council in its conclusions of 22 March 2004 on ‘the financial package for the accession negotiations for Bulgaria and Romania’. The financing of the accession of Bulgaria and Romania will be ensured without jeopardising the commitments for existing multiannual programmes and the decisions on the next financial perspectives.
3. The European Parliament, the Council and the Commission recall the importance of the Interinstitutional Agreement of 6 May 1999 in the functioning of budgetary procedures and that this can only function if all the institutions comply fully.’
This is the Joint Declaration attached to the amended paragraph.
. – Mr President, ladies and gentlemen, we could have had all this earlier on.
In these negotiations, Parliament’s delegation went to the pain threshold. I am delighted that the Council has now been able, at the last minute, to agree to this Joint Declaration, which is meant to be a declaration by the Council and Parliament. As far as the procedure itself is concerned, Mrs Dührkop Dührkop and I agreed the following right at the end of the trilogue: the proposed oral amendment by the chairman of the Committee on Budgets – as you have just heard – is to replace our entire report. This is the only plausible way forward. We would ask you to vote on the oral amendment proposed by Mr Lewandowski instead of our report. This will guarantee that Parliament, that plenary today also accepts the Joint Declaration by the Council and Parliament guaranteeing budgetary rights.
. Mr President, Mr Böge rightly pointed out that it would have been better, more reasonable, more intelligent and wiser, if we could have passed in good time the resolution which has just been adopted. I would like to point out that the failure of this to happen was not attributable to a lack of good will on the part of the Presidency.
I shall pass on our common regret, the regret of the House and of the Presidency, to the three capitals with which we had to negotiate up to five minutes ago.
– Mr President, on Rule 5 (3) of the Rules of Procedure in connection with the Van Orden report, I welcome the fact that the trilogue was successful and that Bulgaria and Romania did not become hostage to a tug of war between the Council and Parliament.
As regards Amendment 5, I find it outrageous that the Group of the Greens/European Free Alliance is turning individual support from individual members of our group for this Amendment 5 to the Van Orden report into a proposal tabled on behalf of the Group of the European People's Party (Christian Democrats) and European Democrats. I see a certain political manipulation in this and would like to expressly emphasise that this proposal has been individually supported by my national delegation. I thank our group and our chairman for respecting and admitting the different stances with respect to the Kozloduj nuclear power station.
The Presidency does not understand what your point of order consists of.
– The intervention on a point of order was made because an amendment to the Van Orden report on Bulgaria – on which we are about to vote – has been moved in the name of the PPE-DE Group, whereas this amendment was supported only by individual members of our group, including my delegation. I wanted to point that out before the report was put to the vote.
Mr Salafranca, I hope that your point of order is more intelligible.
I hope so too, Mr President, and I believe that when I explain it, it will be easy to understand, particularly for somebody as intelligent as yourself.
Mr President, I simply wished to say that, in view of the oral amendment we have just voted for on the Böge/Dührkop report, Amendments 2 relating to the favourable opinion by Mr Van Orden and the one by Mr Moscovici, presented by our political group, no longer make any sense, and I wished to say before the vote that we are going to withdraw them because they are not compatible with what we have just voted for.
– Mr President, Mrs Stenzel, I wish to raise another point of order, for the sake of clarification. The proposal on the date for shutting down the Kozloduj nuclear power station was not submitted by us in error. I am perfectly aware that not everyone in the Group of the European People’s Party (Christian Democrats) and European Democrats takes the same view as certain of that group’s Austrian members, as far as fulfilling the protocol on Kozloduj is concerned. I am not that naive. However, I do not want a procedural error – one that was obviously made in the secretariat – to compromise this important position.
I again expressly thank individual members for their initiative in supporting this proposal concerning the timely shutdown of Kozloduj.
I would like to make it clear that the amendment in question exists and is presented by the Group of the Greens/European Free Alliance and other Members.
Mr President, at the request of the rapporteur, Mr Van Orden, we would like to add the word ‘illegal’ before the word ‘logging’ in the last line of this amendment.
Mr President, I have an oral amendment that applies to four amendments. In Mr Moscovici and Mr Van Orden’s reports, and also in the recommendations, we want to have a reference to the exchange of letters between you and the President of the Commission on the full association of the European Parliament in the forthcoming process over the next 20 months concerning safeguard clauses. The original amendment is not precise enough with regard to the eventual postponement. Therefore, in those four places I propose to replace the amendment with a new text, which I will read only once, but which can be referred to in the other three instances.
The new text will read: ‘... having regard to the exchange of letters between the President of the European Parliament and the President of the Commission on the full association of the European Parliament with any consideration of activation of one of the safeguard clauses on the Treaty of Accession’. That will apply to all four texts.
Mr President, in accordance with Article 170(4) of the Rules of Procedure, the Group of the Greens/European Free Alliance calls for a postponement of the vote on assentfor Bulgaria. I shall explain it very simply. We have two different situations: Bulgaria and Romania.
With regard to Bulgaria, we believe that there are still issues to resolve and that, since we are talking about a 2007 accession, we do not think it useful to vote today. The Verts/ALE Group in the European Parliament solemnly declares that it is in favour of accession, that it does not wish to vote against, but that, as regards assent, it can only say yes or no or not take part in the vote. As we do not wish to vote no, however, and as we state that, given the nuclear energy situation in Bulgaria, for instance, we cannot vote yes today, we simply ask for the vote on assent to be postponed. We also ask that firstly, according to the clauses of the agreement with the Commission, a progress report by the Committee on Foreign Affairs be drafted to allow a vote on assent to take place at the beginning of 2006, one year prior to accession.
According to our Rules of Procedure, having heard the arguments of the proposer, one Member can speak in favour and another against.
Mr President, I should like to request that, if the Verts/ALE Group makes a similar request on Romania, the vote as to whether we delay be taken by roll call.
We must apply the Rules of Procedure. The Group of the Greens/European Free Alliance knows what it must do. They are grown-ups.
Mr Swoboda has the floor to speak in favour.
– Mr President, I should like to speak out against this proposal on behalf of my group. It must have escaped Mr Cohn-Bendit that it is this very debate that we have had – and in very great depth –with the Council and the Commission over recent weeks.
What we have achieved, as Mr Wiersma's proposal shows and with the assent of this Parliament, is this: according to the assurances of the Commission and the Council – I should like to mention both and also to thank Commission Rehn, we shall be fully involved in further consultations and in the possible application of the clause which should allow this accession to be postponed.
I should like to take this opportunity to express my heartfelt thanks to Mr Lagendijk. Mr Cohn-Bendit, if you had spoken with him more closely, you would have realised how much hard work we, and Mr Brok, have put into this, thereby reaching a positive result. That is why I wish to vote against this motion.
Mr Nassauer will take the floor to speak against.
Mr President, ladies and gentlemen, I know of nobody of any standing in this House who would not be in favour of us welcoming Bulgaria and Romania into the European Union. I do, however, know of a great many Members who – for the reasons Mr Cohn-Bendit has spelled out – are loath to take a decision on this matter today. Delaying today’s decision would therefore be an eminently sensible move, as it would allow us to indicate that although we are still very much in favour of Bulgaria and Romania joining the EU, we wish to wait for the Commission’s next progress report before we actually take a final decision on the matter.
This would be one way of addressing many of the concerns that have been voiced, without giving rise to doubts about our basic willingness and determination to welcome these countries into the EU. I therefore have every sympathy with Mr Cohn-Bendit’s views.
. Mr President, as the rapporteur on Bulgaria, I would be very much against any delay in the assent procedure.
We have overcome the interinstitutional problem concerning the budget. Safeguard clauses have been built into the Accession Treaty. There is no good reason to delay giving our assent. I believe that it would be irresponsible on the part of this House to have any delay today. I call upon the House to vote in favour of assent.
Mr President, I move the same revised amendment as I proposed earlier on Mr Van Orden’s report. This is the same text that I want to put into the recommendation.
– Mr President, I thought that you had understood the point of order I presented previously to call for the withdrawal of Amendments 2 to this favourable opinion and to the favourable opinion by Mr Moscovici.
Alright, Mr Salafranca, it has been withdrawn and there is no need to vote on it.
Mr President, this is the same text that we adopted in the Van Orden recommendation and report. We will be repeating the same text in the two votes on the Moscovici report and recommendation.
– Mr President, I would call for the vote on the accession of Romania to be adjourned in accordance with Rule 170(4). The House has just voted in favour of the resolution by an overwhelming majority, yet if Members actually read this resolution, they will discover that, although the progress made by Romania on economic matters has been admirable, progress on political issues, such as freedom of the press and corruption, has been such that no one can claim that Romania could join the EU in its present state, at least not if we are to believe everything we have written in our own report.
It has frequently been said before – and we repeat it now – that we are in favour of accession and that we have faith in the new government. The question we must ask, however, is why we should give the benefit of the doubt to a country experiencing such fundamental problems with democracy as corruption and a failure to protect the freedom of the press. No country can overcome problems of this kind in a hurry.
We are therefore proposing that ...
It was suggested during our group meeting that Members will be required to vote either in favour or against during the vote, with abstentions not being allowed, as is the case in an assent procedure. I would ask the President whether it is possible to abstain from voting in an assent procedure, as previously Parliament’s Rules of Procedure only allowed Members to vote in favour or against in such instances. We would also like the Bureau to explain the electoral legislation to us.
This voting procedure provides for the possibility of voting in favour, voting against, abstaining or not participating in the vote.
Mr Wurtz has the floor to speak against the proposal.
Mr President, ladies and gentlemen, there are some genuine shortcomings in Romania with regard to human rights and the fight against corruption. The authorities have undertaken commitments in this area and it is obviously necessary, in my view, to impose strict controls over their implementation. I believe, however, that the justifications given for such a postponement in voting do not rest on that point, since exactly the same request was heard with regard to Bulgaria, which is in a different situation.
That is the reason why my group wishes to focus attention on one of the consequences of a possible delay. It would lead, against our will, to the cancellation of the signature of the Accession Treaty, which is scheduled for 25 April. We would therefore send, against our will, a message to Romania’s people, the consequences of which would be extremely dangerous. That is why my group, by a very large majority, does not support the call for a postponement, and will vote in favour of assent.
Mr Voggenhuber will take the floor to speak in favour of the proposal.
Mr President, ladies and gentlemen, today finds us, for the first time in the EU’s history, voting on whether to welcome a country into the EU 20 months before the planned accession date – a country, moreover, in which serious violations of human rights and democratic standards are committed, as became apparent from yesterday’s debate.
There can be no question that proceedings would be initiated under Article 7 against any EU Member State that violated democratic standards and human rights to such an extent, and this should be obvious to everyone today. The vast majority of Members of this House, myself included, will be glad to see Bulgaria and Romania join the EU, and eagerly await the day when they will be able to do so. There is, however, no good reason why Romania should be given 20 months before the date of its accession, especially since this would be the first time such a thing has happened in the EU’s history, and would have the effect of removing the pressure that negotiations bring to bear on the country. We should take steps to prevent such serious violations of democracy and human rights.
France is in the process of taking a decision on the Constitution. We must not send out a message that ...
Mr President, would it be possible for the secretariat to remind Mr Cohn-Bendit that it was the European Parliament that recommended 2007 as the entry date for Romania, and therefore now is the time to activate that recommendation?
. Mr President, I indeed believe that at a time when the people of France are debating the Constitutional Treaty, the signal to send out is not one of scepticism with regard to enlargement. Enlargement of the European Union is not a constraint. It is a project. It is a common desire. And it is for that reason in particular that, today, we must vote. I believe that that does not justify a postponement. Let everyone reach a decision in line with his or her beliefs, for or against, but surely not in favour of a postponement.
There is, however, another argument, which is very powerful. I have heard many Members say during the debates that they fear that our Parliament will be signing a blank cheque today or giving its last word on the matter. As a matter of fact, we have had, through an exchange of letters between yourself, Mr President, the President of the European Council and the President of the Commission, every guarantee that our Parliament will be fully involved in all of the future decisions to be taken, and we know that there is the possibility of invoking the safeguard clause. I therefore believe that all Members can vote today both with knowledge of the facts and with full peace of mind, because this Parliament will play its full role in the procedure that will follow between now and 1 January 2007. I therefore call, in turn, for the rejection of this postponement.
Mr President, I should merely like to point out that it is customary for voting time to end at 1.30 p.m., as we all, of course, have guests and must attend to the public’s needs.
My apologies, Mr President. I have risen to speak on the basis of Rule 160, as the Group of the Greens/European Free Alliance has requested that the vote on a number of amendments be taken by roll call. We had, however, agreed that we would go along with the compromise reached with the other groups. The Socialist Group in the European Parliament will therefore vote against these amendments, even though we do agree on certain points of substance.
Calendar of part-sessions of the European Parliament for 2006
. 'The ALDE group tabled an amendment to the 2006 calendar which would have ended all plenary sessions at lunchtime on Thursdays and started the Brussels sessions at 10.30 on the Wednesday. The purpose of this was to ease Members' travel from Strasbourg and to suppress the fag-end Thursday afternoon sessions. Unfortunately, this amendment was deemed inadmissible by the authorities.'
. I and my British Conservative colleagues have long supported attempts to ensure that the European Parliament has only one official seat, and that it should be in Brussels. The costs to the taxpayer of the Strasbourg seat is estimated at around £150 million per annum. This is a gross waste of public funds. British taxpayers deserve to have value for money. Our proposal to delete Strasbourg days does not imply that we wish to reduce our hours of work but to carry out our work where it is most effective and cost efficient, namely in Brussels. The costs of having to support parliamentary operations in both Strasbourg and Brussels have now become indefensible, and we will continue to campaign to have Parliament sit only in Brussels in future.
. My vote in favour of the proposed calendar, which keeps the periods of plenary sessions in line with the demands of high-quality parliamentary work expected of an institution such as the European Parliament, does not alter my view that parliamentary work, and the costs associated with it, must be streamlined, not least by adopting Brussels as the sole, permanent seat.
. The process of the accession of Bulgaria and Romania must be accompanied by a realistic evaluation of the financial implications, as in previous rounds of enlargement. Otherwise, enlargement will become an exercise in reducing the levels of prosperity and development enjoyed by the Union’s Member States.
Accurate evaluation is not a selfish gesture on the part of those already in the Union, but an example of an institution behaving responsibly.
– Mr President, ladies and gentlemen, I offer a welcome to the citizens of Bulgaria, who with this vote see the culmination of their desire to join the European Union. In addition to congratulating the citizens and their current government, which has achieved this result, I should like to recall the major commitment made by previous administrations, particularly the government of Ivan Kostov, which started negotiations with the European Union in the early, most difficult days. Lastly, I hope that the pensioners of Bulgaria, together with the younger generation, can build a better world together with all of us in the European Union.
Ladies and gentlemen, along with my fellow Members, I have voted against the reports on the accession of Bulgaria and Romania, but for clarity’s sake, I should like to say that we very much consider Bulgaria and Romania to be European countries that have their rightful place in our European cultural community and, moreover, that we feel something of a debt of honour towards them for their decades of suffering under Communist dictatorship. We are therefore convinced that – unlike Turkey, for example – both Bulgaria and Romania will be welcome in our political community before long. Our friendship with Romania and our sympathy for Romania and Bulgaria should not prompt us to sign a blank cheque. We have to have the courage to say – and that explains why we voted this way – that unfortunately, in very many areas, including political and economic areas, Romania and Bulgaria are not yet ready for full membership.
. I welcome the European Parliament Vote to give assent to Bulgarian membership of the EU, but insist that the Bulgarian authorities must continue down the path of judicial reform, as any weakening will result in a reconsideration of the European Parliament position.
. The process of Bulgaria’s accession, which is subject to an individual assessment, is moving ahead at the expected rate. The country does not yet meet the criteria to begin the application process.
Not surprisingly, we are still a long way off being able to say that Bulgaria fulfils the necessary conditions for EU membership. There are reforms to be carried out, there are habits that take time to acquire and there is an adaptation process which is legislative and which must be completed in such a way that the Union will not lose its character and that Bulgaria will not become incapable of honouring its new obligations in the future.
That said, as things stand, everything points to the conditions being fulfilled within the timeframe laid down. We must therefore welcome the fact that this further step on the road to enlargement has been taken.
. Given the fact that insufficient progress was made in comparison with the progress made by the 15 enlargement States on 1 May 2004, Bulgaria’s plan to join the EU on that date was postponed.
It is now clear, however, that Bulgaria has made significant efforts to fulfil Community criteria and to move closer to the Union in political, economic and social terms. I should like to highlight the progress that has been made on a political and budgetary level, which will provide stability for the remainder of Bulgaria’s path to European standards – a journey that will neither be short nor easy.
Against this backdrop, the European Council of 17 December 2004 decided in favour of Bulgaria’s accession on 1 January 2007. The Commission took a similar decision on 22 February 2005, having issued regular reports on how the process was progressing. Parliament should follow suit.
Of course, the accession to the Union of a country such as Bulgaria will inevitably entail costs, which will hopefully be backed up by increasingly effective commitment to internal cohesion, and, most importantly, by Bulgaria enhancing its own ability to interact with and relate to the world – in other words, greater diversity.
I voted in favour.
. I voted in favour of Amendment 5 on the Kozloduy Nuclear Power Plant on behalf of the delegation from the Austrian People’s Party, and not on behalf of the European People’s Party.
.– The Communist Party of Greece is against the EU because it is a union of capitalist states which safeguards the interests of big business and better conditions for it to compete with the other imperialist centres. From this point of view, it is also against the accession of Bulgaria, the objective of which is to annex it, plunder its wealth and its economy, exploit the workers and turn it into a NATO satellite, in order to serve its aggressive policy. We note the particularly onerous terms laid down for the accession of Bulgaria to the ΕU.
Already the pre-accession procedure and the process of restoring capitalism have resulted in worsening unemployment, starvation wages of EUR 61 a month, inflation, poverty and drastic cuts in social services, with painful consequences for the working and grass-roots classes in the country and, on the other hand, increased profits for Euro-unifying big business.
The Communist Party of Greece expresses its solidarity with the working class and the people of Bulgaria in their fight against the anti-grass roots policy of the ΕU and the political agents of big business.
. The Right and the Social Democrats in Parliament and beyond continue to seek to impose neoliberal capitalism on countries applying to join the European Union.
The example of Bulgaria speaks for itself. Parliament ‘praises’ the so-called ‘structural reforms’ within the framework of the ‘market’ and capitalist ‘competition’, which are deemed to have taken place in Bulgaria. It expresses its ‘satisfaction’ with the ‘enlargement of the private sector’ and the ‘progress made in liberalising vital industries’. What is more, it ‘calls’ for the introduction of ‘greater flexibility in the labour market’ and for the pace of privatisation to be kept up. Why all of these words?
The entire accession process has been characterised by other requirements that we feel are unacceptable, such as discrimination as regards the movement of workers and equal access to Community funding, and the existence of unilateral safeguard clauses that can be activated against the interests of these countries, and only these countries.
The enlargement is moving ahead within a political and financial framework that does not take account of Portugal’s interests, nor the needs of those countries applying to join.
Whilst we are fiercely opposed to the manner in which the enlargement is taking place, we have no objection to the accession of new Member States, provided that this is indeed the will of the people and that Portuguese interests are safeguarded.
. It seems clear that Bulgaria will be in a position to join the EU on 1 January 2007, in line with the decisions taken by the other European institutions. I therefore feel that Parliament should add its opinion to those already delivered and publicly declare itself in favour of that country’s accession.
Aside from this point of principle, it is clear that there are some gaps that must be securely plugged, particularly as regards the legal and policing systems, in order to improve efficiency in fighting crime and to provide for the increased transparency and procedural safeguards that are essential under the rule of law.
At this preparatory stage, it is also important to attach special importance to the rights of ethnic minorities and the need to guarantee their identity, and to protect the most fragile and most vulnerable sections in society, such as children and the elderly, especially in a changing society.
I voted in favour, in the expectation that Bulgaria can soon join the 25 in an ever bigger and ever more plural Europe.
. The CSU Members of the European Parliament are of the firm belief that Romania should become a member of the EU. At the same time, however, the CSU has always maintained that countries must meet certain criteria before they join the EU. We are opposed to these criteria being watered down in any way, and we do not believe it is currently possible to carry out a final assessment of whether they have been met.
The Commission’s latest progress reports confirm that Romania has a great deal of ground to cover before it meets the accession criteria, in particular with regard to the fight against corruption and the establishment of a judiciary operating under the rule of law.
Another matter of some concern to the CSU is the safeguarding of Parliament’s rights, which are enshrined in the Treaties. This applies in particular to its budgetary rights, which we have now learnt will be respected.
In our opinion, it would have been more appropriate to delay the decision on accession until the Commission has presented its next progress report. The fact that we are still 20 months away from the envisaged date of accession would have been further justification for such a delay.
For all the above reasons, the CSU Members cannot at this time vote in favour of Romania joining the European Union.
. We continue to abstain, just as we did on the occasion of the last EU enlargement, with the exception of Cyprus, on whose accession we voted in favour, by way of a protest against Turkey’s unacceptable occupation of the north of the island.
We are not in principle opposed to the accession of new Member States, provided that this is the will of the people and that it does not undermine Portuguese interests.
The fact is that, although we do not know the feelings of the Romanian people, accession gives rise to expectations, following enormous demands and impositions that we feel are unacceptable, not least structural reforms leading to privatisations, which have had a negative impact on people’s lives.
The new demands that various Members of this House have attempted to introduce strike us as excessive and unacceptable.
The truth, however, is that demands are already in place, such as derogations with regard to freedom of movement of workers. Furthermore, we also disagree with the scant financial resources made available, especially for farming.
Lastly, we also disagree with the proposals, currently under negotiation, on the new financial perspectives, which do not take account of countries in difficulty, such as Portugal, nor the needs of the countries seeking to join the EU.
. Marie Anne Isler Béguin has not followed the instructions of her group President, Daniel Cohn Bendit, calling for a verdict in favour of the postponement of the European Parliament’s vote on the accession of Romania.
She judges that her vote is in no sense a blank check for Romania. On the contrary, the vote must encourage this future Member State to work twice as hard and to accelerate reforms, particularly in the fight against corruption, the defence of civil rights, the protection of ethnic minorities and the control of borders. She points out that this will be the first time – owing to a proposal made by the Group of the Greens/European Free Alliance and accepted by the Committee on Foreign Affairs – that the European Parliament will be fully involved in the decision process, particularly if the safeguard clause is implemented – a clause which consists of pushing back accession by one year, if either of the two countries is not ready by 2007.
Finally, Marie Anne Isler Béguin is delighted that the final report voted in plenary contains her amendments:
-calling for the adoption of clear and forward-thinking provisions on coexistence in order to avoid the release of genetically modified varieties;
-stressing the European Parliament’s concern about the Rosia Montana project, and calling for full environmental impact assessments to be conducted.
. Assessing whether a country has fulfilled the criteria for EU accession must be done on a case-by-case basis, even if one country happens to join at the same time as another. This must not, however, disguise the most important factor on the road to accession, namely that the criteria to be met must be realistic. This is the only way in which we can ensure that the EU – including all of its Member States – and the applicant country derive all of the potential benefits of accession. For this to happen – and I must stress this point – the assessment must take place at the right time, using objective and realistic criteria.
As such, I welcome the fact that accession can be postponed, should it prove necessary, not that I wish that to happen. For reasons of internal politics, Romania has begun its reform process later than would have been in its interests. The impetus with which the reforms are now being carried out gives us the hope and the belief that the adaptation can take place within the timeframe set by both parties.
. Romania’s accession to the EU has been in the pipeline since 1995. The negotiations that have taken place and the efforts made by the Romanian authorities have led to significant changes in the country in recent years. Accordingly, the Council decided in December 2004 to conclude negotiations, with a view to accession in 2007.
Nevertheless, I wish to point out the concerns raised at the time of the report by Baroness Nicholson of Winterbourne (A5-0103/2004), around one year ago. I highlighted serious problems, not least the absence of the rule of law, high levels of corruption, no press freedom and the lack of an independent judiciary. These factors meant that Romania could not join the EU along with the other new Eastern European Member States in 2004.
I support this motion for a resolution because, among the concerns that it raises about this country are concerns that I share. The EU’s doors are open to Romania, but the country must realise that there is an urgent need to find workable solutions to the most serious problems.
I voted in favour.
. Today, I voted against Romania’s request to join the EU, and I have to say that I did so with great regret. After all, the new government is displaying enormous political commitment and has made clear in a very short space of time what it stands for. That is good news. All that remains to be done is to convert this commitment into concrete actions whose effects can be measured, because it is the results that matter.
Everything seems to suggest that Romania has a great deal left to do in the areas of corruption, protection of minorities, competition, state support and the environment, and yet this House has been asked to deliver its verdict no fewer than 20 months ahead of accession. This is unheard of, and the logic of it escapes me completely. At a time when the EU enjoys little support and its legitimacy is fragile, it is important that the European institutions should keep to the agreements they have made.
I am not opposed to Romania’s accession. Romania Europe and will become a member of the European Union. What I do want though, is for accession to take place on the basis of what we have agreed on in the past.
. Owing to the lack of progress under its previous socialist Government, Romania is still finding it very difficult to be ready in time for EU accession in 2007. The situation in the areas of corruption and administrative and legal stability in particular is a cause of major concern. It seems entirely possible to me that in due course there will have to be a year’s delay. The European Parliament has been placed in the impossible position of pronouncing judgment 20 months before accession. At the moment however we can see that the new government is putting the required reforms into practice on schedule and also that the European Commission, as recently in the case of Croatia, takes a strict line in its assessment of candidate members. I am therefore prepared to give both the Romanian Government and the European Commission the benefit of the doubt. I hope that progress continues as at present, because only in that case will I be able to continue giving my support to the accession of Romania in 2007.
. Parliament always monitors the situation in countries that formally declare an interest in becoming an EU Member State, and it has naturally done this in the case of Romania.
It should be stressed that Romania has been monitored especially closely in light of the delicate situation in the country and the consequent slow progress of accession negotiations.
Romania has in recent years worked hard and has adopted important measures. Hopefully, further solutions can be implemented in the pursuit of Romania’s objective to become a member of the EU. To this end, a number of reports have been drawn up by the Committee on Foreign Affairs, including that of Mr Moscovici (A6-0077/2005). The newly-elected Romanian Government also deserves clear words and signs of encouragement.
After a number of postponements and Romania’s failure to be one of the ten countries that joined last year, I have no doubt that, if it meets the remaining criteria, Romania will, along with Bulgaria, be one of the next countries to join the EU.
I voted in favour.
– Mr President, ladies and gentlemen, also with regard to the vote in favour of Romania’s entry into the European Union, I offer the Romanian citizens and their government my compliments and congratulations and say how pleased I am at this important step towards a better future. In particular, I must emphasise how important it is that all the citizens in Romania, elderly pensioners as well as the young, should strive alongside the governments to make tangible progress for the sake of their collective well-being, instead of confining themselves to making plenty of promises that are followed by few tangible results, as many governments in Europe and throughout the world do.
Mr President, I voted today against the recommendation for Romanian membership, for the following reasons.
It is plainly obvious from all the reports that Romania still essentially fails to meet the conditions of membership. It is unfortunate that we have not decided to postpone making the decision. Given the situation, I have no other choice but to vote against, although in principle I warmly support Romanian membership. I vehemently object, however, to the clearance sale of membership conditions that Parliament has agreed to today through its recommendation. Adherence to the criteria that have been jointly agreed and once again put to the citizens of Europe in talks on enlargement should be a normal gesture, not anything exceptional or remarkable. Unless we keep to our agreed principles, we will drift into a situation in which we betray the tenets of representational democracy and drastically reduce our chances of keeping to agreements in the future.
Mr President, I should like to explain my positive vote on Romania. I have the impression that certain people have taken a whole nation hostage, because they have been more respectful of their own domestic political situation, indeed of the respective institutional issues that we were experiencing, whilst what we should be doing is supporting Romania’s efforts towards achieving democracy. These efforts will be made easier with Europe, which must play a very great role.
I should next like to say to the Romanian people that, within the Group of the European People’s Party (Christian Democrats) and European Democrats, a large number of Members take their side and support the efforts to establish a genuine Christian Democracy in Romania. I should like to pay tribute to the instigator of Christian Democracy in Romania, Cornelia Coposu, who, after the revolution, founded this party. I should like to say that the accession of Romania will be a remarkable cultural enrichment for Europe.
. It is my firm belief that Bulgaria and Romania should become members of the EU. Before this takes place, though, they must meet certain criteria, which must continue to apply.
The Council has refused to adjust the Financial Perspective, even though the Interinstitutional Agreement requires this to be done in the event of enlargement. I regard this as an unacceptable encroachment upon Parliament’s budgetary rights.
The Commission’s latest progress reports confirm that both countries have a great deal of ground to cover before they meet the accession criteria, in particular with regard to the fight against corruption and the establishment of a judiciary operating under the rule of law.
It would be premature to take a decision on the matter at this time, in view of the fact that both countries are still a remarkably long way from meeting the accession criteria, as well as of the collapse of the trilogue on adjustments to the Financial Perspective.
It would have been more appropriate to delay the decision on accession until the Commission has presented its next progress report. The fact that we are still 20 months away from the envisaged date of accession would have been further justification for such a delay.
I regret that I do not feel able to vote in favour of accession at this time.
. I reaffirm my belief that Bulgaria and Romania should become members of the EU. Before this takes place, though, they must meet certain criteria, which must continue to apply.
The Council has refused to adjust the Financial Perspective, even though the Interinstitutional Agreement requires this to be done in the event of enlargement. I regard this as an unacceptable encroachment upon Parliament’s budgetary rights.
The Commission’s latest progress reports confirm that both countries have a great deal of ground to cover before they meet the accession criteria, in particular with regard to the fight against corruption and the establishment of a judiciary operating under the rule of law.
It is for this reason that I particularly welcome the efforts undertaken by the new Romanian Government, which is resolutely pushing ahead with reforms in order to overcome the delays caused by its predecessor.
It would be premature to take a decision on the matter at this time, in view of the fact that both countries are still a remarkably long way from meeting the accession criteria, as well as of the collapse of the trilogue on adjustments to the Financial Perspective.
In my opinion, it would have been more appropriate to delay the decision on accession until the Commission has presented its next progress report. The fact that we are still 20 months away from the envisaged date of accession would have been further justification for such a delay.
I regret that I do not feel able to vote in favour of accession at this time.
. I do not believe that the purpose of the European Union has ever been to remain an exclusive club of the rich. I am in favour of future enlargements. The evidence points to Bulgaria and Romania having their place in the Union.
I deplore, however, the way in which governments, particularly those of Chirac, Blair, Schroeder and the like, deal with these issues. Grandiose speeches and closed wallets seem to be the motto. We have just experienced an enlargement without prior deepening. Now, certain Member States want to impose new enlargements on us with less money for the European budget.
I have nevertheless voted yes, so as not to mix up my protests with those of the opponents of enlargement.
We support Bulgaria’s and Romania’s accession to the EU in principle. It is a natural consequence of the enlargement by 10 Member States that occurred in May 2004. Extended cooperation – properly implemented – can favour economic development, democracy and human rights in Europe.
At the same time, we must not close our eyes to the major problems that enlargement may entail if the candidate countries are not well prepared. Mr Moscovici’s and Mr Van Orden’s reports confirm how great the problems are. According to the Commission’s and the European Parliament’s benevolent assessments, only the political criterion is being fulfilled. The economic or administrative criterion has not been fully complied with, but is expected to be so by 1 January 2007.
An important objection to the resolutions comes from the Committee on Agriculture, which points out that the costs of Bulgaria’s and Romania’s EU membership have not been taken into account in the EU’s long-term budget for 2007-2013. This needs to be remedied.
The process of negotiation and of adjustment to the EU has been going on for approximately eight years, which means that Bulgaria’s and Romania’s membership is more or less a . At the same time, it is important that the process of adjustment be allowed to continue. If, however, these countries are not seen to fulfil the requirements, the Council must not hesitate to use the protection clause to postpone EU entry by a year.
.  Neither of the two candidate countries has made the expected progress in implementing the . The issue of women’s rights has been neglected during the accession negotiations, whether with regard to the labour market, participation in social processes or violence against women. Improvements in the situation of children leave a great deal to be desired, particularly in Romania.
I believe that human rights and humanitarian issues such as these are more important than problems relating to the EU’s institutional framework, for example the question of Parliament’s budgetary rights, even though it was only when Parliament had made certain that these rights would be fully respected that a last-minute compromise was reached. Furthermore, as I have already stated on several occasions, I do not feel able to vote in favour of another enlargement until the Constitution has entered into force.
It is for these reasons that I will vote against Romania and Bulgaria joining the EU, particularly since we are still 20 months away from 2007, the envisaged date of accession.
. We reaffirm our belief that Bulgaria and Romania should become members of the EU. Before this takes place, though, they must meet certain criteria, which must continue to apply.
The Commission’s latest progress reports confirm that both countries have a great deal of ground to cover before they meet the accession criteria, in particular with regard to the fight against corruption and the establishment of a judiciary operating under the rule of law.
It is for this reason that we particularly welcome the efforts undertaken by the new Romanian Government, which is resolutely pushing ahead with reforms in order to overcome the delays caused by its predecessor.
It would be premature to take a decision on the matter at this time, in view of the fact that both countries are still a remarkably long way from meeting the accession criteria.
In our opinion, it would have been more appropriate to delay the decision on accession until the Commission has presented its next progress report. The fact that we are still 20 months away from the envisaged date of accession would have been further justification for such a delay.
We regret that we do not feel able to vote in favour of accession at this time.
. I reaffirm my belief that Bulgaria and Romania should become members of the EU. Before this takes place, though, they must meet certain criteria, which must continue to apply.
The Council has refused to adjust the Financial Perspective, even though the Interinstitutional Agreement requires this to be done in the event of enlargement. I regard this as an unacceptable encroachment upon Parliament’s budgetary rights.
The Commission’s latest progress reports confirm that both countries have a great deal of ground to cover before they meet the accession criteria, in particular with regard to the fight against corruption and the establishment of a judiciary operating under the rule of law.
It is for this reason that I particularly welcome the efforts undertaken by the new Romanian Government, which is resolutely pushing ahead with reforms in order to overcome the delays caused by its predecessor.
It would be premature to take a decision on the matter at this time, in view of the fact that both countries are still a remarkably long way from meeting the accession criteria, as well as of the collapse of the trilogue on adjustments to the Financial Perspective.
In my opinion, it would have been more appropriate to delay the decision on accession until the Commission has presented its next progress report. The fact that we are still 20 months away from the envisaged date of accession would have been further justification for such a delay.
I regret that we do not feel able to vote in favour of accession at this time.
. French representatives of the Independence and Democracy Group have voted against the Van Orden and Moscovici reports for several reasons, which have to do with their implications for Bulgaria and Romania, member countries of the International Francophone Agency, and long-standing friends of France. We think too much of them to make them fall prey to the Eurocratic trap, which promises much, offers little and takes the most important thing – sovereignty.
The Soviet-style ‘limited sovereignty’ imposed by the EU is, moreover, resisted by some prominent citizens of these countries, who refuse to see their nation bribed by EU subsidies, and who call for the support of our no vote.
It will be possible, outside the iron collar of the EU, to achieve with them a Greater Europe founded on cooperation. This cooperation will be tailored to the interests of each participant, in serving the freedom of the people.
On the other hand, Romania and Bulgaria’s entry ensures an unbroken territorial line towards Turkey, which favours the latter’s accession. This would complete the EU’s development as a culturally divided agglomerate, which is powerless, if not politically enslaved.
This vote does not, therefore, deny the European character of Bulgaria and Romania, which have always been European countries.
. I have felt inclined to vote against further enlargement, not because of the question of whether Romania is ready for accession, but because of the fact that I do not feel that the EU is itself ready for further enlargement. This is evident from the current impasses in decision-making and the suspicious attitude of various ‘old’ Member States towards ‘new’ Member States on matters such as the services directive. In consequence new Member States have insufficient opportunity to benefit fully from the Internal Market. Unbridled pursuit of enlargement without deepening will lead to administrative impotence and possibly even to an implosion. This does no one any good, especially not the candidate Member States, which have in recent years had to compromise enormously to meet the admission criteria. I express the ardent wish that with the acceptance of the constitutional treaty, administrative decisiveness and economic absorption will increase such that it is justified for both the EU and new candidate Member States to work together on further enlargement. Simply offering a juicy carrot and ultimately fobbing these countries off will lead to great dissatisfaction and given the objectives of political stability and economic prosperity that cannot ever be the intention.
. It was with grave misgivings that I voted for the accession of Bulgaria and Romania, because the reports about corruption in Romania in particular give me no reassurance about the suitability of this country for membership of the European Union. The way in which the Council decided on the financing of accession for these two countries, only recognising the budgetary authority of the European Parliament at the last moment, also detracts from the need to decide on the accession of these countries 20 months in advance. It is the geopolitical benefits of the accession of these countries that are the deciding factor for me however. In addition, the European Union has held out the prospect of membership for many years and fundamental changes have been made in the legislation. It is unclear what negative reactions a refusal of membership of the European Union would provoke. The accession treaties also contain safeguard clauses that can be used to postpone accession. All this has brought me to a cautious ‘yes’.
. Bulgaria and Romania are members of the European family of nations, and so their future lies in membership of the European Union. Before they can join the EU, however, they must meet set criteria.
Since the collapse of communism, both Bulgaria and Romania have made efforts towards reform, and these efforts should be acknowledged.
At the same time, however, the Commission’s regular progress reports make it clear that both Bulgaria and Romania still have a great deal of ground to cover before they meet these accession criteria, and much work remains to be done, particularly with regard to the thorny issues of the fight against corruption and the establishment of a judiciary operating under the rule of law. The reform process must continue, and it must be concluded before accession. In the interests of both parties, the two candidate countries should be given longer to implement the Copenhagen criteria.
In view of these considerations, it would have been more appropriate to delay the decision on accession until the next progress report has been presented, instead of committing ourselves today.
Much to my regret, therefore, I do not feel able to vote in favour of accession at this time.
. I believe that Bulgaria and Romania should become members of the EU. Before this takes place, though, they must meet certain criteria. As MEPs, we must ensure that the two countries comply with these criteria. Our constituents expect nothing less.
The Commission’s latest progress reports confirm that both countries have a great deal of ground to cover before they meet the accession criteria, in particular with regard to the fight against corruption and the establishment of a judiciary operating under the rule of law.
It is for this reason that we particularly welcome the efforts undertaken by the new Romanian Government, which is resolutely pushing ahead with reforms in order to overcome the delays caused by its predecessor.
It would be premature to take a decision on the matter at this time, given that both countries are still a remarkably long way from meeting the accession criteria.
In my opinion, it would have been more appropriate to delay the decision on accession until the Commission has presented its next progress report. The fact that we are still 20 months away from the envisaged date of accession would have been further justification for such a delay.
Much to my regret, I therefore feel obliged to vote against accession. This is not due to any failings on the part of this House.
. We endorse Bulgaria’s accession to the EU. Portugal is well aware of the benefits of its own accession, and should be among those Member States that best appreciate the advantages of accession and that support it most strongly.
. We reaffirm our belief that Bulgaria and Romania should become members of the EU. Before this takes place, though, they must meet certain criteria, which must continue to apply.
The Commission’s latest progress reports confirm that both countries have a great deal of ground to cover before they meet the accession criteria, in particular with regard to the fight against corruption and the establishment of a judiciary operating under the rule of law.
It is for this reason that we particularly welcome the efforts undertaken by the new Romanian Government, which is resolutely pushing ahead with reforms in order to overcome the delays caused by its predecessor.
It would be premature to take a decision on the matter at this time, in view of the fact that both countries are still a remarkably long way from meeting the accession criteria, as well as of the collapse of the trilogue on adjustments to the Financial Perspective.
In our opinion, it would have been more appropriate to delay the decision on accession until the Commission has presented its next progress report. The fact that we are still 20 months away from the envisaged date of accession would have been further justification for such a delay.
We regret that we do not feel able to vote in favour of accession at this time.
. Bulgaria and Romania should become members of the EU. Before this takes place, though, the countries must meet certain criteria.
The Commission’s latest progress reports note that both countries have a great deal of ground to cover before they meet the accession criteria, in particular with regard to the fight against corruption and the establishment of a judiciary operating under the rule of law.
It is for this reason that the efforts undertaken by the new Romanian Government, which is resolutely pushing ahead with reforms in order to overcome the failings of its predecessor, are particularly welcome.
Given that both countries are still a remarkably long way from meeting the accession criteria, and in view of the fact that we are still 20 months away from the envisaged date of accession, I do not feel able at this time to vote in favour of Bulgaria and Romania joining the EU.
. I, like my British Conservative colleagues, support Romanian and Bulgarian accession and regret the 11th-hour attempts by some Members to deny assent to those countries on the grounds of interinstitutional wranglings and budgetary considerations, now resolved anyway. Although the delay of 20 months between our assent and eventual accession on 1 January 2007 is ludicrously long, it is too late to have this debate now and our position on this should have been made clear earlier.
I am reassured by the commitment of President Basescu's new government in Romania that corruption will be considered a threat to national security and aggressively prosecuted. Furthermore, the commitment given to plenary by Commissioner Rehn that our Parliament will be fully involved in the unlikely decision of activating the safeguard clause to delay accession by one year.
Not giving our assent now would send all the wrong signals to the people and governments of Romania and Bulgaria and would be a grave mistake, and I welcome both countries in the EU.
. We reaffirm our belief that Bulgaria and Romania should become members of the EU. Before this takes place, though, they must meet certain criteria, which must continue to apply.
The Council has refused to adjust the Financial Perspective, even though the Interinstitutional Agreement requires that this be done in the event of enlargement. We regard this as an unacceptable encroachment upon Parliament’s budgetary rights.
The Commission’s latest progress reports confirm that both countries have a great deal of ground to cover before they meet the accession criteria, in particular with regard to the fight against corruption and the establishment of a judiciary operating under the rule of law.
It is for this reason that we particularly welcome the efforts undertaken by the new Romanian Government, which is resolutely pushing ahead with reforms in order to overcome the delays caused by its predecessor.
It would be premature to take a decision on the matter at this time, in view of the fact that both countries are still a remarkably long way from meeting the accession criteria, as well as of the collapse of the trilogue on adjustments to the Financial Perspective.
In our opinion, it would have been more appropriate to delay the decision on accession until the Commission has presented its next progress report. The fact that we are still 20 months away from the envisaged date of accession would have been further justification for such a delay.
We regret that we do not feel able to vote in favour of accession at this time.
Mr President, although, like most of my fellow Members, I am in favour of the EU including Romania and Bulgaria, and of their becoming full members of it, I do believe that this should happen in due course and according to the rules. This is why I abstained from voting on both of the reports, as it is my belief that the countries have not yet achieved compliance with the criteria we established. This is, in fact, a general problem, as Member States are failing to comply with the Stability Pact criteria, and the conditions being applied to Turkey differ from those we actually agreed on. Croatia has to meet far more rigorous standards, whereas advance approval is now to be granted to Bulgaria and Romania. I believe that we are neither predictable nor consistent enough, and it is for this reason that I abstained from voting.
. In its common position, the Council has made a number of amendments to Parliament’s position at first reading and as such there has been a clear departure from the Commission’s original position.
Consensus appears to have been reached on the aims of improving working conditions, precluding market disruptions – in light of the discrepancy between working conditions in different countries – and improving road safety, hence the need for realistic and workable checks on working time. The Council found that there were serious practical problems standing in the way of across-the-board implementation – or at least the extent of implementation that the Commission would like to see – of roadside checking for compliance with the working time directive.
The purpose is therefore to strike a difficult balance between, on the one hand, complying with standards on working conditions and driving and rest times (in its biennial reports on the implementation of Regulation (EEC) 3820/85, the Commission has noted a steady rise in the number of infringements) and, on the other hand, the adoption of workable and realistic checking mechanisms. The rapporteur sought convergence with the Council common position, and as such I endorse the report.
. We voted in favour of this second reading despite some differences of opinion on certain aspects of the new directive establishing design requirements for energy-using products.
We believe that it is crucial to invest in making the most efficient use of energy and in informing consumers, whilst ensuring that the new legislation does not overburden small businesses with costs.
The directive covers everyday objects, such as hairdryers, washing machines and computers, which are responsible for around 40% of carbon dioxide emissions into the atmosphere. Cars are not covered here, since there is already special legislation covering them.
The report contains important proposals to safeguard micro, small and medium-sized enterprises and the consumer. We shall see the Council’s position.
. I welcome the main objective of the proposal before us, which is to ensure the free movement of certain energy-using consumer products, to improve their environmental performance and to help reduce their energy consumption. Proposals of this nature must be realistic, so that a good proposal does not become unworkable or onerous for the industry, and this aspect is safeguarded. It is crucial that proposals to improve environmental and energy quality be balanced.
. The purpose of this recommendation for a second reading is to set design requirements for energy-using products throughout their life cycle, the main aim being to reduce the adverse impact of such products on the environment. This is an issue of major importance and Parliament accordingly tabled a range of important amendments at first reading, including amendments on conformity assessment of products, eco-design requirements that must be met, setting up a credible and effective market monitoring system, support for small and medium-sized enterprises (SMEs) and informing consumers.
In its common position, the Commission and the Council adopted some of the amendments put forward by Parliament, thus leaving behind significant concerns in this area.
I support the rapporteur’s proposal, which is in my view realistic and stands a reasonable chance of being implemented. Examples of this include the clarification of concepts such as importer and manufacturer, the suggestion that surveillance must be tighter, whilst concern is shown for SMEs and some leeway is provided for adapting standards to the specific characteristics of the Member States.
I voted in favour of the new amendments, which, in the name of balance, reinstate the previous positions held by Parliament.
. The gradual growth and development of maritime transport offers a number of benefits, including environmental ones. It must also, however, be accompanied by constant commitment to reducing the adverse effects on the environment that will always arise. Accordingly, and taking account of the interests and concerns opportunely raised by Portugal, I feel that I am in a position to vote in favour of this directive.
. The rapporteur’s proposal is in keeping with Parliament’s original position at first reading. According to the amendments tabled by Parliament, shipping emissions would be reduced by 80% by comparison with the year 2000, whereas the Council’s position would only serve to reduce them by 10%.
Among the proposals tabled, I should like to highlight the rapporteur’s point that progress must be made in the International Maritime Organisation (IMO) and the role that the EU could play in making that happen. The United States, Canada and Mexico have all sought to tighten up IMO agreements and the EU, especially given the recent accidents that it has had, can and must take action in this area.
I also welcome the rapporteur’s suggestion of promoting the development of environmental technology by creating a market for it. The suggestions put forward in this area provide a more effective solution to protecting human health and the environment.
. I voted as I did on the amendments before us because I share the concerns – and the aims – of this proposal for a directive aimed at bringing in sufficient harmonisation to develop the internal market, whilst complying with the rules on public health protection.
. The report before us highlights the danger to public health of the use of certain substances, as raw materials or as intermediary materials.
Following experiments of various kinds, toluene and trichlorobenzene have been categorised as chemicals that pose a serious risk to public health.
The aim of the Commission’s proposal, which the rapporteur, by making only one amendment, calls on us to support, is to restrict the use not only of toluene and trichlorobenzene, but also of preparations that contain them.
The EU has always been concerned with these issues, which are of major importance to the lives of its citizens, pursuant to Article 93 of the EC Treaty.
Given the evident benefits of adopting the proposal in terms of protecting European citizens’ health, I voted in favour.
. The 2006 budget concludes the 2000-2006 budget ‘planning’. With a sum of less than EUR 120 billion, it remains 20 times smaller than the US budget, for a Europe that is seeking an American-style constitution, without having the means, nor even the desire, for 450 million men and women to change their lives.
Within this budget can be found a litany of limited budgetary themes: leftovers to recover, minimal loans for the Balkans, mosquito nets required for children struck by malaria, the financial application of the CAP reform, chatter on the development of the countryside without country people, the paltry funds allocated to fishing, and so on.
It is a budgetary strategy lacking in originality, because it serves an absence of ideas. In pursuit of the Millennium Development Objectives, for instance, the budgetary authorities do not consider new customs duty technology, which, if made deductible, would allow an African country exporting in bulk to benefit from drawing rights on importing countries, which would be equal to the sum of customs duties sustained.
In 2006, as always, budgetary imagination is not high on the agenda in Brussels.
. The 2006 budget has assumed strategic importance within the aim of sustaining dynamic growth in Europe, because it is the last of the current financial perspectives and therefore constitutes a strategic framework within which Parliament will decide its priorities for 2007-2013. 2006 is set to be a key year also in terms of meeting the goals of restoring dynamic and sustainable growth and providing for more and better jobs.
Europe will face enormous challenges in 2006. Quite apart from the need to meet the financial needs of a Union of 25, the EU must ensure that the institutional and political adjustments arising from the new Constitutional Treaty proceed as efficiently as possible. These challenges must therefore be underpinned by coherent, well coordinated and adequately financed actions, and the 2006 budget must play a central role in meeting them.
The challenges set by 2005/2006 are not confined to consolidating enlargement and the new Treaty, however. The EU must also take decisions on various ongoing accession processes, reinforce its role on the international stage and launch new measures to reinvigorate the Lisbon Strategy. Once again, these goals require the necessary resources to put them into practice and sustain them.
I voted in favour.
The Moderate delegation has voted against the proposals on social legislation relating to road transport and on minimum conditions for the implementation of this legislation. Both contain extensive detailed regulations, which do not necessarily increase road safety. Moreover, we believe that issues concerning social legislation need to be dealt with in the individual Member States and thus are not issues to which the EU should apply itself.
. On the occasion of Mr Markov’s report, I wish to protest against the state of European legislation, which is notoriously inadequate (both in terms of working time, and working conditions and pay) in properly ensuring road safety for all.
The European Union has chosen a method that sets possible limits for working time and a few minimum social rules. It does, however, offer the possibility of better regulations in certain Member States. In reality, however, this system causes social dumping, as the free competition of services leads to carriers from countries where there is a better social framework being penalised. As a result, the pursuit of competitiveness exerts pressure, in terms of the deterioration of working conditions and pay in these countries, and this is not acceptable.
The European Union ought to have instituted a different process, of upward harmonisation, by a system of progressive social convergence. This strategy ought to have inextricably linked the creation of a base level (one that is more favourable than that used at present) and the obligation for a progressive reconciliation towards the highest level. This is not what is planned, and the situation arising from European legislation cannot be accepted.
. I voted in favour of this report because, in the vote on various amendments, we achieved a range of solutions that satisfy the specific interests of an outlying country in relation to the major centres of production and consumption, and that was achieved without undermining security requirements. Furthermore, it is the workers who benefit most from this, because it provides for flexibility, which is in their interests.
. I welcome the expected final adoption of the proposal, which is to abrogate Regulation (EEC) No 3820/85 and replace it with a new one, aimed at clarifying, simplifying and updating the current regulation. The overall objective is to avoid different individual interpretations, which in the past have led to legal action. In addition, the obligations of employees and employers have been laid down more clearly, with the primary aim of ensuring that they are able to be enforced more effectively.
The rapporteur has once again shown that he is working towards the Council Common Position and in so doing has sped up the process of adopting this important piece of legislation. Important amendments will enter into force regarding compulsory daily rest periods and the maximum number of driving hours. Additionally, a legal framework under which Member States may impose penalties on Member States found guilty of serious breaches.
This will hopefully meet the primary objective of improving road safety.
I should also like to echo the rapporteur’s wish to foster a climate of fair competition, in which the social interests of those involved in road transport are protected. As for the amendments, I voted for the balanced proposals that take into account the particular needs and interests of the more outlying countries such as Portugal.
. The EPLP welcomes the directive on drivers hours. We believe they will make a major contribution to road safety.
We had however reservations about amendment 11 concerning the express delivery industry.
While recognising that there may be a problem in some countries we feel that the solution being proposed is unworkable and so could bring the directive into dispute. Accordingly we chose to abstain on that amendment.
. We voted against the joint resolution on the spring European Council, because the positions that we hold were not taken on board and because the proposals that we tabled were not accepted. Among these proposals, I should like to highlight the following:
- Takes note of the European Council's agreement on the reform of the Stability and Growth Pact; considers this as an implicit admission of the fact that the 1997 Stability and Growth Pact produced negative consequences for employment, public investment and real convergence and prolongs the stagnation of the European economy; considers, therefore, that it is essential to revoke the Stability and Growth Pact;
- Strongly criticises the fact that the ‘structural reforms’ will be taken into account in budgetary assessments, as this will lead to perverse anti-social incentives for Member States to dismantle social security and the welfare state in order to avoid being penalised in the event of excessive deficit;
- Highlights the Council's statement that the current draft of the directive on services in the internal market 'does not fully meet the requirements' to preserve the European Social Model, but regrets that the Council did not seize the opportunity to reject this draft in total.
- Considers that the fight against income inequalities and the promotion of real convergence should be at the top of the EU´s economic and social agenda.
. The European Council held last March was the occasion for a new demonstration of hypocrisy by the leaders of the European Union, panicked at the idea of a victory for the ‘no’ vote in the French referendum.
In spite of the soothing discussions, the Bolkestein directive was neither thoroughly reviewed nor withdrawn. It continues along its normal legislative path, with just one concession: the Council of Ministers will attempt to find a consensus. We are made to think it is a great diplomatic victory when it is no more and no less than the application of a 40-year-old method, the ‘Luxembourg compromise’.
The reform of the Stability and Growth Pact, that harmful budgetary constraint, is also window-dressing. The negotiation of the European Constitution could have provided the opportunity for in-depth reform of the Maastricht criteria, which make scarcely any economic sense. It could also have provided the opportunity to force the European Central Bank to support employment and growth as a matter of priority. Nothing has been done. In its place, we have these paltry finishing touches, whilst the Pact continues to have the effect of amplifying, indeed of provoking, the economic and social difficulties of our countries.
These manoeuvres are absurd. They will not trick those who, in increasingly large numbers, reject the development of the Europe of Brussels.
. I and my British Conservative MEP colleagues have abstained on this vote because of our strong disappointment with the outcome of the European Council on 22-23 March. We remain supportive of the President of the Commission's commitment to fundamental economic reform in Europe, but believe his efforts have been badly served by the decisions of Heads of State and Government at the March European Council. The attempt to dilute the Services Directive for short-term political considerations has undermined the reform agenda and inhibits attempts to improve Europe's competitiveness. The changes put forward to the Stability and Growth Pact demonstrates that political factors are outweighing economic considerations, making the Pact increasingly less credible.
We welcome some aspects of the Presidency Conclusions, including the commitment to sustainable development and the Kyoto Protocol and also the Motion's strong words against lifting the arms embargo on China. We also welcome the increased sense of urgency in preparing for a possible flu pandemic.
. Contrary to what was asserted, in France, by supporters of the European Constitution, Mr Chirac did not obtain the withdrawal of the Bolkestein directive in Brussels on 23 March. In its official record, the European Council declares that the directive will not be withdrawn, indeed pointing out that it must remain on the European agenda, since the Growth and Jobs Strategy implies the opening up of the services market.
This lie is not, however, the first to be uttered by the hypocrites of the yes camp. Mr Bolkestein himself pointed it out: until this year, neither Mr Chirac nor Mr Raffarin had voiced the least reserve on his directive, which was approved by the French Commissioners, the socialist Pascal Lamy and the Chirac supporter Michel Barnier. Mr Bolkestein, with good reason, did nothing but carry out a decision taken in 2005 during the Lisbon Summit, where France was represented by Mr Chirac and Mr Jospin.
This directive is, however, only an outline of what awaits us if the European Constitution is adopted. Articles 144, 145 and 148 of the text are clear. Did you like the Bolkestein directive? You will love the European Constitution.
By voting no on 29 May, the people of France will be defending their jobs and their social rights.
. I voted in favour of the resolution on the results of the European Council, but with regard to the Stability and Growth Pact, I am anxious to point out the following: I regret the fact that the debates surrounding reform of the Pact often amounted to exercises in self-justification and not to objective discussions.
I had emphasised the fact that this attitude has had devastating psychological effects. Not only has the principle of equal treatment between Member States suffered as a result, but also the foundations of a Community governed by the rule of law appear to have been shaken.
The suspicions that surround this reform are the result of this behaviour. The reassertion of the intangible character of the common rules decided would have been more useful than the triumphant, tiresome declarations of various Heads of State at the end of the European Council. We need to ask the question of whether everyone is fully aware of the fact that the management of a common asset, the single currency, is at stake.
I should like to remind you of what I said last autumn: I prefer a reformed Pact to a dying Pact because it is respected to a greater degree. To continue in allegorical terms, I will state that the Pact is doing better today, but that it is a very weak convalescent that will not withstand further traumatic experiences.
. I voted in favour of the resolution on the March Council Summit. Given that growth currently stands at a meagre 1.7%, and employment at 63% rather than 70%, new priorities were urgently needed for the Lisbon process.
SMEs, which are responsible for generating 80% of jobs and 70% of apprenticeships, will be the most likely to benefit from the new focus on growth and employment. Accusations of neo-liberalism are misguided, as the aim is create more and better jobs, not to introduce lower standards, and to reinforce the European social model by means of investment in human capital, modern social protection and greater involvement of social partners.
The European Youth Pact, with its objectives of long-term integration into the labour market, improved general and vocational education and increased mobility for young people, is particularly important in this respect. The Active Ageing campaign is of key significance for older people, as the experience, skills and productivity these workers have gained deserve greater recognition. Action must be taken that enable them to stay in employment for longer and to take greater advantage of education and training opportunities, and overall improvements must be made to the way our senior citizens are integrated into society. I am counting on specific solutions being proposed that provide responses to the Commission’s Green Paper on the demographic situation in the EU.
. – The reform of the Stability Pact and the midterm review of the Lisbon Strategy are the two whips which will be used more intensively against the peoples, especially young people.
A new anti-grass roots assault is being prepared. The reformed Stability Pact does not revise the objectives of the anti-grass roots policy against the workers. On the contrary, arm-in-arm with the Lisbon Strategy, greater impetus is being given to big business and the demands of the Franco-German axis are being satisfied.
The decisions on poorer pension systems, the abolition of collective agreements, the generalisation of part-time and temporary work, the liberalisation of working times, the reduction in state aid, the reduction in subsidies, full liberalisation of the market with more privatisation, drastic cuts in employers' social security contributions and the generalisation of private insurance are a fact, the direct repercussions of which are wage and pension cuts and more poverty and unemployment.
In particular, the European Youth Pact and the promotion of training and lifelong learning mean lifelong illiteracy and flexibility for the convenience of big business.
The way forward for the peoples and young people is resistance and disobedience to the anti-grass roots decisions of the European Council.
. Although I have voted in favour of this resolution, I must say that I am somewhat disillusioned by the conclusions of the European Council of 22 and 23 March 2005.
Both the review of the Lisbon Strategy and the reform of the Stability and Growth Pact display a lack of ambition. Public finances require greater streamlining and investments must be more efficient; what they do not need is further debt.
It is also true, however, that the Lisbon Strategy needed a review, in order to make it more realistic and more geared towards genuine competitiveness. Jobs are not created by decree, but by means of a healthy economy, and it cannot be said that the Union has been moving purposefully in that direction.
. It appears, at first glance, that the Brussels European Council will be inextricably associated with the review of the criteria of the Stability and Growth Pact, which underwent amendments following numerous cases of non-compliance. Although these amendments are far-removed from the excessive rigidity that characterised the previous version, it is also essential that they avoid any vagueness, because otherwise they might have a negative impact on the euro’s credibility internationally and on the stability of Member States’ public finances.
A further relevant aspect that the Council focused on was the relaunch of the Lisbon Strategy, in light of the lack of success at this mid-term stage. I feel that the Strategy has been a victim of its own ambition and of the vague, almost bombastic nature of some of the targets that were set, without their being pegged to a properly laid out and workable timetable. More realism is needed, to go with the ambition.
In spite of some reservations with regard to parts of the Services Directive, particularly the announcement and the exaggerated defence of the so-called country of origin principle, I believe that it contains some highly positive aspects that we should adopt and put into practice at European level.
I voted in favour of the motion for a resolution tabled by the Group of the European People’s Party (Christian Democrats) and European Democrats, as I feel that it clearly identifies and criticises the most significant effects of the Council’s proposals.
The next item is the Council and Commission statements on regional integration in the Western Balkans.
.  Mr President, ladies and gentlemen, the Council pays constant and close attention to relations between the Western Balkans and the European Union, which, moreover, remains strongly committed to stabilisation and association for this neighbouring region. Under the European Security Strategy, this region is a high priority for the European Union, as is evidenced by, among other things, in addition to civilian aspects, the EU’s police and military presence in the Western Balkans.
The future of this region lies in the European Union. The Thessaloniki Summit of 21 June 2003 clearly emphasised the European vocation of the Western Balkans. Though the Union’s commitment to the Western Balkans is not open to doubt, it is up to the countries in that region to make good use of it. The countries in question must demonstrate, by specific policies and actions, their willingness and their capacity to become candidates, when the time is right, for accession to the European Union, with a view to joining it as members one day. The Union will continue to give them active support in their efforts to bring about political and institutional reform. That will no doubt require perseverance and a firm commitment on both sides because there are still considerable challenges to be met.
Nonetheless, they can be met and mastered, because it is in the interests of the peoples of the Western Balkans, who have certainly lived through unhappy times, to face up to those challenges. It is also in the interests of the European Union to smooth their path towards Europe, because our primordial objective must be peace and stability in the continent of Europe.
The stabilisation and association process is still the general framework for the Western Balkan countries’ European route towards future accession. This process seeks to help the countries of that region to establish sustainable peace, democracy, stability, prosperity and respect for minority rights. These objectives are the same as those of the European Project which, after the most terrible of wars, succeeded in reconciling enemy nations and enabling them to build a common future. It is important to note that this same ideal, this same vision, has also enriched the experience of the latest enlargement. This morning we have just taken a very important decision, that is, Parliament has just taken a very important decision on this subject, in this case in relation to Bulgaria and Romania.
Each year, the Council carries out a review both of the progress achieved by the countries concerned in the process of stabilisation and association and of the unresolved problems, on the basis of the Commission’s annual reports. This review is an important exercise, which reminds us that the Western Balkans are making progress along the path towards the European Union. As had been agreed at the Thessaloniki Summit, in 2004 the Union concluded European partnerships with the countries of this region for the first time. They were submitted by the Commission at the same time as the reports on the partnerships and on the stabilisation and association process. These partnerships, which take their inspiration from the partnerships for the accession of candidate countries, serve as individually tailored roadmaps, adapted to fit the specific situation of each country. They indicate the specific actions which should be taken as a matter of priority. The Commission and the Council are monitoring the progress being made in the implementation of these partnerships.
The Union’s approach towards the Balkans is thus already highly individualised and based on the principle of each country’s own merits. All the participants at the Thessaloniki summit accepted the fact that the rate of progress of the countries of the region towards future accession will depend on the speed with which they implement the necessary reforms and comply with the existing Copenhagen criteria and the stabilisation and association process. Those which perform best will be able to advance more quickly. At the present time only two countries have concluded a stabilisation and association agreement with the European Union, namely Croatia and the Former Yugoslav Republic of Macedonia. At this stage Croatia is the first country in the region to have become a candidate country.
The process is thus a general one, but it follows the ‘each country on its merits’ approach. The prospect of accession, however, which is the only guarantee that the development of these countries will be a reality for everyone, applies in accordance with that approach.
At the time of the last Council review of the stabilisation and association process, in May 2004, the Council welcomed the progress achieved in the region. It found that there was sustainable stabilisation as regards the security situation. However, despite the successes achieved in recent years, the possibility of situations getting out of control, of violence, and of the calling into question of the fundamental values on which the European construction is founded, cannot, unfortunately, be definitively ruled out. That is why we must remain particularly attentive and vigilant regarding possible developments. Peace and stability cannot be taken for granted in this region. The legacy of a dark past, in which a destructive nationalism wrought havoc, has not totally disappeared.
For this region, 2005 will be the year in which major opportunities will arise. Thus the Council will be closely monitoring the continued implementation of the Ohrid Framework Agreement in the Former Yugoslav Republic of Macedonia, a country which has applied to the European Union to become a candidate country. The political developments in Albania, particularly in the light of the forthcoming parliamentary elections which are due to take place this summer, deserve our full attention.
As for Serbia and Montenegro, and Bosnia and Herzegovina, the Council is due to give its opinion during the first half of this year, among other things on the advisability of negotiating a stabilisation and association agreement. Negotiations on such an agreement are continuing with Albania, and later in the year the Council will have to turn its attention, on the basis of the Commission’s opinion, to the Former Yugoslav Republic of Macedonia’s application for accession. As for Kosovo, mid-2005 will provide the first opportunity for a review of the progress achieved regarding effective compliance with the standards laid down by the UN. Progress towards a process aimed at settling the future status of Kosovo by means of dialogue and cooperation between all the parties concerned will be conditional upon a positive outcome of that review. Finally, with regard to Croatia, the intergovernmental conference on the accession negotiations will be convened by a joint agreement as soon as the Council has confirmed – and I hope it will do so soon – that Croatia is cooperating fully with the Hague Tribunal.
This unreserved cooperation with the Tribunal is an inescapable requirement for all the countries of the Western Balkans. We can say that real progress has been made in recent months, but more progress is needed.
The European Union’s initiatives in promoting the regional integration of the Western Balkans, particularly as regards infrastructure, education, the return of refugees, the fight against organised crime, and cultural exchanges, really are essential here.
Regional cooperation encouraging the economic integration of the region is an important tool in promoting reconciliation, encouraging reform and, above all, improving the economic and social situation in this region. In certain parts of the Western Balkans there is endemic unemployment, which has reached record levels and is largely due to a lack of private investment. This is one of the principal factors not only of social instability but of political instability too. Consequently the Council attaches special importance to the promotion of regional cooperation, which is a key element in the stabilisation and association partnership. In its review of this process in May 2004, the Council welcomed the substantial improvements it found regarding regional cooperation, particularly in the areas of infrastructure, trade and energy.
Assistance projects in the areas mentioned in the question are being implemented by the Commission under the CARDS programme and, particularly in Croatia, via the pre-accession instruments, which are particularly important from this point of view. Thus the objective of the CARDS Regulation is, among other things, to implement reconstruction projects, to provide aid for the return of refugees and the stabilisation of the region, and also to encourage regional cooperation. At the present time, discussions are in progress in the Council on the new financial instrument for pre-accession aid proposed by the Commission. With effect from 2007, that instrument is to be the framework for EU assistance to candidate countries and potential candidate countries, which include the Western Balkans.
. Mr President, I thank Parliament, and the rapporteur Mr Samuelsen, for the forward-looking resolution on the Western Balkans and for the commitment of Parliament and of its Foreign Affairs Committee to the region. Currently, most of the countries in the Western Balkans are making tangible progress in their relations with the EU. Yet, many issues still need to be addressed and progress consolidated and reinforced.
The years 2005 and 2006 will be crucial for the Western Balkans in relation to the European Union. We are at a real watershed. We have to overcome certain short-term issues to be able to focus on long-term economic and social development. The most critical immediate issues concern the conclusion of the work of the International Criminal Tribunal for the former Yugoslavia – ICTY – and the settlement of the future status of Kosovo.
As a former Member of the European Parliament, I have always been proud of the strong record of this House in advocating respect for human rights and related international obligations, as well as in supporting the multilateral system based on the United Nations. This is why I particularly welcome Parliament’s views in paragraphs 37 and 46, where full cooperation with ICTY, the Hague Tribunal, is underlined. This support for human rights, the rule of law and UN-based multilateralism is the reason why the European Union has made cooperation with ICTY a condition in its relations with the countries in the region. This autumn, probably in November, the Commission will present the enlargement package and report in more detail on the progress made by the countries in the region.
Let me now take the opportunity to sketch out where we stand today as regards these countries. Looking at Albania, I share the concern expressed in Parliament’s resolution on the political climate, particularly in the context of this summer’s parliamentary elections. I have recently written to Prime Minister Nano to underline that the Commission will only be able to propose the conclusion of negotiations on the Stabilisation and Association Agreement if the parliamentary elections this summer are conducted in accordance with international standards. Tangible achievements must also be made in fighting corruption and organised crime.
Bosnia and Herzegovina is actively tackling the priorities we identified in the feasibility report in late 2003. Once the country achieves significant progress in all priority areas, we can recommend opening negotiations on the Stabilisation and Accession Agreement. I hope to be able to do so next month.
On ICTY cooperation, there is significant progress, and the trend must be reinforced to lead to full cooperation. For the opening of SAA negotiations, the police reform is a particularly important condition for Bosnia and Herzegovina.
The High Representative and the Union have been instrumental in advancing stability and reform in Bosnia and Herzegovina. I believe, however, that the country is ready to assume more responsibility for its own future. With responsible and democratically accountable authorities in place in Bosnia and Herzegovina, I foresee a smooth and gradual phasing-out of the Office of the High Representative. As we approach the tenth anniversary of the Dayton Peace Accords, it is indeed time to move from the era of Dayton to the era of Brussels.
I was disappointed that Croatia was not able to ensure full cooperation with the ICTY by mid-March. As you know, in December the European Council decided that accession negotiations could only be opened on 17 March, if there was full cooperation with the Hague Tribunal.
This concerns the willingness and ability of the state structures in Croatia to comply with the rule of law and international obligations. Croatia must now demonstrate that it is fully cooperating with the ICTY. Let me be clear. Croatia’s future is in the European Union. Through the adoption of the negotiating framework, the EU has done what is necessary to start the negotiations. The EU is ready, once Croatia is ready.
Let me turn to the Former Yugoslav Republic of Macedonia. President Barroso and I met Prime Minister Bučkovski in February when he handed over the country’s replies to the Commission’s questionnaire. My services are currently analysing the 13 000 pages – 45 kg – of replies.
We expect the government to make further progress in its reform agenda, to strengthen the rule of law and to implement the Ohrid Framework Agreement. I am concerned about the OSCE reports on the repetition of irregularities in the latest municipal elections. The authorities must now react decisively and ensure that future elections can take place in full compliance with international standards. Depending on the political development, on the progress in legal, political and economic reforms and on the technical quality of the replies, we aim to adopt the opinion by the end of this year.
Yesterday the Commission took a positive decision on the Feasibility Study for Serbia and Montenegro. We now consider the country to be sufficiently prepared to negotiate a Stabilisation and Association Agreement with the European Union.
We need to treat countries equally at equal stages; we must use the same yardstick at the same stage for each country. Negotiating a stabilisation and association agreement is very different from negotiating accession to the Union. We will demand more as Serbia and Montenegro moves forward in the process.
To reach this stage Serbia and Montenegro had to make special efforts. I welcome the agreement concluded last week on the Constitutional Charter, which ensures the legitimacy of the State Union Parliament. I am pleased that the country has finally made significant progress in cooperating with the Hague Tribunal. So far this year, a dozen persons indicted for war crimes have boarded the plane to The Hague. Efforts should be reinforced until none of the remaining indictees is still at large. Accession negotiations proper cannot even be considered until the country has achieved full cooperation with ICTY. With the tenth anniversary of Srebrenica approaching in July, Radovan Karadzić and Ratko Mladić must be brought to justice.
This is the beginning of the European road for Serbia and Montenegro. The country has achieved a great deal over the past few years. Now it is time to move on, time to reward significant progress, and time to show the citizens of Serbia and Montenegro that meeting critical international obligations brings them closer to the European Union.
Kosovo will be high on the agenda in the months to come, with the standards review coming up in mid-2005, likely to be followed by discussions on Kosovo’s future status.
We are focusing on helping the Kosovo authorities to make progress on implementing UN standards, especially the rule of law and the rights of minorities. Once the status has been settled, we will continue to support Kosovo’s progress towards European integration.
The Commission plans to present a Communication next week on ‘A European Future for Kosovo’. It will give a clear signal to the leaders and people of Kosovo that the EU is fully committed to their European future. We also expect the Kosovan leaders to show a constructive attitude, including meeting Serbian leaders who have stretched out a hand to them.
Belgrade also needs to work constructively to settle the issue. In the Feasibility Study for Serbia and Montenegro, we made it clear to Belgrade that the country’s EU aspirations are linked to a successful resolution of Kosovo’s status.
To sum up, although there are difficulties and pitfalls on the Western Balkans’ road to Europe, most countries are currently making steady progress. Those countries struggling to reform antiquated economies, and to build modern societies based on respect for human rights and the rule of law, have, at the same time, to deal with the legacy of war.
In this context I would like to highlight the importance of regional cooperation. Good neighbourly relations and regional economic cooperation are the very essence of the European Union. They are the catalyst for stability, reconciliation and normalising political relations.
This is a major challenge to the countries of the region and to the European Union. It is a tall order, but I am confident that we are on the right track. The less we need to focus on stability and security, the more we can channel our resources to economic and social development, which is rightly underlined in the Samuelsen report.
.  Mr President, ladies and gentlemen, EU foreign policy ought to focus on South East Europe, and the EU ought to take consistent measures to finish what it started in the mid-1990s. To date, however, such measures have been thin on the ground. The aim behind this report was to allow us to exert a certain amount of pressure on the Council and the Commission, and today we have learnt that this course of action has proved successful, at least at this stage of the game. I was glad to hear the Commissioner say a few moments ago that the Commission now, at long last, plans to present a communication on Kosovo, and Mr Schmit also said that the Council would try to ensure that the increased interest in this region would be backed up by action.
At the same time, however, we must ask ourselves what action the countries themselves are taking. The two previous speakers have already referred to the need for Albania to ensure at long last that the forthcoming elections are conducted properly and that the results are not manipulated in any way. The Albanian Government must also take the business of governance seriously once and for all, by combating corruption and implementing legislation. We are all aware that Macedonia must press on with the Aarhus process in order to enable its Albanians, who make up 25% of the population as a whole, to feel as though they are on an equal footing with other citizens. Until this happens, it will be impossible for Macedonia to act as a stabilising force in the region.
The Commission and the Council have for some considerable time needed to bring pressure to bear on local politicians in Bosnia and Herzegovina to amend the Dayton Agreement in such a way that a functioning community can be established. The country will never be able to join the European Union in its current state. There is still too little cooperation with the Hague Tribunal, and not enough refugees have yet returned to .
Turning to Serbia, Montenegro and Kosovo, the confederation between Serbia and Montenegro is still far from robust, and a decision should be taken in the near future as to whether it should remain in existence or be dissolved. Belgrade and Pristina must work together under the auspices of the UN and the EU to find a solution to the Kosovo issue as quickly as possible, and there is no reason why such a solution should not be found, given that all the countries concerned wish to join the European Union. I hope that Croatia will be able to persuade the monitoring mission that it is cooperating fully.
All the above-mentioned countries are facing enormous problems with regard to their judicial systems and the fight against corruption, and they also lack administrative capacity. We must take steps to help them in this respect, and indeed we should help all these countries in a more committed and coherent fashion. We should provide them with access to pre-accession instruments so that they develop functioning national economies and functioning democracies. If this happens, everyone will benefit, especially the young people in the countries in question.
.  Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, today we voted by an overwhelming majority in favour of Bulgaria and Romania joining the EU. There can be no question that something resembling enlargement fatigue has set in, both among the Members of this House – including some of those who voted in favour – and among the public. It has been a particularly challenging task of late to discuss the next rounds of enlargement, but the Council, the Commission and Parliament must work together to explain to the public that this is the only way in which this region can be stabilised. We must also make it clear that negative developments in these countries lead to an increased risk of various problems such as cross-border crime, corruption or renewed outbreaks of ethnic conflicts, and that this risk can be averted only if the countries have a clear prospect of European integration. I am extremely grateful to the Presidency and the Commission for having emphasised this point today.
Our attention must now be focused firmly on this region, particularly in view of the decisions we have taken today, and I am grateful to the Council for having found a solution aimed at helping Croatia. This solution involves close monitoring of the steps taken by the country with a view to handing Gotovina over to the Hague Tribunal, and I hope that both parties will set about adopting it without delay, as this would enable us to open negotiations with Croatia in the near future. Croatia made a great deal of progress under previous governments, and there is a real chance that the present government could act as a beacon or a driving force – depending on which analogy you prefer – for the rest of the region. Any agreement we reach with Croatia should therefore not be seen as an attack on Serbia or any other country, as it would be intended to benefit the region as a whole.
Of course, I am sure that we would all be delighted if Serbia, Montenegro and Kosovo were to join together in perfect harmony to form one country. Given everything that has happened, however, particularly as far as Kosovo is concerned, this is highly unlikely. I am therefore of the opinion that a way should be found in which these countries – or at any rate Kosovo – can gain independence whilst still maintaining their existing historical and ethnic links. Regardless of whether the Community of Independent States is taken as a model or whether another form of cooperation is established, I would ask the Council and the Commission to be as imaginative as possible when working on this task, as it is essential that we come up with a serious solution to the problem of Serbia and Montenegro, as well as to that of Kosovo, before the end of 2006. I can assure you that this House will be right behind you if the proposals you put forward are good ones.
Mr President, it is true that there are still many problems in this region. That has also been emphasised by the speakers from the Council and the Commission, and I should like to thank them for the accounts they have given. It is also true, however, that this region has a good deal in prospect, including in terms of its integration into the Europe we have today.
I should like to cite an example from Denmark. The latest enlargement of Europe was a real eye-opener for a great many Danes who came to see Europe in a new light: not just as an economic club for the rich, but as a political club that was based upon a number of common values and that could be a driving force in the development of democracies and security. Recently, we have seen how one of the Danish parties that plays a crucial role in the EU debate, namely the Socialist People’s Party, has changed from being eurosceptic to being europhile. Moreover, they have quite clearly done this in the light of the development we saw involving enlargement.
The next major challenge is this particular region, and, as we have recently seen, there are still of course problems in Albania, Macedonia, Bosnia-Herzegovina, Serbia-Montenegro, Kosovo and Croatia, with accession negotiations having had to be postponed. What is important, however, is to insist that these countries have prospects in terms of Europe, for it is those prospects that can be the very driving force they need. Moreover, we in the rest of Europe very much need to show that what we have here is a key area for European cooperation.
We are entering an exciting year. It will be a year in which we shall of course – and hopefully as quickly as possible – have found a positive settlement with regard to Croatia. It will no doubt also be the year in which we can come closer to solving the problem surrounding FYROM’s or Macedonia’s name, and it will also hopefully be a year in which we come closer to settling the matter of Kosovo’s future status.
I should also like to take this opportunity to say thank you for your cooperation in connection with the resolution and its preparation. It has become a useful tool that will help maintain not only the pressure and momentum that are now hopefully part of developments, but also the commitment that the EU must demonstrate if a solution is to be found to the region’s problems. We can then get the process seriously under way, and matters will make sense to all the parties involved and appear to be going somewhere.
. – It has been stressed by various speakers in this debate and also in various reports and pronouncements by the Commission and the Council. The countries of the Western Balkans are future members of the European Union, but in the present social climate that is easier said than done. We heard it in the debate this morning about Romania and Mr Swoboda has referred to it: there is a certain enlargement fatigue. I am very afraid that this enlargement fatigue will in particular have repercussions on our Balkan policy. I remain convinced that – however unpopular it may be and I emphasise it here once more – the European Union needs a Balkan strategy. Yesterday the International Commission for the Balkans, whose membership includes a good many interesting and expert people, published a report. I quote from that report. It is about the Western Balkans. ‘The wars may be over but the smell of violence is still hanging in the air.’ If you travel round the Balkans, in whatever country it may be, then is the situation and that means that the EU simply cannot afford to think that it is not very convenient for us for the moment, let us let these countries be for now. In this new strategy, in this strategy for the Balkans aimed at membership, two factors are important.
Firstly – although it is patently obvious, I will say it again – the social and economic development in the region at the moment is disastrous and that is the main source of instability. With high unemployment rates it is virtually impossible for young people leaving school here to build a future locally. This leads to additional criminality, uncertainty and instability, and that should not be what we want. If the European Union is good at anything, it is in the fostering of economic ties between these countries and between them and the European Union.
A second element that we must not abandon is the adherence to the basic conditions with regard to human rights and minority rights. Although we as Balkan spokespersons were divided amongst ourselves about this in respect of Croatia, it has already been proven in my view that the adherence by the Council to cooperation with the Hague Tribunal as a condition for the start of negotiations has positive effects in both Bosnia-Herzegovina and Serbia. I am glad and my compliments to the Council that it stood firm on cooperation with the Tribunal.
Then the matter that concerns us all: Kosovo. I have just been there and am convinced that the report about the standards and what has happened so far will come as a matter of course. I am completely confident that this debate about status will be held. In that debate, Europe, whether it likes it or not, must take the lead because we have the root in our hands. We have the reward for Serbia and Kosovo in our own hands. This debate about the independence of Kosovo must be conducted under all kinds of conditions that are clear even now: no separation, no cooperation with Albania or Macedonia and respect for the Serbian minority.
To do nothing and look away, though, to act as if it is too difficult for Europe to deal with the Balkans at the moment, that is an approach that we cannot afford. Doing nothing will lead to an intolerable and dangerous situation. Let us not inflict this on ourselves and the countries of the Balkans!
.  In the 1990s we thought we could solve the problems in former Yugoslavia by setting up protectorates, sending external administrators and soldiers there and forcing refugees to return to areas where there was now a different ethnic majority. This American model leads to stagnation. It forces the people there back into the role of under-age children. They are going to bide their time until these foreign busybodies have left. The alternative to this stagnation is that we seek a peaceful, democratic way from the bottom up by taking seriously how the people in Kosovo, Montenegro, the separate entities in Bosnia or the two large language areas in Macedonia itself for example see their future and what they want to call themselves. States and population groups that opposed each other in the 1990s still reject domination by their neighbours but they do want to cooperate with open borders. An early start to the negotiations on accession to the European Union, starting with Croatia and Macedonia, can contribute to this. Europe must now without prejudice seek the real solutions together with all concerned.
. Mr President, Bosnia-Herzegovina is a time bomb waiting to go off! Clear language on the part of EUFOR, the European Union’s military mission in that country. Nearly ten years after Dayton the former warring parties are continuing their ethnic struggle unabated in the political arena. By no means did the ad hoc delegation of this Parliament gain a comforting picture of the present situation in Bosnia-Herzegovina in Sarajevo and Mostar last week, but it was certainly a realistic one. This underlines once more the usefulness of the EUFOR mission locally.
You might expect a conciliatory contribution from the religious communities in Bosnia and Herzegovina. Representatives of Council, Commission and EUFOR reported the opposite. I would like to urge Council and Commission to keep reminding the church authorities and the of their great responsibility in this regard. The recent arrest of Bosnians in Chechnya is an ominous sign. It illustrates the danger of religious extremism for which EUFOR sources were seeking our attention.
A moving part of the visit of the ad hoc delegation to Sarajevo was an inspection of minefields. Council and Commission, only the clearance of these fields of death can make the transition to a peaceful existence possible. So please invest extra in the future of Bosnia-Herzegovina in this way!
Mr President, we all know only too well that recent years have brought great sadness to the Balkans region and to the many people who lost family and loved ones as a result of the wars there. The final phase of this war resulted in the NATO attack on Kosovo and the collapse of the regime.
I very much support the policies of the European Union, which have been put in place to help to rebuild the economies of the Western Balkans region. The European Union is right in the most part to treat the Balkans area as a single region. Politically, this is a very sensitive issue in terms of the future relationship between the European Union and the Western Balkans. The European Union is, of course, the single largest contributor of economic aid to the Balkans region at this time. Monies are being used to improve basic infrastructures in the field of transport, environment, energy and telecommunications.
European Union support is also being directed towards improving the efficiency of public institutions, focusing in particular on the judiciary, police forces and public administration. That does not mean, however, that the European Union is not critical of political developments in the Balkans region. The European Union is still demanding that war suspects be handed over to the international war tribunal in The Hague. However, there have been many very positive developments in the Balkan region in recent times. I welcome the American Government’s decision to withdraw its troops from Bosnia and hand over peacekeeping control to European Union forces.
It is clear that there is broad political stability in the region. We know that we must keep a very close eye on political developments in that region and I support what is known as the stabilisation and association process.
I am in favour of these countries becoming members of the European Union if they comply with the Copenhagen criteria in terms of respecting the rule of law and promoting human rights. The European Union as a political entity knows and will meet its obligations in this regard.
– Mr President, the Western Balkans have always been the testing ground for trying out the efficacy of the European Union's external action.
European policy to date has been typified by its fragmentary character, scattered actions, lack of coordination and the fact that it is out of step with the development potential of the area. As I see it, the challenges for shaping a more productive European policy in relation to the Western Balkans are:
First, to build measures to further trust, social cohesion and security.
Secondly, to link European support for and the European prospects of the Balkans to strict terms of political adjustment, administrative reform and justice.
Thirdly, to prepare an advanced and cohesive strategic plan for the development of the Balkans, with the intermediate objective of integrated and sustainable growth and the final objective of convergence with the European Union. The plan will articulate the priorities of each country, seek out areas of cooperation and mutual benefit, lay down priorities and lines of action, set out and quantify requirements in basic sectors and make provision for resources to implement it.
Fourthly, to support regional economic integration, with the focus on cross-border infrastructures and the trans-European networks.
Fifthly, to invigorate regional cooperation policy by establishing a structured political dialogue, in accordance with the precedent of the European Conference on Central and Eastern European Counties prior to their accession.
Finally, Mr Samuelsen's amendment and other similar amendments concerning the name of the FYROM are, to my mind, unacceptable for the reasons set out in the joint declaration by the New Democracy parliamentary group, a copy of which has been sent to all the members of the European Parliament. As a minimum sign of institutional and political responsibility, I consider that all the members of the European Parliament and of the other institutions of the European Union should use the official names, the United Nations names, as Commissioner Rehn in fact did.
– Mr President, the initiative by the Group of the Greens/European Free Alliance proposing amendments on the question of the name of the Former Yugoslav Republic of Macedonia and calling for the country to be recognised by the European Union with its constitutional name force me to take a stand from the outset on this issue alone.
I wish to state in the most categorical terms that this initiative directly conflicts with the resolutions passed by the UN and the decisions taken by the European Union and its institutions, including the European Parliament. This is an initiative which flies in the face of every notion of solidarity with a Member State of the European Union, with Greece, which is one of the parties participating in the negotiating process under way within the framework of the UN to find a mutually acceptable and dignified solution, an honourable and logical compromise. When all of us, including them, have denounced the unilateral action of the United States in connection with the recognition of the jurisdiction of the International Criminal Court, they come along today to confirm and accept the unilateral action by the United States of America, recognising the FYROM with its constitutional name. This stand creates a real problem, when today we should be debating and should be helping to shape a joint, integrated European strategy for the major challenges and dangers of renewed confrontation and instability in the area of the Western Balkans. This would indeed be an important contribution to the defence of European interests and to the strengthening of the European prospects of the countries in the area. Conflict and war in the Balkans should make us all more careful, more responsible and more realistic.
Greece has succeeded in assimilating the lessons of the recent history of conflict in the Balkans and has proven, with peace and cooperation initiatives, to be a stabilising factor. It is the first European country when it comes to investments in the Former Yugoslav Republic of Macedonia, investments which have created more than 20 000 jobs. It has demonstrated a real sense of responsibility, realism and a willingness to compromise at the UN in order to resolve the problem of the name and find a logical compromise which leaves both countries' dignity intact. That is why I call on my honourable friends in the Group of the Greens/European Free Alliance and the rapporteur, Mr Samuelsen, to withdraw their amendments, at least for the time being, just as I call on the President-in-Office of the Council and the Member of the Commission to take a stand on this issue.
(Thank you Mr President. I wish to speak about the Former Yugoslav Republic of Macedonia from the geo-strategic aspect of the process of the enlargement of the European Union towards the southeast. Its geographical position in the unstable Balkan region is extremely important for the European Union, especially in a situation where the constitutional status of neighbouring Kosovo has not been finalised and is witness to sensitive constitutional reform being carried out on the basis of the Ohrid framework agreement.
The framework agreement is a constitutional documentation of the principle of cultural diversity. In it the majority national group of Slavonic Macedonians express how they will at all levels, from national to local, subscribe to sharing power with the minority national group of Albanian Macedonians. The importance of the agreement for the stability of the situation must therefore be measured by the criteria of a civilisational turning point.
Reform of the fundamental societal relations is progressing parallel to economic reform. In order for it to continue, the country needs a clear prospect of establishing closer relations with the European Union, and our help in consolidating its new identity. And a part of this is the question posed by rapporteur Samuelsen: ‘Has the time not come for the European Union to consider recognising it by its constitutional name – the Republic of Macedonia?’ Thank you.
Mr President, there can be no question that all of the nations and ethnic groups in the Balkans that are pinning their hopes on the EU after a long history of suffering are European. On closer inspection, however, it unfortunately becomes apparent that ‘old boy networks’ still operate in many of these Balkan states. The promised reforms often exist only on paper, and for this former members of the are mainly to blame. Virtually no serious efforts are being made to stop corruption, and the gap between rich and poor is growing. The illiteracy rate is rising in some areas, and the situation of minorities, in particular the Roma, leaves much to be desired. Elections are manipulated by means of bribes and sometimes even violence.
All the EU institutions should take a much closer look at what is really going on, and they must not allow members of the ‘old boy networks’ to pull the wool over their eyes. I believe that we should take our time and examine the situation in more depth before we agree to countries joining the EU.
Mr President, contrary to what these documents claim, Croatia does not belong to the Western Balkans. It is a Central European country, and the only one, apart from Switzerland and Liechtenstein, that does not yet belong to the EU. Given that it meets the criteria, we should open negotiations with it at once.
In the real Balkans, however, there is still more than enough to do. A constitutional reform must take place in Bosnia and Herzegovina in order to transform it into a strong federation of three nations with equal rights, and Lord Ashdown’s dictatorship must be brought to an end. Before the end of the year, Kosovo must be presented with a clear roadmap to independence, albeit with conditions attached. Any other approach would be devoid of any basis in reality.
Serbia and Montenegro must allow thorough monitoring of their compliance with human rights. In this respect, I am somewhat concerned that the decision taken this week by the Commission rested rather too much on misapprehensions.
As far as Macedonia is concerned, the name issue must finally be settled, and, much as I respect the Greek Members, I would call on them to abandon their narrow-minded way of thinking on this matter. In Germany, Franconia is a part of Bavaria, and we also have Frankfurt, yet no one would ever suggest that France must instead start calling itself the Republic of Paris, because it might otherwise make territorial claims to Frankfurt or Franconia. We are in the 21st century now, and there is no longer any place for such nonsense.
We must make it clear exactly where the EU’s boundaries lie. Mr Langen belongs to the ranks of those who repeatedly point out that the EU would be overstretching itself if it allowed Turkey to join, yet South East Europe is quite clearly European. We must focus our energies on stabilising South East Europe and Croatia, which is a Central European country that has as little reason to be called part of the Balkans as does the beautiful Bohemian town of Kaden an der Eger, or as do Munich or Altenkirchen in Siegerland. Croatia belongs to Central Europe, and it must be integrated into Europe. This would also stabilise the neighbouring Balkans.
Thank you, Mr President. I would like to continue where my esteemed colleague Posselt left off.
I agree with the numerous reports deriving from the resolution, and I will therefore support it. However, in the resolution I miss the important emphasis that the establishment of peace itself does not yet signify a resolution of the complex and fundamental issues of coexistence for the peoples of that region. It would be highly erroneous for us to form the impression that we now have fully formed democratic states in that region, and that with them and the EU everything should be about rapid modernisation and integration with the EU.
In my opinion the EU should take more initiative and responsibility to ensure that the fundamental status of certain states in that region is settled by peaceful means, without the use of force, by agreement and, most importantly, on a more permanent basis.
For instance, the unreformed Dayton Agreement represents a hindrance for the development of Bosnia-Herzegovina, the status of Kosovo must be settled, the majority of Serbs and Montenegrins wish to live in independent countries, and so on. I think these are fundamental issues that deserve a more fundamental response than we are able to give at this moment.
– Mr President, ladies and gentlemen, when speaking of the Balkans, we cannot think of a stable arrangement except within the European Union. European integration can only be achieved, however, if there is a great impetus from the people. In the Balkans this must also result from a political truth and reconciliation process, alongside the criminal proceedings at the Court in the Hague – which is certainly important but by itself cannot ensure that everybody is aware of who did what in the war of the early 1990s.
The scenario that we are dealing with today may represent a restoration of the situation in which violence broke out and in which victims and persecutors can now confront each other. Such profound confrontations are the only way to turn the page so that nobody can return to it.
This is a necessary step in building a democracy, because it implies mutual respect and trust. The Union is in need of great determination directed towards the future and must not remain imprisoned by the past.
Mr President, ladies and gentlemen, there is not a lot that can be said in two minutes, especially if the subject is as big a one as that of the Western Balkans. I therefore intend to mention a few things that are common to all the countries in the region and to our attitude towards them.
The Western Balkans is an area affected not only by war and destruction but also by 50 years of Communism. We who have experienced a war know how easy it is to start one and how difficult it is to bring it to an end. We who have experienced Communism also know how long a period is required to build up democracy. In all of these countries that we are talking about today, there is some sort of division: in Croatia, between the democratic and non-democratic forces, in Bosnia between the federation and the Republika Srpska, and in Serbia and Montenegro between Serbs and Kosovar Albanians. When we engage in discussions with these countries and impose various requirements, we must keep this in mind and try to help the democratic forces that exist in the Western Balkans but that are not always as strong or even as authentic as we believe. When we talk, for example, about those accused of war crimes in Republika Srpska or Serbia queuing to come to The Hague, there are not many in this Parliament who know that those people and their families are given a lot of money from the authorities for doing so. When we talk about Macedonia voluntarily participating in the negotiations concerning its change of name, there are not many in this Parliament who know that that is only a part of the truth, for only Greek representatives are present at the negotiations and not Macedonian representatives able to put forward their views on the matter.
I also wish to emphasise that all the decisions of this Parliament are interpreted and analysed carefully by both the negative and positive forces in the region. We therefore need to be extremely careful about the signals we send out to the people of these countries, irrespective of whether we are talking about the demands for the return of refugees to Kosovo, Macedonia’s change of name or Croatia’s future membership of the EU. Whatever we do, we must support those fighting for peaceful and democratic development and impose sanctions upon those obstructing such development.
Mr President, I was in Bosnia-Herzegovina recently and saw the successful start of EUFOR, the EU peacekeeping mission.
Bitter enmities remain between the country’s Bosnian, Croatian and Serbian groups. In spite of the fact that up to 10 000 people are implicated in war crimes, only 34 public indictments have been made. The road to Brussels cannot be journeyed until respect for the EU’s standards of justice is achieved. That is why the European Parliament is right today to insist on full cooperation with the ICTY by Bosnia-Herzegovina, Croatia, and Serbia.
Today Europe invests 25 times more money and 50 times more troops per capita in Kosovo than in Afghanistan. It is in the EU’s economic, as well as political, interest to integrate the Western Balkans, and it is their historic destiny.
The prospect of EU enlargement helped the countries of Eastern Europe to transform. We have to hope and work to ensure that it is the same for the countries of south-east Europe, so that they can join us as well in this Parliament and in our Union.
.  First of all I should like to congratulate Parliament for having taken the initiative in holding this debate. In actual fact, as the Commissioner and I have both emphasised, the situation in the Western Balkans is of vital interest to the European Union. I note that we do not, in fact, have any major alternative to the European perspective.
The European perspective is the only tool that we have in order to convince these countries to change, to undertake reforms, to find the way to Europe – which means, first of all, the way to European values – and to find the way to reconciliation. It is not absurd to tell these countries to find the way to reconciliation, because we ourselves set an example of such reconciliation sixty years ago.
I believe, therefore, that so-called ‘enlargement fatigue’ is a fact, and that people are questioning these constant movements towards enlargement, towards new accessions. However, we must explain to them that it is in the interests of every one of us to achieve peace, stability and economic development in this region.
Someone referred to the record rates of endemic unemployment in Kosovo and Bosnia. We are confronted by a situation which at first glance seems impossible to resolve. Why is there unemployment? There is unemployment because there is no economic development. There is no economic development because there is no private investment and there is no private investment because there is neither confidence nor security: no one wants to invest in regions where the future and development are uncertain.
We therefore have a fundamental mission: to consolidate security, to provide security and to convince the people that their future lies in security, in reconciliation, and in respect for minority rights. I believe that this is how we can release a positive dynamic, which is first of all an economic dynamic. In fact, as long as there is no economic recovery in this region we shall not really have a stable peace. This is an important mission for the European Union. Once again I should like to thank Parliament for having realised and pointed out the fact that there is a need for urgent action in this region, by means of all the avenues which have been mentioned and described.
Finally, I agree that there is a risk of extremism. Here in Europe we have a possible focus of radical extremism, in particular Islamic extremism. In this respect too, we must ensure prevention, and the only way of ensuring prevention is via dialogue. We must demonstrate that this part of Europe belongs to Europe, that it shares European values, even if it also includes people of the Muslim faith. I believe, therefore, that what we are doing today is sending an important signal, and we must continue to send that signal throughout the years to come.
. Mr President, I would like to join Minister Schmit in congratulating Parliament on taking the initiative to hold this debate. It is extremely important that you hold this debate at this critical moment to help keep the Western Balkans on the agenda of the European Union and of the international community, both of which have quite a number of other issues to tackle. It is important, therefore, that we discuss the Western Balkans and try to improve our policies in that region.
One of the issues raised by several speakers in this debate was enlargement fatigue and I think this is a very serious challenge. We must bring the peoples of the European Union along with us on our road to enlargement. Our next steps, therefore, must be gradual and carefully and prudently managed. It is also important to underline that enlargement is in itself a security policy. The legal and political reforms, as well as the economic development stimulated by the EU perspective, will reduce instability and conflict, for instance in the Western Balkans. We need to have a dialogue and explain this point to our citizens to ensure that the future of the Western Balkans is not held hostage by unwarranted fears.
I shall try to provide answers to two questions specifically raised here, the first concerning the name of the former Yugoslav Republic of Macedonia and the second a question regarding the constitutional complexity of Serbia and Montenegro. As regards the name issue, the Commission supports the efforts of the United Nations for a mutually agreeable solution to the name issue between Greece and the former Yugoslav Republic of Macedonia.
We hope that the recent proposals by the UN facilitator, Mr Nimetz, will contribute to this objective. A solution to this bilateral issue would clearly contribute to regional stability in the Western Balkans at a delicate moment.
Concerning Serbia and Montenegro, the Commission has deliberately developed a twin-track approach in response to the complex structure of the State Union of Serbia and Montenegro. This allows both republics and the State Union to make progress in their respective areas of competence. The State Union is mainly responsible for foreign policy and security issues, while the republics are responsible for most aspects of economic policy and trade relations. Thanks to this twin-track approach we have recently been able to sign the bilateral trade agreement in textiles with Serbia, which is important for investment and employment in that republic.
We will report on the progress of Serbia and Montenegro through this approach in the Commission’s annual report on the stabilisation and association process this autumn. The constitutional framework should be respected but at the same time should not hinder the country’s progress on its European road, if it meets other conditions for pre-accession and later perhaps accession.
Finally, one of the biggest challenges we face in refining our policies on the Western Balkans and bringing the countries closer to the European Union is the weakness of the states in this region. They are chiefly weak states. If the state cannot ensure that the basic daily needs of its population are met, it certainly cannot rise to European standards. It is as simple as that.
We must, therefore, find better ways of building institutions in the region, such as the approach to building Member States rightly advocated by the report of the International Commission on the Balkans, which was published yesterday.
I would like to thank the rapporteur, Mr Samuelsen, the Committee on Foreign Affairs and the Parliament, and I very much look forward to working with you for stability, progress and prosperity in the Western Balkans.
I have received one motion for a resolution to wind up the debate, tabled pursuant to Rule 103 of the Rules of Procedure.
The debate is closed.
The vote will take place tomorrow at noon.
The next item is the joint debate on the following reports:
- A6-0062/2005 by Mr Brok, on behalf of the Committee on Foreign Affairs, on the annual report from the Council to the European Parliament on the main aspects and basic choices of CFSP, including the financial implications for the general budget of the European Communities – 2003 [8412/2004 – 2004/2172(INI)],
- A6-0072/2005 by Mr Kuhne, on behalf of the Committee on Foreign Affairs, on the implementation of the European Security Strategy [2004/2167(INI)].
.  Mr President, Commissioner, Mr President-in-Office of the Council, the aim of our annual report is to set out a proposal regarding the ways in which cooperation between the Council and Parliament, or between the Commission and Parliament, could be altered and improved. This is particularly important in view of the fact that we are currently in the first year of a new parliamentary term.
We are well aware that the main responsibility for the foreign, security and defence policy rests with the executive. Parliament’s role in this respect is largely confined to the exercising of control, although its budgetary powers allow it to exert a certain amount of influence. Particularly as far as the latter are concerned, it would be useful if the Commission and the Council could avoid presenting Parliament with in the future, and involve it at an earlier stage of proceedings. It should not be the case that Parliament is only informed after the event; instead, it should be involved in the planning and development of strategies, in order to ensure that consideration is given to its wishes. This would then make matters simpler for all parties concerned, as we would already have identified an approach that would allow us to make good progress.
This House believes that it is important for the same priorities to apply in foreign policy as have done to date. There is an old saying that war is the failure of politics, and it is true that war should always be a last resort. This is why we believe that it is essential to strengthen the preventive aspect of our foreign policy, and to ensure that our prevention and crisis management capabilities are greatly extended. This is the same line as that followed by the European Union as a whole, as prevention is clearly identified as an objective in the draft Constitution. We should make our position on this matter quite clear, not only to gain public support, but also to develop strategic positions.
This leads us to very practical considerations regarding the question of where our priorities should lie. The answer must be the Middle East conflict, as a result of which we are cooperating more closely with the Americans, the Russians and the UN within the Quartet. The aim of this cooperation is not only to provide support to the Palestinians and Israelis and to bring about peace, but also to gain better control over cover-up activities for terrorism in the broadest sense, which is in fact our second main priority.
The solidarity provisions in the Constitutional Treaty relating to mutual assistance are also of major importance in this respect, and we must ask ourselves how the European Union can use a combination of new instruments to respond to external and internal security threats, and how we can make further progress in this field. We must ensure that priority is given to matters relating to the non-proliferation of atomic weapons, for example in Iran and North Korea, if we are to succeed in gaining any credibility at all where this issue is concerned.
We must also ensure, however, that greater space is given to this instrument in the neighbourhood policy of the European Union, which is after all a security concept in itself, as it creates links between countries in order to ensure that they never wage war against each other again. At the same time, we must ensure that we move on from the traditional model of neighbourhood policy that we have pursued in recent years.
The European Union’s capacity to act also depends on its borders, and so we must ensure that neighbouring countries, which we wish to have on our side and are important to us, and which we wish to help in developing and stabilising democracy, are offered an alternative to full membership, whether this be called a European Economic Area Plus or given another name.
We must find a multilateral starting point of this kind in order to ensure that we can provide countries such as Ukraine with an answer now, and not in 15 or 20 years’ time, when they ask us how they can improve. We hope that the Council and the Commission will be more imaginative in this respect, and not rely on tried and tested political methods, as they frequently have in the past. The Commissioner is in fact adopting a new approach by seeking to find such a starting point.
There are two final issues I should like to touch upon. I am delighted that the vast majority of Members are in favour of upholding the arms embargo against China until the country improves its human rights record and stops adopting laws that legitimise war. We must reach an agreement on this issue before transatlantic relations are put at risk.
Multilateral approaches, as adopted in our relations with the United States, should be complemented by a partnership that follows clearly defined objectives and is aimed at setting up a transatlantic marketplace by 2015. I should like to make it quite clear to those Members who tabled amendments that I support the proposals by various groups to call for the European Union to be given a seat in the Security Council, and I say so speaking particularly as a German.
.  Mr President, I should like to start by considering two different scenarios. When we discussed this issue in committee, Mr Ilves asked what would happen if another terrorist attack on the same scale as the Madrid bombings were to take place in an EU Member State, and if, in the aftermath of such an attack, it were to emerge that the security services in another Member State had been aware that preparations were underway for the attack, but had been unable to inform the authorities in the country in question. In all likelihood, this would trigger a real crisis of legitimacy for the European Union.
I will now move on to my second example. The European Union has taken command of the NATO-led troops in Bosnia and Herzegovina. This is the first time that the European Union has had an opportunity to prove that it is capable of conducting security policy in this area, and to gain practical experience in such matters. I know from talking to my constituents that many people believe that the EU would be delivered from evil, as it were, if it kept its involvement in other people’s business to a minimum.
This kind of attitude can turn out to be fatally flawed, and the European Union does in fact need a security strategy. It is for this reason that the vast majority of committee members welcomed the document which was drafted by Javier Solana during his term in office, and which the committee has continued to work on. We also welcomed the support shown by the governments of the Member States for the document.
There are, however, a number of issues that must be given particular consideration, as they reveal the unique nature of the European Security Strategy. The first of these is the need to understand security problems and their many and diverse possible causes, which include human rights violations, poverty and disease, in a broad context, and not to reduce the Strategy to its military aspects. The Security Strategy is primarily a political concept, and as such transcends military considerations.
The second issue is the need for a commitment to international law and the principles of the Charter of the United Nations.
The third issue relates to the need to strengthen international order by means of effective multilateral structures and to safeguard citizens’ fundamental rights within the EU, whilst taking all measures necessary to combat terrorist threats.
In view of these factors, we should not be ashamed to say that the European Union does indeed wish to acquire military decision-making structures and capabilities. The greatest benefit of the Security Strategy is that it enables us to tailor the combination of civilian and military crisis management capabilities to each individual situation.
Opposition to this approach came from two deeply opposed camps within the committee; on the one hand, some members find it impossible to envisage the European Union as anything other than a subsidiary of NATO, whereas on the other hand some members condemn militarisation in the shape of new organisational forms and capacities. Both of these camps represent polar opposites, yet what they have in common is that they use their arguments to oppose and campaign against the European Constitution.
In spite of this opposition, however, a broad consensus was reached within the committee in favour of the Security Strategy, which involves the establishment of various instruments such as a situation centre, a civilian/military planning cell and the setting up of battle groups or the Defence Agency. These are not alternatives to NATO, and indeed most EU Member States are also NATO Member States. Instead, they provide the European Union with new options it has not had in the past. This is the only way it can become an equal partner, for example of countries on the other side of the Atlantic like the United States.
A great deal remains to be done, however; for example, we still have no coherent plan of how civilian crisis management forces should be organised. There is a lack of permanent air transport capacity and of permanently available deployable troops, as well as of adequate communications and reconnaissance capacities. The aim of this report is to ensure that the European Parliament – also in view of what Mr Brok said in his introductory speech – can exert an influence on the future development and practical implementation of the European Security Strategy within the framework of dialogue with the Council.
.  Mr President, first of all I should like to thank, and also congratulate, Parliament, and especially the two rapporteurs, for the work they have accomplished, and for the ambitious but also realistic approach which they have developed in these two reports.
Somewhere you quote two figures, the 60% and 70% of support which, according to public opinion, is given to the development of a common foreign and security policy. This is probably one of the areas which receive the highest level of support, according to public opinion. You are the representatives of the European citizens, and that means that this policy can only be developed together with the citizens, which also means together with your support, in the dialogue, as the rapporteur Mr Kuhne has just said.
The European Council adopted the European Security Strategy on 11 December 2003. The fifteen months which have passed since then obviously do not allow us to draw up a complete and exhaustive report on its implementation, but they do at least enable us to evaluate the impact which the strategy has already had, and to discuss the path we need to follow in its future application.
The year 2004 was a crucial year for the political development of the Union, whose ambitions and responsibilities in the world have been increasing. The citizens of the Union, like their international partners, have also been demanding a stronger presence for Europe on the international scene. The Union has responded to this appeal by trying to pursue a more active, more consistent and more effective foreign policy based, in particular, on the principles of the United Nations Charter.
The European Union is a player on the world stage, and it is based on political, economic and other achievements. The fact that the ‘European model’ that we talk about so much in the context of the European Constitution is highly thought of throughout the world is something that gives us cause for satisfaction, but it should also be, for us Europeans, a strong motive force encouraging us to do more.
The European Security Strategy to some extent sets out the broad guidelines for the day-to-day running of our common foreign and security policy. It defines the challenges and threats which we have to face, as well as the tools that we need to use to tackle the problems.
Reference has been made to the war on terrorism. This is certainly one of the crucial problems. We have put in place a certain number of mechanisms, and more intensive cooperation between Europol and Eurojust. Therefore the war on terrorism is a good illustration of the fact that the concept of security does not consist solely of a foreign-policy dimension, a military dimension, but that it goes much further than that. There is also a development dimension, and a dimension of defending and promoting human rights. There is also, of course, a dimension which is concerned with solving major conflicts, in particular the conflict in the Middle East, not forgetting a presence in the regions which we spoke about earlier, in particular Bosnia and Herzegovina and other parts of the Western Balkans.
Taking into account the principal threats identified in this strategy, in December 2003 the European Council adopted an EU Strategy against the Proliferation of Weapons of Mass Destruction, and this constitutes a supplementary measure. This is also an area in which Europe has shown that it knows how to act, particularly in relation to Iran. I believe that in doing this we have achieved an important milestone in the quest to find political solutions to questions which are extremely sensitive and at the same time extremely dangerous to international peace.
The European Security Strategy is based on the idea that most problems can only be solved in a multilateral context. On this point too we agree with the two rapporteurs. The European Union clearly needs to pursue its objectives in this multilateral context, in partnership with all those involved, in particular with the United Nations. Consequently, it is in the European Union’s own interests to see the UN, the multilateral system, strengthened. We must support the Secretary-General’s efforts to modernise the UN system and to make it more effective. The reform of the United Nations is actually a very important aspect of the European Union’s security policy and a very important aspect of its foreign policy. I congratulate Mr Brok on what he has said on this subject, especially in connection with one particular point.
I shall just mention briefly the importance of the transatlantic partnership, since it is only a few weeks ago that we held a debate on that subject here in Parliament. This partnership has also been relaunched, in particular since the visit of President Bush to Brussels, and we must ensure that this relaunching is followed up. We have many interests in common – I would go so far as to say an enormous number of interests. We have an enormous number of opportunities for greater cooperation, but on an equal footing. We, together with the Americans, can find solutions to major problems, in particular, as has already been mentioned, to one priority problem, namely the conflict in the Middle East.
The European Union is also busy developing its economic, political and cultural cooperation with its traditional principal partners such as the United States and Canada, but also with partners such as Russia and Japan. I believe that cooperation with Russia, despite the problems, is important to the European Union and to stability and peace in our continent. Having said that, I should also mention that there are also new players on the world scene, such as China, India, Brazil and South Africa. There are also regional bodies, such as the African Union, with which we held talks a few days ago with a view, as the Commission has said, to strengthening our policy towards Africa, the objective being to promote peace and development – two things which are closely connected – on that continent, which is particularly close to the European Union
The strategy also serves to further our relationship with other neighbours to the East and South. We have just held a debate on the Balkans. The Euro-Mediterranean partnership and European policy on neighbouring regions are of fundamental importance in promoting stability in the countries concerned, but they are also in our own interests, both economic and political. I remember precisely what was said. It is not enough to close our eyes in the hope of avoiding contamination by the problems. The problems of these countries very quickly become our problems, either through uncontrolled, illegal immigration or through terrorism or the threat of terrorism.
The importance of human rights from the security point of view also lies at the heart of solving the conflicts, and this aspect has been particularly emphasised by the latest report by the Secretary-General of the United Nations. Without respect for human rights there can be neither development nor peace. It was in this spirit that the High Representative recently appointed a personal representative for human rights, with the aim of improving the consistency and effectiveness of our policy in this area within the CFSP.
As far as the more military aspect is concerned, the strategy suggests that the European Union needs to be more operational in the various areas where it has to play a role. We must provide solutions to the conflicts. We must act, and we must play a more active role in maintaining and restoring peace. We must ensure better consistency between the civil and the military aspects. We must, first of all, have an approach which is based on the prevention of conflicts. In this context, it is important that 7 000 European soldiers are currently deployed, under the flag of the European Union, with the task of safeguarding peace and encouraging the pursuit of reforms and of reconciliation. We have discussed, in particular, the subject of the Balkans, but the European Union has also accepted responsibility for major operations elsewhere, for example in the Southern Caucasus, in Africa and in Afghanistan.
Significant progress has been made in the area of military capacities. The first of the thirteen tactical units has been created as part of the European Rapid Reaction Force. The European Union has also set up the European Defence Agency in order to rationalise the costs linked to defence purchases and in order to increase the quality and the quantity of the military capacities at the disposal of European States. Cooperation between civilian and military circles has been raised to a higher operational level, in particular by the creation of a civil-military cell. All these measures should enable the Union to increase its crisis-management capacities so as to be able to deal successfully with the complex security crises of the 21st century. Cooperation with NATO has been highlighted in particular. I believe that we need to think about developing the ‘Berlin plus’ provisions in a spirit of partnership rather than a spirit of submission. I think that, in this respect too, the role of the European Union is very important.
Thus the European foreign and security policy has strengthened its consistency and its operational capacities, but we cannot afford to relax our efforts. We need institutional back-up, clear commitments, particularly as regards solidarity in the face of potential threats, and greater visibility of the European Union on the international scene. In this respect I think that the future Constitution, once again, will lead to considerable progress in the development of the CFSP and of our policy on external security. The creation of an EU Minister for Foreign Affairs is a major innovation which will allow greater coherence in the Union’s external relations. The fact that the Minister in question will chair the External Relations Council will provide the coherence which we are all so anxious to ensure, and it will also give us greater visibility and at the same time better continuity.
Another important aspect which I should just like to mention – and I know it is something close to the heart of Mr Brok among others – is the creation of the European External Action Service, the practical details of which are still under discussion.
The Luxembourg Presidency is paying close attention to the progress achieved in setting up this European External Action Service, and to the views of the European Parliament on this subject. We do not want the creation of this service to dismantle surreptitiously certain Community mechanisms by giving preference to intergovernmental mechanisms.
This service was designed to signal major progress in the conduct and implementation of the Union’s foreign policy, in particular in the form of greater effectiveness, greater coherence, an increased presence of the European Union, and the better use of all the resources available. We want the institutional rules and respective powers to be observed. The national diplomatic services must become more widely involved. We must make them, as it were, more European, but without producing a sort of renationalisation or intergovernmentalisation of what currently operates in accordance with Community rules. That is the broad outline of what we are defending in creating this service.
I should like to say a final word about the information aspect. I believe that the current Presidency, like previous presidencies, wants to have an exchange of views with the European Parliament about the major options and important dates in relation to foreign policy. We want to have this dialogue, and it is important, as I said at the beginning of this speech. On behalf of this Presidency, I can give an undertaking that efforts will continue in this direction and that there will be the contacts and the meetings which you want to see happen in order to achieve precisely this kind of coherent common foreign and security policy, which will have the real support of all the people involved and all the institutions of the Union.
.  Mr President, honourable Members and rapporteurs, let me start by thanking you most warmly for your weighty and even-handed reports, most of which leave little to be desired where clarity is concerned.
I would like to pick up three specific things that enhance Europe’s global role. One of them is effective multilateralism. I see this as being beyond doubt the right response to our being ever more closely connected internationally. This year, 2005, will be decisive in terms of reform and the reinforcement of multilateralism, of international law, and, in particular, of the United Nations. The UN Summit in September will take the latest report by its Secretary-General, Kofi Annan, as a basis for essential decision-making in this area.
I believe it to be essential that Europe should make a contribution to this debate on reform. This is an area in which it has a leadership role, one that it must actually play. It is for that reason that the Commission is currently engaged in producing detailed proposals on the issues to which I have referred. As you will be aware, I am currently pressing for the EU to have a seat on the UN Security Council. The details of how this will work out are a matter for discussion, but what matters is that the EU should, in important international bodies, carry the weight that is rightly its due.
As Mr Schmit has just said, multilateralism can be effective only if it is founded upon a strong transatlantic partnership. Effective solutions to the world’s problems can be found only if the United States of America and Europe are really singing from the same hymn sheet. President Bush’s visit to Brussels clearly showed that the United States of America is very much aware of the ever-expanding and ever more important role of the EU.
It is with this ever-broader agenda that our common structures must be able to cope, while at the same time remaining flexible. The Commission is currently examining whether, and if so to what extent, our institutions need to amend the New Transatlantic Agenda. What emerges from our deliberations will then form a contribution to the EU-US Summit in June. I believe – as do others, both individuals and groups, in this House – that closer relations between it and the US Congress are essential in this regard.
The reports rightly reflect the fact that Europe’s foreign policy is already underpinned by a comprehensive concept of security. I believe that guaranteeing Europe’s security is not just about defence policy or military operations; today, above all, it has to do with conflict prevention, with civilian crisis management and common policies on trade, the economy, energy, justice, health and the environment.
The European Security Strategy already takes account of these complex potential threats. The Commission is making an important contribution, not least to its implementation, in our day-to-day close relations with third countries and, most recently, also through various communications, not only on such issues as anti-terrorism and improved civil protection, but also in terms of the reform of development policy, concerning which we, in the Commission, put out important communications yesterday.
I believe that the broader concept of security must, ultimately, focus on the safety of people, which has been a constant theme in my own work. Behind structural security risks, there are often offences against the freedom and dignity of individuals. To sum up, the actions referred to in the Security Strategy in respect of such things as the non-proliferation of weapons of mass destruction or defences against terrorism, the ways in which we deal with failed states and regional conflicts can be successful only if they form part of a wider policy of conflict prevention and conflict resolution. One example of this is Afghanistan, and we hope that Iraq will one day be an example of how such an approach can bear fruit.
This is where the EU’s unique collection of instruments puts it at a comparative advantage, but, if we are to work efficiently, we need to deploy them all – civil, military and sectoral – in a coherent way. We have to make long-term plans for crisis regions, targeting and deploying as an integral whole our Community instruments – not only overseas aid, but also the prospect of closer relations with the EU. In addition to that, there is the help we give with nuclear non-proliferation, in the shape, for example, of the enormous amount of aid the EU has given for nuclear safety and non-proliferation since the beginning of the 1990s, not to mention our commitment to fighting terrorism, the spread of small arms and landmines, and drugs.
I mentioned earlier another key instrument for implementing the European Security Strategy, by which I mean, of course, our development policy. Here we are again trying to move forward, not least with the UN’s Millennium Goals in mind, for it is here too – as I said earlier – that we Europeans must set the pace.
Let me now also draw your attention to the Commission’s forthcoming proposals for reform of European crisis management and civilian protection, which we will be presenting next week in a communication to the Council and to your House, the details of which you will of course have an opportunity to debate. I will also take this opportunity to thank Parliament for its support for the European Security Research Programme, on which the Commission is working very closely with the European Defence Agency.
I also want to stress that I attach importance to Parliament’s proposal for a regular debate on the Security Strategy, which would also involve the parliaments of the Member States. We are right to cite democracy and the rule of law as essential values underpinning Europe, and hence also as integral parts of our foreign policy.
The European Union can, however, be strong on the international stage only if its actions really are coherent, and so, if it is to face up to the new challenges, it needs more than just the common foreign and security policy in the strict sense of the term. The common foreign and security policy is one among several instruments that the EU possesses in the foreign policy sphere and complements our other policies. The success of this broad-based approach is, I believe, demonstrated by the concept of the European Neighbourhood Policy, which illustrates one of my own particular priorities; the export of security, stability and prosperity to our neighbours and facilitation of structural reforms, all of which clearly has a security policy dimension to it. The European Neighbourhood Policy parallels exactly our European development policy in being a long-term and intelligent security policy in the regional context.
We have already made a start on implementing this. It is being used to gradually deepen our relationships with our partner states, above all through the detailed joint action plans, which give them clear prospects for drawing closer to Europe. Parliament’s forthright support for the neighbourhood policy was very important to me, and it still is. I therefore look forward with interest to Mr Laschet’s report.
One can – and I will – describe the European Neighbourhood Policy as our security policy on a regional scale. It helps to promote stability and reform in regions with a crucial geopolitical impact through their long-term association with Europe and through specific joint activities, such as anti-terrorist cooperation. This makes it an essential instrument in implementing the European Security Strategy. We have already concluded detailed and ambitious plans of action with seven partner countries, of which Ukraine is one, and five more are in the pipeline.
One of the last things I would like to say is that the reports also put a great deal of emphasis on the need for institutional reforms. This is something that our new Constitutional Treaty will renew in fundamental and positive ways, and these the Commission very much endorses. I am therefore very interested in your detailed proposals and will take note of them. We have for some time been making preparations for the Treaty’s implementation, in order that it may become operational at once following what we hope will be its successful ratification. This will be accomplished not least through the establishment of a Joint Foreign Service, concerning which very profound discussions are going on between the Council and the Commission. These reforms really are important. Even more effective collaboration between the EU institutions is indispensable.
Mr Kuhne’s report rightly highlights the obvious need for the EU, as an actor on the global stage, to be endowed with the financial resources it needs. For that reason, I, too, am confident that we will soon be able to come to an agreement on the reform of our foreign aid instruments that the Commission has proposed. At the same time, though, it is also clear that institutional reform and improved finances can be no substitute for the political will that we need. It follows that Europe needs even more to think of itself as a global player. As the forum for a broad, transparent and democratic debate, your House plays a crucial role in articulating that political will.
. – Mr President, as draftsman of the opinion of the Committee on Civil Liberties, Justice and Home Affairs on the Kuhne report, I should like to take this opportunity to offer Mr Kuhne my warmest congratulations on the exceptionally difficult process which he has been through in order to be able to find a compromise between so many opinions in such a strong and excellent report.
I wish to touch on four points: security policy, in its present form, quite rightly focuses not on military means, but on all the other means which the European Union can use in order to promote the fight against all the causes of insecurity in Europe. One of these is terrorism, but it is not the only one. We have to be very careful, when preparing such a strategy, not to get carried away with the danger of the day and ignore so many others. Within this framework, it is very important, when we act abroad, that we act with respect for human rights. Guantanamo-type phenomena cannot be tolerated by the European Union. I emphasise this, because even the United States did not imagine a few years ago that it would be able to tolerate them, but we can see what is happening. I would prefer that we start applying the brakes now, rather than deal with this later, when we are not ready.
My second point is that, as Europeans, we need to promote democracy. Both the rapporteurs and the Commission quite rightly emphasised that the way in which democracy is promoted in Europe is very different from the way in which it is promoted by other major powers on Earth. Let us keep it that way, with the UN always with us. We cannot act outside its framework.
My third point is that Parliament must be kept informed of and must debate questions of foreign policy. It cannot keep being ignored in procedures which touch on fundamental rights, such as, for example, the famous PNR, the information given to the United States allegedly in order to fight terrorism. Parliament has instituted proceedings against the Commission on this and will, I hope, win its case.
My fourth and final point concerns the famous SITCEN, which is an important service. My committee does not know exactly how it acts, what the boundaries on its action are or how it collects information, but information and the collection of information and personal data are equally sensitive as far as this Parliament is concerned, irrespective of whether they are collected by SITCEN or by anyone else. The question of the principle of availability of information and its exchange are being discussed in my committee at this very moment. It has not reached a decision and I thank and congratulate Mr Kuhne for the importance which he attaches in his report to cooperation between our committees. The need to combat terrorism does not sanctify any means. We need to take serious account of this in this Chamber and in this Parliament.
.  Mr President, ladies and gentlemen, I would like to start by thanking Mr Kuhne most warmly for his wide-ranging report. I believe it to be of the utmost importance that Parliament’s line on this Security Strategy is supported by four major political families in this House – the Greens, the Social Democrats, the Liberals and the group to which I belong, thereby putting us on a footing unheard of 10 years ago.
The report discusses the Security Strategy devised by Javier Solana, and this House shares his view of the threats. The three major ones are, without a doubt, terrorism, weapons of mass destruction, and conflicts among our neighbours with direct effects on the European Union as a result of floods of refugees having a direct impact on the public in it. What is absent from his analysis, in my view and that of many others, is homeland security, which is normally at the heart of all defence policy. If we consider the attention given to homeland security in the United States in comparison to how little we hear about it here in the European Union, then I think there is a deficit here that must be made good.
There is also, I believe, a need to add to the conclusions drawn as to what must be done. As the conclusion put forward in this report cannot be turned into practical actions, I believe it important that the next thing we need is a White Paper on European security and defence policy containing perfectly clear specifications of substance and timescale – rather clearer than what we have been given to date.
It is important that the crisis intervention force, which was very much virtual in nature when it was decided on in 1999, has today become active in reality: in Macedonia, in the Congo and now in Bosnia-Herzegovina. I was there on a visit with the defence sub-committee when, for the first time, a British general, bearing on his sleeve the European emblem with its stars, introduced himself to me as a European soldier, I realised that something had happened here that would reverberate throughout history; you, Mr Schmit, may mention ‘European troops’ or the ‘forces of the European Union’, only in passing, but there is no doubt that this is a development with historic significance.
It is in Macedonia that the general approach of relying on more than merely military action to deal with a crisis is proving itself; the European Union’s strength lies in the civilian aspect of peacekeeping, where we are doing more than the United States. It is a good concept. On the other hand – as we have seen in the sudden emergence of unrest in Kosovo – it is vitally important that we should not lose sight of the fact that our troops must remain capable of intervening and also of taking robust action if it is necessary to protect minorities. These are two of the tasks that our troops have to cope with there, and they are equally important and difficult.
Among the things we learned from our visit to Bosnia-Herzegovina was that the combat troops that are currently being mustered, some of whom – we hope – will be capable, as soon as possible, of short-term intervention and deployment, need the best equipment. What they are being called upon to undertake there are peacekeeping missions, but, should they need to carry out peacemaking missions or combat operations, the very diverse equipment that our troops there have will prove very much a disadvantage. We demand that what are being termed the European battle groups, which are currently being assembled, should be equipped as uniformly as possible, that they should be the first to get the latest equipment and should get it without delay, and that this be made a matter of priority. As we were also told when we were there, there is also a need for helicopters if large areas are to be secured, and also for additional mine-proof vehicles. We were told that it would take until 2010 for Bosnia-Herzegovina to become free of mines, so mine clearance is proceeding too slowly, and this needs to be made an additional financial priority for our work.
. We are today discussing the report on the external performance of the European Union in 2003. I am especially pleased that the rapporteur, Mr Brok, has stressed that the involvement of the European Parliament should not be limited to a discussion after the event. I am therefore taking the liberty of considering in particular some matters that have been on the agenda in the past year and of taking a look at the future. The development of the European security strategy, which is also up for discussion here, will have an important part to play in this. The Kuhne report – and I commend the rapporteur – gives an excellent evaluation of the concrete impact of this security strategy to date. I would like to ask the Commission but also the Council and of course the High Representative to take these recommendations very seriously. There are two points I would like to highlight.
Firstly, there is the military dimension. Europe can only play a central role if we are also willing and able, if necessary, to take military action. The prevention of conflict escalation to the point where military intervention is necessary is and remains the prime concern, while when it comes to the actual use of military means the emphasis must continue to be placed on interaction with other tools: humanitarian intervention, the guaranteeing of legal order, the institutional structure, democratisation and economic development. In the first major European military mission, the Althea mission in Bosnia-Herzegovina, an abundance of experience is currently being acquired with such a combination of civil and military capacity. Apart from a material side, the development of the European defence arm also and in particular has a political side. The European Union must develop a political framework that allows us to use military means where this is considered necessary.
My second point is about the interfaces between internal and external security, which come very much to the fore in the struggle against terrorism in particular. The connection between them is insufficiently developed in European policy at the moment. The Council has rightly asked the High Representative to bring forward proposals in this area and I urge him to involve Parliament in this. Attention to this is sought in the Brok report but also in the Kuhne report. The implementation of the common foreign and security policy is not unfortunately always as common as I would like. Nevertheless, my evaluation of the past few years is not all that negative. The European Union has played an important part in the revolution in Ukraine. The prompt reaction of the Presidency and the good coordination between Parliament and Council, and the action of the High Representative and the Heads of State of Poland and Lithuania made a significant contribution to the positive outcome of that political crisis.
The efforts of France, Germany and the United Kingdom within the EU in the conflict involving the Iranian nuclear programme has in my view so far been a good example of how things can be tackled in a European way. The outcome is uncertain but the diplomatic approach, the model that is being used in this process, is very important in our view. The basic principles of European common foreign and security policy, multilateralism, preventive involvement, a broad approach in which democracy and social and economic development take centre stage, conflict resolution and a halt to the proliferation of weapons of mass destruction have our full support in the rank and file. We cannot emphasise enough, though, that collectiveness is a condition, because only by acting collectively can Europe bring its political weight to bear.
.  Mr President, ladies and gentlemen, I congratulate Mr Kuhne on his report, which has turned out to be really outstanding. I also want to say how very grateful I am to him for his constant and frank cooperation, the result of which has been broad support from the relevant groups in this House.
The European Security Strategy is the timetable for European foreign policy for the coming years and decades, albeit one containing very many questions as well as good answers. A common foreign and security policy worthy of the name may well be a European goal, but it is not yet a European reality. What this report spells out is that Parliament supports the Council and the Commission in their efforts to overcome the self-seeking attitudes that the nation states still have in this area.
At the heart of the report is the statement that the traditional concepts of security no longer hold water. What do we mean by internal or external security? Which crises can we effectively prevent by civil means? At what stage in a conflict we have been unable to prevent are we obliged to deal with it by military means, as opposed to the civil means we had used previously? When, following the end of a conflict, can we again consider going back whence we came without jeopardising people’s safety, and what instruments do we need to that end?
Such are the questions that we Europeans must answer; this report does so, whenever it is able to, by reference to the great significance of civil and military cooperation. That is why we endorse this report and will be voting in favour of it.
In deliberating all these questions, it is clear to us in the Liberal Group that the principles of the UN Charter remain the central benchmark. That is why it is so absurd for the Communists to make assertions about the alleged militarisation of the EU. Having had so much experience of military build-up, though, they surely ought to know what they are talking about.
This report is an intermediate step; it spells out the fact that, at the beginning of the third millennium, we have to develop not only the instruments of our foreign policy, but also the thinking underlying it. It is precisely for that reason that I am glad that the Committee on Foreign Affairs and the Committee on Civil Liberties, Justice and Home Affairs have been mandated to join together in thinking about how, at a time when terrorism is being fought, the protection of citizens’ rights can be ensured and, where necessary, improved. If we are to defend our values, we must also treat them with respect. I might add that I believe that we should be having this debate in Brussels rather than in Strasbourg.
.  Mr President, ladies and gentlemen, on behalf of the Group of the Greens/European Free Alliance, to which I belong, I would like to give a warm welcome to both these reports and, above all, to express my gratitude for the constructive cooperation. There is one item in the Council’s Common Position that I would like to highlight.
Mr Brok’s report is most emphatic in demanding active cooperation with Parliament. It will not be enough for us to be merely informed, and that after the event. I say that in advance of the debate on the Constitution. The European Security Strategy is not a matter of statistics. As threats change, we will be required, again and again, to ascertain where there are deficits – as there are today in the civil sector – or where we need to change direction, but we will be able to get it across to people that European security policy is credible, and communicate to them the positive aspects of it that the Constitution will strengthen, only if you work together with Parliament. If Parliament opposes you, you will not manage it.
I can tell you that there are substantial indications that we are on the right road, such as the attempt by three European states to join with Iran in finding a peaceful solution to the proliferation issue, and the endeavour to reinforce the treaty on the non-proliferation of nuclear weapons, for it is on these things that our multilateral policy depends.
The second of these indications – and one to which reference has already been made – is that international law is being applied. Those in this House who oppose the Constitution on the grounds of alleged militarisation are thereby ignoring the fact that it incorporates the Charter of Fundamental Rights, which will therefore form part of Europe’s foreign and security policy; they are also negating all the progress we have made, throwing us back to Nice, throwing us back to the sort of renationalisation that we are currently seeing in Germany, which believes it will be given its own seat on the UN Security Council, or that it will, on its own, be able to get the China embargo lifted. That is not a common European security policy; it is a reversion to a policy that we, in our motions for resolution, criticise rather than endorse.
We Europeans are stepping out in new directions by taking on civil and military responsibilities. The decisive moment will come, in the foreseeable future, in Kosovo. We will be able to make use of these instruments, which will ultimately help to reconcile societies to some degree and to stabilise Europe, only if we, along with our societies and the European public, carry on in the same direction towards the one peaceful and multilateral objective with the help of transatlantic cooperation, an objective that our people expect of us. You, who represent the Council, will have to pay attention to what this House says; without its support, the peoples of Europe will not be behind you either.
. – Mr President, ladies and gentlemen, I find the Kuhne report extremely worrying and dangerous, because it does not recognise the primacy of the United Nations and international law in European security and defence policy. The report places the UN on the same level as NATO and other organisations and institutions, clears the way for approval of the theory of preventive military intervention, which violates international law, and lumps military intervention together with humanitarian action, implicitly relegating humanitarian development aid to a functional role subordinated to military and security policies. It also claims that NATO and the European Union are complementary, ignoring the subordinate role of the European Union within NATO and the need to promote an independent and non-aggressive European foreign policy.
Lastly, it fails to say that the application of international law and UN resolutions and the end of military occupations are the only conditions for a fair and lasting peace in the Middle East. EU support for non-proliferation should also include calling on Israel to sign the nuclear non-proliferation treaty.
. Mr President, this report clearly shows where the European Union is heading. It calls for the common foreign security and defence policies contained in the European Constitution to be initiated without waiting for the inconvenient and unpredictable matter of its ratification by the Member States.
The report contains the telling line that the fight against terrorism blurs the traditional distinction between foreign and domestic policy. This is another example of how any argument will be used in order to promote European integration in any and all spheres of policy.
The threat from terrorism makes national borders and national interests all the more vital, not less so. This report is another step in the process of the European Union attempting to further its foreign policy and military ambitions in order eventually to rival the United States of America on the world stage. Meanwhile, all talk of an ethical foreign policy is put into perspective by the European Council’s intention to lift the embargo on arms sales to China, which Mr Brok rightly criticises and which is driven by the requirements of the French arms industry.
Parliament’s opposition to the lifting of the arms embargo on China will, of course, be ignored by the Council, demonstrating once again the irrelevance of this Parliament.
Britain should regain control of its own foreign, security and defence policies. The only way to do that is through the UK Independence Party’s policy of unconditional withdrawal from the European Union.
Mr President, ladies and gentlemen, on behalf of myself and the Europe of the Nations Group I would like to express our recognition to the honourable Member Mr Kuhne for his well-executed report on the European Security Strategy. This includes the extension of the concept of security in line with the current situation, offers a reasonable opinion concerning current events in the field of European security, and points out deficiencies. I will deal with just one aspect. I think that in his report Mr Kuhne has demonstrated in a wholly justified fashion to the European Parliament the need to promote participation in implementing the European Security Strategy. Fulfilling this objective is a comparatively complex task for European Members of Parliament, and, of course, also for the European institutions. We must, however, admit that we do not have the requisite security of information and specialist back-up within the European Parliament to be able to discuss thoroughly and with a solid grounding the activities of the relevant Directorate-General within the Commission and of the Council in implementing the European Security Strategy, not to mention the possibility of more or less understanding measures taken by national governments, with their mutually reciprocal actions, in implementing security and defence measures.
Ladies and gentlemen, we must acknowledge that that is a serious problem. In fact, there are various problems relating to aspects of joint security in the European Union. At the basis of them are shortages of a financial nature, as well as of the development of military capabilities, a lack of security of information and deficiencies of other kinds. During the past months, during which I have been a European Member of Parliament for the first time, I have had the opportunity to gradually understand how security policy in Europe is formed, and who the most important players are. Therefore it seems to me that I am fully justified in saying that the report is of a sufficiently high quality. Since 70% of European Union citizens support the need for a single European defence policy, we should agree that monitoring the implementation of the European Security Strategy ought to be one of the priorities for the widening of the scope of the European Parliament’s activities. The threats of the 21st century – trans-national terrorism, the unlawful proliferation of weapons of mass destruction, regional conflicts and Islamic fundamentalism – impose a duty on everyone to understand our global challenges, and the European Parliament must play an active part in preventing them.
Mr President, the common foreign and security policy covers a great many primary and secondary aspects and it is of course impossible to be exhaustive in this short space of time. Two points nonetheless.
First and foremost I would like to point to a gap in the list of priorities and that is the support for Europeans or people of European origin in other parts of the world. Above all I am talking about southern Africa, not just South Africa itself but also Zimbabwe. It is high time that the European Union started to take strong measures to bring an end to the attacks on farms and the systematic expropriations of farms run by Europeans. Such action would for that matter be in the interest of the whole population there. I refer for example to Zimbabwe, the country that used to be known as the granary of Africa and that is now ravaged by starvation, in part and in the main because of the mismanagement of dictator Mugabe.
Another problem that deserves more attention is nuclear disarmament. The report places the emphasis on compliance with the non-proliferation treaty, but overlooks the colossal security risk posed by poorly guarded or semi-abandoned nuclear facilities in former Soviet states and a number of other countries, and the misuse that can be made of them by terror organisations such as Al-Qaida. We must as the European Union sit down urgently with the countries and international organisations concerned and ensure that the necessary resources are released to defuse this ticking time bomb.
Mr President, this House feels very strongly that significant progress was made last year regarding the European Security and Defence Policy, and that it was therefore possible to break the impasse following the Iraq conflict. We welcome the establishment of the European Defence Agency and believe it will play an important role with regard to the supply of new equipment. We also welcome the inclusion in the Constitutional Treaty of provisions creating a future for the ESDP, in particular on the subject of structural cooperation, that is, the solidarity clause. Another very significant development was the Commission’s announcement of the European Programme for Security Research that will be operating with a budget of at least EUR 1 billion as of 2007. Finally, probably the most important event of last year was taking the stabilisation mission in Bosnia over from NATO. This is actually the European Union’s first major military operation.
In this context, we also feel very strongly that the four questions raised over six years ago, when the notion of a European Security and Defence Policy was first floated in Cologne, remain relevant. Firstly, what action is required to ensure that our defence capabilities are in line with our aspirations and challenges, the challenges that have now been enshrined in the European Security Policy? Secondly, how can the cohesion of the European Security and Defence Policy be assured? Thirdly, how can the ESDP be developed without detriment to the defence commitments of the majority of Member States that are also members of NATO? Fourthly, how can financial resources be managed wisely at both national and Community level?
These questions are addressed primarily to the Commission and the Council, because Parliament, the Commission and the Council will have to work together to come up with the answers. If we fail to do so, the ESDP will be simply a paper policy, and we shall be powerless.
– Mr President, ladies and gentlemen, I should like to join many of my fellow Members in thanking the rapporteurs for two important reports that present a thorough overview of Europe’s foreign, security and defence policy and the progress made, and propose highly convincing guidelines for Europe to have an effective presence as a global actor on the world stage.
The Constitutional Treaty may strengthen Europe’s role with innovations that will ensure closer integration and cooperation, and right now I believe it is fair to bring forward – as they say – a collaboration between Parliament, the Commission and the Council.
Europe’s central objective is to promote effective multilateralism, which means ensuring security and also the expansion of democracy, human rights and opportunities for development and growth. In short, it means controlling globalisation by prioritising political, civil and economic methods but not ruling out military methods as a last resort, and consequently keeping open the option to use force in legitimate circumstances.
In order to have legitimacy, however, the authority of the United Nations system needs to be restored, as the Brok report quite rightly points out. That authority has been shaken and weakened partly by the theory and practice of preventive and unilateral war. Europe has no choice but to condemn that theory and practice, and I believe the resumption of cooperation between Europe and the United States has to take this matter of principle into account.
In this context, I believe there is great value in the demand made by many Members – and Commissioner Ferrero-Waldner as well – that Europe should have a seat at the United Nations, as it would represent a quality leap in the relationship between the European Union and the United Nations.
I should like to underline one priority in this picture, which is the Israeli-Palestinian conflict and the crisis in the Middle East. We have quite rightly pointed out the new opportunities and hopes. I should like to add a word of concern, however: the meeting between George W. Bush and Ariel Sharon itself revealed a fairly sharp disagreement over the Israeli policy of expanding the settlements, which in practice means the annexation of East Jerusalem and part of the West Bank. If this policy were to go ahead, any hopes for peace would soon be cast aside. If even the US Administration is now voicing its criticism, Europe needs to do so too, strongly and clearly, in order to prevent decisions that might jeopardise any hope of peace and .
First and most of all I would like to congratulate Mr Elmar Brok on his excellent report that provides a coherent, forward-looking and realistic view of common foreign and security policy.
All too often we forget how young this policy actually still is. I can remember quite vividly that 20 years ago the words security, foreign policy and least of all defence policy were not even allowed to appear in European texts or in programmes of European political parties. Ten years ago there was an embryonic common foreign and security policy, but it was carefully wrapped up in a separate, almost exclusively intergovernmental pillar. Today we have our own separate vision and strategy – still in the making it is true – but whose originality cannot be denied. This originality is above all that we want to take responsibility for both the civil and the diplomatic and military aspects of such a policy. I would like to underline that the constitutional treaty contains a number of especially important demands in this area, which for that matter is also one of the main reasons why this constitutional treaty deserves to be ratified.
In this annual report there are calls to involve the European Parliament and the national parliaments more closely in the preparation and implementation of common foreign and security policy and not to limit this involvement to discussions. The three-monthly exchange of views with the High Representative and with the Commissioner for External Relations and European Neighbourhood Policy in which representatives of the national parliaments will be able to take part offers an excellent opportunity for this. That is one aspect of the proposals that we are glad to support.
Mr President, for the sake of avoiding excessive sameness, here comes a different position. The European Security Strategy states that ‘the first line of defence against new threats will often be abroad’. In no way does the Kuhne report dissent from this.
The European Security Strategy is meant to be binding on all EU Member States. It is meant to commit EU military policy more and more to planning for pre-emptive warfare. The Kuhne report calls for even more rearmament in order to ensure that the EU, relying on NATO capacities, can intervene militarily across the globe. According to what we have heard, the EU is meant to become a global player, and primarily in military terms.
It is for precisely this reason that my group has produced a minority opinion. On the one hand, it is asserted that there is no military build-up in the European Union; on the other, as we have heard, everything is being done to rearm, including drawing up plans for the EU to wage ‘regional wars to secure raw materials’. The EU’s Constitutional Treaty, which I hope the French will scupper, its Security Strategy and the ‘European Defence Paper’ stand for a Europe characterised by rearmament and the prospect of future wars.
Take a serious look at these criticisms. Polemics have had their day. As you will see in France, they only trip you up.
Mr President, one minute and thirty seconds is much more than I need, given that the vast subjects dealt with in this portmanteau report presuppose the existence of a Minister for Foreign Affairs, a diplomatic service and a common foreign policy. Yet as far as the common foreign policy is concerned, we have only the vaguest of vague outlines, given that it was decreed in 1992 by Title Five of the Treaty of Maastricht. Moreover, there is no common policy and there cannot be a common policy, for the very good reason that there is no agreement between the principles, the traditions, and interests and, therefore, the policies of our different nations, starting, moreover, with the vital issue of our relations with the United States of America.
As for this minimum condition, the creation of a common diplomatic instrument, it presupposes the adoption of the European Constitution. Well I am very sorry to have to tell you – though to most people it is no secret – that it is highly likely that this project will never see the light of day and that all your scaffolding, constructed as it is on the complete absence of popular legitimacy, will collapse of its own accord.
I could, therefore, stop there and not exhaust my speaking time and your nerves, but I should not like to prevent you from dreaming, because your dreams are of great interest to the advocates of sovereignty who are currently campaigning in France and elsewhere. When, at our meeting, we tell French people that in Washington there is a person who is known by the pompous title of Ambassador of the European Union to the United States, they are highly amused. When we tell French people that the said Constitution will bring with it a so-called Minister for Foreign Affairs, and that the holder of that office will be, as if by chance, a former Secretary-General of NATO, then the French people are even more amused, or intrigued, or scandalised.
By all means then, ladies and gentlemen, you Europhiles and Euromaniacs of all kinds, please carry on supplying us with such amusing arguments.
Mr President, the Union’s common foreign and security policy may not be a virtual policy, as sceptics maintain, but it certainly looks far better on paper than it does in practice. If, like the authors of the draft resolution, we look to public opinion surveys for the will to implement this policy, its future seems distinctly uncertain. If the 60% of Union citizens that support the common foreign policy is in future reduced to 45%, and the 70% support for the common defence policy is reduced to say 47%, should we suddenly abandon this notion? We should guard against relying on public opinion surveys. The House is divided on the issue of the degree of support for the idea of a common security policy and a common foreign policy. We need to face up to that fact. Nonetheless, we are all of one mind on a number of issues. The first is that Islamic terrorism is a real threat. The second is that military action cannot be the first course of action when it comes to dealing with certain problems. The third is that we must follow the joint EUFOR activities in Bosnia-Herzegovina carefully. True, the Union did previously undertake the Concordia mission in Macedonia, but that was relatively minor, as were the police activities we were involved in, for example in Bosnia-Herzegovina or, more recently, in Africa
Finally, we can speak with one voice when it comes to insisting that the Council complies with Article 21 of the Treaty on European Union concerning consultation on the main foreign policy actions for the coming year. It is not a question of the Council deigning to provide the information. It is actually bound to do so.
As a major international player, the European Union bears a global responsibility. In view of this fact, I should like to emphasise that the success of EU foreign policy depends upon our partnership with the United States. In spite of the differences that exist between us, the United States, of all the global players, is the closest to Europe, and it is not only common values that unite us. The partnership is a natural result of our common interest in achieving stability throughout the world, in strengthening the rule of law and democracy and in ensuring that global markets operate properly and that raw material resources throughout the world remain available.
The North Atlantic Alliance continues to act as a fundamental guarantee of European and US security, yet the challenges we are currently facing are by no means only security-related. I would therefore like to call on the Commission and the Council at this point to present an action plan for a strategic partnership between the European Union and the United States, which would put our dialogue on a broad range of global issues on an institutional footing. The partnership would tackle matters ranging from the functioning of financial services to the stabilising of international order, as well as global agriculture, the fight against Aids, water availability, global climate change and the non-proliferation of weapons of mass destruction. One of its aims should be the establishment of an EU-US free trade area, which could potentially act as a driving force for the global economy.
We learnt from President Bush’s visit in February that the Americans are aware of the need for a strong partner on the other side of the Atlantic. It is therefore my belief that the European Union should seize this opportunity to strengthen a partnership that could act as a key to world order and stability.
– The European security strategy challenges us to consider the Union’s role in world governance, and the reports by Mr Kuhne and Mr Brok make excellent contributions towards addressing this challenge. If they are to be effective and coherent, Europe’s foreign security and defence policies must place the accent firmly on the citizens, promoting human rights, international and humanitarian law and multilateralism in international relations. In other words, they must be rooted in the concept of human security, as emphasised in the Kuhne report, in line with the Barcelona report on the Human Security Doctrine.
The importance of this area is all the greater given that the proliferation of weapons of mass destruction and the fight against terrorism must continue to be at the forefront of Europe’s priorities in terms of security. We must incorporate these concerns into every aspect of external relations, in particular the new neighbourhood policy, and in this context the Union must have a permanent seat on the United Nations Security Council, as has previously been said.
The EU must also strive to strengthen the nuclear non-proliferation and disarmament treaties and to tighten controls on exports of nuclear material and arms in general. The Union must also ensure that its action plan to combat terrorism works closely in tandem with its foreign and security and defence policies, as part of the integrated global strategy for fighting terrorism recently announced by Kofi Annan.
The development commitments made by the European governments in the Millennium Declaration must also be honoured. Poverty and injustice are fertile breeding grounds for terrorism. If we are to achieve a security and defence policy resulting in greater strategic independence for Europe, greater capacity and greater integration of defence resources, and a genuine internal market, the European Defence Agency must provide us, for our debates, with information on policies relating to the procurement, development and research of equipment. It is now up to the Member State governments to lay the groundwork for this new agency to work. The next financial perspectives must demonstrate that our governments are committed to the success of European security, which largely depends on the resources at its disposal in the Union.
I shall conclude by relating that last week in Sarajevo, along with Mr Von Wogau and other Members of this House, I witnessed the proud British General in charge of EUFOR actually handing out national honours. I could not help thinking that, had there been a foreign policy and a European security and defence policy in place 15 years ago, Europe might have prevented the war in the former Yugoslavia or might have stopped it at an earlier stage. The important work of the Althea mission in Bosnia and Herzegovina is proof that, with the appropriate resources, Europe can and must take on more responsibilities in European and worldwide security.
– Mr President, both the reports being debated today clearly present the identity and the aggressive imperialist character of the European Union. They confirm the joint strategy of the European Union with the United States of America against peoples and countries which, apart from anything else, will be founded on the ferocious doctrine of preventive war, which is mentioned in the reports and clearly referred to in the Constitutional Treaty. They set as an immediate priority better preparation of the European Union for new strategic interventions, jointly with ΝΑΤΟ and the United States of America or independently.
In the name of the security of the European Union, countries and areas for new interventions are being photographed, starting with the Balkans, the Caucasus and the Middle East and extending over almost the entire planet, on the pretext of strengthening the international order.
The philosophy behind the common foreign policy and defence policy and the European security strategy is the European version of the imperialist doctrine of the United States of America on protecting US interests, in the name of which hundreds of interventions have taken place and have spread death and destruction to all the corners of the planet.
We believe that the peoples are waking up. They will resist and they will not allow the implementation of this policy. We ultimately ask the following question: who is threatening whom? The European Union has forces in a great many countries in the world. It participates in an endless network of bases, has participated in three wars and, moreover ...
Mr President, Commissioner, critical though I may be of individual aspects of Europe’s Constitutional Treaty, it does strike me as important that the common foreign and security policy be strengthened. If Europe is to assert itself as a power for global peace, it will need to speak to the outside world with a single voice, as well as possessing the capacity to get its way in matters of military and security policy.
Although I believe that every tendency leading towards the development of a centralised European state must be energetically repudiated, I do think it is right that there should be a single EU foreign minister with extensive powers and responsibilities and a strong position within the EU. This leads me to welcome the development of a European Foreign Service.
It is unacceptable, though, that such a foreign service for the European Union should be dominated and sustained only by the larger Member States of the EU. Smaller Member States, Austria among them, must be involved in the shaping of European foreign policy, just as the European Parliament must have equal rights with the Council in deciding what that policy should be.
If the smaller Member States are to contribute in the same way as the larger ones to the common European defence policy and to the operation of the single European rapid reaction force, they must also be guaranteed the same right to be consulted.
Mr President, Mr President-in-Office of the Council, Commissioner, there are two of Parliament’s statements in this report that I would like to revisit, and they have to do with the foreign and security policy situation in the Far East. It is my belief that the People’s Republic of China, by passing its Anti-Secession Law, has put the region in a much more precarious position. The Anti-Secession Law is something that we should firmly repudiate; by enacting it, the People’s Republic of China is attempting, without any justification, to legitimise its military threats against Taiwan and to acquire the right to attack it. This is in breach of international law, and completely unacceptable. Taiwan’s 23 million citizens have the inalienable right to take their own democratic decisions on their future: on whether they want to be reunited with the mainland or to continue as an independent and sovereign state.
We should all be calling on the People’s Republic of China to stop making threatening gestures and instead begin direct dialogue with Taiwan on the basis of mutual recognition in order to bring about between the two countries and secure peace in the Far East. I am addressing the representatives of the Council when I say that, if this is to happen, the arms embargo on China must not be lifted. The European Council was right to impose it in 1989, and we can see that the position as regards human rights and the rights of minorities has indeed improved, although these are as yet far from adequate. This House has observed on many occasions that the situation in China as regards fundamental civil, cultural, religious and political rights does not even meet the international standards that China itself recognises.
I hope that the President-in-Office will take some note of that. Particularly at the present time, and in view of China’s ongoing infringements of human rights, lifting the arms embargo would send completely the wrong message and would also appear to be a reward for the Anti-Secession Law.
Mr President, we have received a document describing European policy in the area of security, which is the most difficult policy for any country or international organisation to tackle. This document will constitute a basis or a point of reference when it comes to establishing how best to consolidate the policies of Member States, and to ensure that foreign policy is more effective. We would do well to remember that the costliest way of conducting foreign policy is not to have one. The Union is failing to take advantage of the opportunities open to it in many areas, precisely because it lacks policies. Allow me to mention another plain truism, and now I am addressing in particular those who have been pontificating on militarisation in the House for some time. Defence capacity is a of an effective policy. Military capacity is essential. We would also do well to remember that the principles drafted concerning the safeguarding of our security in the broadest sense can constitute an excellent starting point for dialogue with our American partner, and a basis for the creation of a new kind of transatlantic relationship. On the one side there would be the United States, uncertain as to the difference between leadership and hegemony, and on the other the European Union which is just starting to develop its role in this particular area. We shall need to bring patience and creativity to this process, but expertise will also be required. In this connection, I believe that Mr Kuhne’s report represents a good commitment for all the European institutions, helping them to consider European security. In addition, it is significant that Mr Kuhne’s report is being debated at the same time as the annual report on the European Union’s foreign policy. This represents good input and a fine contribution by Parliament, helping to ensure that we can at long last speak of a real European policy rather than a virtual one.
Mr President, if you take the view that the European Union should evolve into some sort of integrated European State, then it is both logical and necessary that it should have its own currency, its own police and judicial system, its own diplomatic representation, its own army and defence budget and all the rest of the panoply of statehood brought together under the legal framework of a constitution.
The two reports before us today derive their inspiration precisely from this impulse. I have to say that British Conservatives take a rather different view. We are fundamentally opposed to further European political integration. In fact, we would seek to unwind and repatriate many of the excessive powers that Brussels has accrued. Not surprisingly, therefore, we oppose the very idea of a European constitution as well as its detailed ingredients.
The reports focus particularly on security and defence policy. They seek to enhance the EU’s military credentials by distorting the nature and role of NATO and then sidelining that organisation while wastefully duplicating its structures, seeking to displace the nations as actors in the transatlantic security relationship while claiming ownership of their capabilities, and subscribing to misplaced ideas of socially engineering our armed forces.
I do not believe that the European nations have strategic security interests that should be separated from those of its transatlantic and other allies. There may be times when Europeans should bear primary responsibility for provision of military forces in their own region. That is precisely what has happened in the past ten years or more in the former Yugoslavia, where it is mere sleight of hand to imply that the EUFOR military operation in Bosnia is fundamentally different to that which was there before. Of the 7 000 troops in NATO’s SFOR, over 6 000 were European. It is dishonest, therefore, to pretend that the EU is contributing to any enhancement of security when most of its Member States are reducing rather than increasing their defence expenditure and the EU itself is merely replicating the planning, decision-making and command and control systems of the highly successful organisation that is NATO.
Ladies and gentlemen, new security threats have emerged since the end of the Cold War. These include international terrorism, the proliferation of weapons of mass destruction, organised crime and a whole range of regional conflicts. It is becoming apparent that no country, no matter how large, is in a position to deal with these security threats on its own, and it is for this reason that the EU’s common foreign, security and defence policy should be extended and strengthened. This is a belief held not only by the majority of Members of this House, and not only by Council or Commission representatives, but also, and above all, by the European public. This is a point that has already been made in this House.
Something else that is becoming apparent is that we cannot overcome any of these threats by military means alone; instead, we need to make use of a combination of both military and civilian means. Both the reports tabled today and both the rapporteurs provide clear and detailed answers to the question of how this could be achieved. The success and future development of the common foreign, security and defence policy depend on two conditions being met; the European Constitution must be ratified, and appropriate funding must be set aside. You cannot have more European security for less money.
Mr President, I will focus on two key issues. I wish to begin by saying a few words about the European External Action Service. It is of the utmost importance that the service be situated in the Commission. We must avoid all attempts to water down the new service by placing it primarily in the Council. Under no circumstances should the service be allowed to develop into an uncontrollable intergovernmental agency which starts to live a life of its own.
Only with maximum parliamentary accountability can we be assured that Europe’s noble goals for the rest of the world are achieved. Fighting poverty, defending democracy and advocating human rights are all issues in which we can, and must, cooperate based on common values. An intergovernmental service would be at risk of falling prey to many and more sectoral and strategic interests, and our common values and goals would be lost in the mix.
Secondly, we need to take both an ambitious and realistic approach to European foreign policy under the new Constitution, if and when we get it. The Constitution advances European foreign and security policy in many key respects and we must ensure that these commitments are upheld. Even though the developments embodied in the Constitution’s clauses of mutual solidarity – as well as in increased rapid reaction capability – are reflections of current practice rather than being innovations, we have to ensure that they are interpreted in an ambitious, concrete and binding fashion when they take effect.
The inclusion of mutual security guarantees in the Constitution should also be welcomed and consolidated. The opposition of some Member States can be countered with a few simple arguments. NATO is, and will remain, the backbone of European defence, there is no doubt about that. We proposed European guarantees simply to complement NATO provisions with a much-needed European dimension. They also support and consolidate decades of European political and security cooperation, which has existed outside the scope of the EU. They do not constitute a radical rewriting of Europe’s foreign and security ambitions: they simply establish that Europe must finally be mature enough to begin matching its economic muscle with some political voice and commitment.
Ladies and gentlemen, in recent times the European Union has increasingly become a driving force in the creation of a new international order. This has particularly been the case since last year’s enlargement. The success of European integration means that the European political system is becoming more attractive to the people of countries beyond the Union. Certain US analysts are now referring to so-called European soft power and to the European dream that is coming true before our very eyes.
Terrorism, the spread of weapons of mass destruction, regional conflicts, the collapse of nations and organised crime all call for a global dimension in the Union’s external actions. In addition, they call for greater democratic accountability concerning those actions. To this end, we should be referring to the letter and the spirit of the Constitutional Treaty regarding matters with a bearing on the common foreign and security policy. The future European Foreign Service must play a crucial role in this area, assisting the European Union’s foreign ministers. As soon as the Constitutional Treaty comes into force, it will be essential to make every effort to invest the solidarity clause with real meaning as regards the defence matters provided for in the Treaty.
Mr President, the report by Mr Brok contains many fresh, visionary and encouraging ideas. I want to add some remarks on the problems of the new, non-state terrorism. First, what more could we recommend than what Mr Brok does?
The fight against so-called terrorism calls for a clear description of political terrorism. Its aim is to achieve concrete political goals, and what are those goals? A distinction needs to be drawn between the new, political, non-state terrorism, which allegedly has no exact state address, and the traditional state terrorism, which is found mainly where democracy fails. That sort of political terrorism tends to provoke revengeful responses by certain groups and organisations, as is now happening with Russia’s terrorist – or terrorising – war in Chechnya.
The democratic community cannot successfully confront any abstract concept of terrorism , as it would be rooted only in ideology or fanaticism. No, the real enemies to be fought are terrorist organisations and states that use such methods and support such organisations. Two fresh efforts have been made to find addresses in Afghanistan and Iraq. They are now the only places where terrorist organisations appear to be on the defensive. In the field of defence, this would more than fulfil Europe’s desire to compete with the United States.
Finally, there is a sort of diabolical profit to be made from this phenomenon of non-state terror, as democracies may now perhaps realise more clearly what their endangered values are. When creating the concepts and structures of the European security and defence policy, we should concentrate more and more on the question: for the sake of what, for what Europe are we working? Surely not for a consumerist and suicidal Europe that is losing its identity and sense of values, despite talking so much about it? That is defending the indefensible.
.  Mr President, I think that this debate has once again demonstrated the extremely valuable contribution which Parliament is making towards the broad lines, the broad concepts, of the common foreign and security policy. It has also demonstrated that this dialogue, which Parliament wanted so much, exists in a very practical form, and I understand why Parliament is seeking this contact, this dialogue with the Council and the Commission. The debate has shown that this dialogue exists not only , so that we can talk about the past, but also in relation to present and future policies.
Moreover, I believe – as someone has said – that we should not pursue a foreign policy which is against the wishes of Parliament. Since I have had the pleasure of representing the Presidency, I have never had the impression that the Council was pursuing a policy against the wishes of Parliament. On the contrary, I have had the impression that the policy was pursued entirely together and, moreover, today’s debates and also those during previous sittings on the Middle East, Lebanon, and a few hours ago the Balkans, show that Parliament is involved not only in the analysis of our policy, but also in the conception and future directions of that policy.
I cannot help but notice that there is a broad consensus on the general lines of this policy, on all its facets, and on the idea that Europe must have security, on the fact that that security is not merely security in political and military terms but rather an overall security which includes aspects such as the environment or human rights. I am also particularly sensitive to what has been said on the value of symbols and on what goes far beyond symbols, in other words the fact that an encounter with military personnel who wear the European stars on their epaulettes is something to send a shiver down your spine, and effectively demonstrates that Europe is on the move, that the unification of Europe is on the move, and that we have just completed a further stage, in particular by means of our security and defence policy.
I should like to make just one final comment, on the subject of China. At the meeting of the Committee on Foreign Affairs, Mr Jarzembowski, I adopted a position, and I see that gradually the position I adopted is being confirmed. I believe that we should face up to reality: we must develop a relationship with China, because it is a country which is increasing in importance. We must therefore engage with China in a general dialogue which covers all aspects.
Thank you very much for your contributions. I think that this has been a fruitful debate, a useful debate and a debate which demonstrates that the dialogue between the various institutions of the Union is working.
. Mr President, like my colleague I think it was an interesting and comprehensive debate because it has shown that many specific questions have been tackled under banners of the CFSP and EDSP. Many of the individual issues will resurface in other debates we hold. Of course we have not forgotten human rights. Human rights have been mentioned by many of you and I think they are already intrinsic to our whole policy. It is very important that we become a global player with a European Charter of Human Rights and, hopefully very soon, a Constitution.
There is an issue that was not mentioned in this debate, but I would like to mention it because it is so important for security and development. This is the gender issue that is being so well promoted in Europe, including as part of our development and neighbourhood policies. This is part of the overall policy we want.
I would also like to agree with the comment that the European Union needs to work with partners to avoid nuclear and other sensitive materials coming into the hands of terrorists. This is a key objective in our joint work action plan.
I also agree with Mr von Wogau and others who said that there is a very important link between internal and external security. This is also key for close cooperation between the different directorates in the Commission and DG External Relations.
Finally, there was a very specific question on demining. It is not only a problem in Bosnia. It is an issue throughout the world and we are therefore very happy that the Review Conference of the Ottawa Convention banning anti-personnel landmines was held in Kenya, where we saw that this issue that has been promoted by the European Union has come forward very strongly. There are many more things to be done, but we have a good, comprehensive basis. Let us work together on that basis.
– The debate is closed.
The vote will take place tomorrow at 12 noon.
– The next item is questions to the Council (B6-0163/2005).
The Presidency is known to be drafting a Statute for Members of the European Parliament. What stage have the preparations reached, and do we have any grounds for hoping that it may yet apply to Members of the present Parliament?
.  In answer to your question, Mr Seppänen, I should like to remind you that the procedure for adopting the Statute for Members of the European Parliament is laid down in Article 190(5) of the EC Treaty and in Article 108(5) of the Euratom Treaty. Under these rules, the European Parliament determines the Statute and general conditions governing the performance of its Members’ duties, after consulting the Commission and with the approval of the Council acting by a qualified majority.
The President of the Council intends to bring to a successful conclusion, if possible during the first six months, the negotiations regarding the Statute for Members of the European Parliament, including those concerning its entry into force. I can assure you that work is ongoing to arrive at this conclusion.
Minister, some Member States of the Council have not accepted the proposal for a compromise which was being discussed by Parliament and the Council last time. Do you intend to propose the same sort of package again or do you have your own proposals for amendments to this package, and what would these possible amendments be?
. You will recall that we were very close to reaching a compromise under the Irish Presidency. Unfortunately, we have fallen at the final hurdle; it was a compromise that had been negotiated between the Council, and the Irish Presidency in particular, on the one hand, and Parliament, on the other.
I believe that a good many elements of this compromise remain of value and, therefore, I believe that it is a good starting point. For obvious reasons, however, it is necessary to define where adjustments are required. We are working towards this. I can assure you that we are working, within the Council but also with Parliament, on acceptable solutions: acceptable, I hope, to all Member States if possible, or at least to a qualified majority among them.
I wonder whether the President-in-Office of the Council has had a chance to study yesterday's vote in the European Parliament on the discharge. If so, does he agree with me that Parliament's lack of will, or ability, to reform its own house demonstrates the urgency of the need for the Statute and that the only way to enhance the reputation of this institution is through the achievement of a Members' Statute?
You are the only ones who can judge on the organisation and internal workings of Parliament. I leave that responsibility entirely to you. I can assure you that the Presidency is determined to find a solution with Parliament and with the Council. This is the commitment that we have made and I hope that we will succeed.
I would like to ask the President-in-Office if he accepts that the Members' Statute and the package of allowances of this Parliament are being taken together, as was agreed in November or December twelve months ago, just before the Irish presidency. The Members' Statute is urgent because it could enable us to clear up the whole debate surrounding the allowances.
Yesterday's vote on the budget discharge showed that those who are politically honourable and who accept the agreement made eighteen months ago, stood by it despite pressure from the media and others to do otherwise. We need reform; we need reform of the whole package: Members' Statute and allowances.
Could you guarantee that within this presidency we will have a Members' Statute put to us? Could you guarantee that those colleagues who jumped ship at Council level last time, when we thought we had a compromise under the Irish presidency, will be on board this time around? Have you had negotiations or any assurances from those countries?
. Any solution must be all embracing: a sort of package, as you described it. I cannot guarantee at this stage, of course, that we will have everybody on board. You will probably recall the fundamental reasons behind the failure of this package that had been negotiated. They were rather exceptional reasons. We hope that a solution can be found this time around, that everybody will be able to support this solution, and that nobody will let themselves be influenced by certain articles in newspapers that I will not name.
We have a time-limit under the Rules. Each question is followed by two supplementaries. This is my first time in the Chair for Question Time, and, because of the importance of the subject, this is the only time I will break the rule.
I wish to join with other Members in urging the Presidency to expedite this statute.
I was struck by the hypocrisy of Members who opposed the discharge of the accounts yesterday, having drawn expenses themselves from those accounts they now say they oppose. I have never seen such hypocrisy in my life and it was very distasteful. I would urge the Presidency to bring forward this Statute so that this matter is regularised once and for all in terms of both our remuneration and expenses for our work.
There is absolutely no chance that the hypocrites who kicked up a fuss here yesterday will refund the money to put right what they say is wrong with the accounts they refused to discharge yesterday. This is absolutely disgraceful behaviour.
I think the presidency has answered that already.
Mr President, if the Statute now comes into being, the European institutions must actually be aware that everyone is being paid independently of their countries. Are, then, Members from all countries to be paid equally in future? Will there be a substantial difference from officials’ salaries, or is an effort being made to strike a balance?
. With regard to the first point of your question, I believe that if there is indeed one key principle of the European Union, it is the non-discrimination principle. I believe that it must also be applied in this instance.
The second part of your question had to do with balance, and this is perhaps a matter of subjective judgment. Although I am unable to give you a clear answer to that question, I do believe that our discussions are proceeding on the basis of a balanced package.
Bearing in mind the pressure on governments to reduce CO emissions in accordance with the Kyoto Protocol, is there not scope for far more renewable energy developments? What steps are being taken to encourage wind power, wave and tidal energy, and are new initiatives hampered by the power of the oil industry lobby?
. Let me answer Mr Evans. On 10 March 2005, in anticipation of the annual spring meeting of the European Council, the Council, within the context of the environment, adopted a contribution to the deliberations made regarding the mid-term review of the Lisbon Strategy. Generally speaking, the Council is emphasising the need to take action from 2005, in particular to confront climate change and to promote eco-innovation, in addition to the efficient use of energy and resources.
It has, in particular, asked the Spring European Council to recommend sustainable consumption and production methods of which eco-efficient innovations are a contributory part, with a view to disassociating economic growth from the use of resources and degradation of the environment. It has, moreover, invited calls for the Commission to draw up a European initiative in 2005 in favour of energy efficiency, in addition to a Green Paper comprising a list of significantmeasures.
In substance, the Council has first of all recommended the implementation, as a matter of urgency and in its entirety, of a course of action promoting eco-technologies – ETAP – to guarantee the prospect of a fair and competitive market for eco-innovations. Secondly, it has advocated the vigorous promotion of eco-innovations and eco-technologies in all sectors of the economy, particularly in the energy and transport sectors. Finally, it has recommended alleviation measures intended to reduce the long-term risks and costs connected to climate change, resulting in an economy that emits low levels of carbon. This will be achieved, in particular, by reinforcing the deployment and development of high yield renewable energy technologies and of new fuels.
I would like to thank the President-in-Office for that response, and very wholesome it was too. May I draw your attention to the last point, where I refer to the power of the oil industry, which to my mind tends to ride roughshod over governments and strangle new initiatives in this field.
I wonder whether you agree with me, either personally or in your capacity as President-in-Office, that if similar investments had been made in alternative energy sources, funded by the oil industry, then we might have made the sort of substantial progress that Council is now making. Do you think we should put pressure on the oil companies to reduce our dependence on the world's diminishing supplies of fossil fuel?
. I believe that the current situation with regard to the oil market, and the level of oil prices in particular, will encourage many parties to invest in alternative energy sources and renewable energy sources. This is where a balance will come about. We know, in fact, that the price of oil is due to some economic developments in certain areas of the world and also to some trends in financial speculation. The consequence of this will be to make renewable energy sources more appealing and, through these mechanisms, we will perhaps succeed in putting pressure on oil companies and in taking steps which favour the energy sources of the future.
Mr President, I too believe that the only way to deal with the greenhouse effect is to make use not only of renewable energies, but also of nuclear power and energy-saving measures, but, if the questioner is asking what should be done to promote the generation of electricity from wind, wave and tide power, and whether these new initiatives are being hindered by the oil lobby, I would ask you what initiatives are being set in motion in the nuclear energy sector, and whether these initiatives are being interfered with by the renewable energy lobby.
. I believe that this is a question faced by every country at national level. Every country must choose the methods of energy production with which it has the greatest affinity. I believe that you have expressed, it seems, an affinity with one particular energy source. I understand your position; I do not necessarily share it. The Council, I believe, leaves it to every Member State to choose the options it favours.
It is generally accepted that demographic developments and Europe's ageing population mean that people will have to remain in active employment after the age of 55.
Does the Council have a clear picture of the current policy of each Member State on early retirement?
What measures does the Council intend to take to prevent the early retirement of workers once they reach the age of 55 so that the added value of their experience can be used, without reducing the job opportunities for young people and the unemployed?
. For some years now, employment guidelines have sought to promote active ageing with a view to increasing the average retirement age particularly the specific guideline 5 of the 2003 guidelines, which were renewed unaltered in 2004. The European Council of Stockholm has, moreover, set the ambitious objective of bringing the employment rate of people aged between 55 years and 64 years up to 50%, whilst the European Council of Barcelona has set an additional ambitious objective, namely the raising by five years, by 2010, of the average retirement age, which is currently 61 years according to Eurostat estimates.
The Council looks upon maintaining older workers in active employment as a major challenge, as is evident from the key messages it has recently adopted for the attention of the Spring European Council. In these messages, it points out that it is appropriate to give priority to this issue in reforms seeking to ensure social adequacy and the viability of future pension plans, according to the circumstances of each individual country. An increase in longevity will indeed require a new delay in the age at which workers exit the labour market, which presupposes the progressive dismantling of incentive measures for early retirement.
– Mr President, within the framework of the freedom of European citizens and the abolition of age and other types of discrimination and with the prospect of making use of the accumulated experience of workers of pre-retirement age, will provision be made for joint European political bases, so that young people can also benefit from the experience of people taking retirement, without being prevented from taking up the jobs which belong to them?
. As a matter of fact, I believe that maintaining the active employment of older people must not be at variance with the employment of young people. The European Council, in deciding upon the relaunch and revitalisation of the Lisbon Strategy, has taken an initiative with regard to young people, to offer them greater employment prospects. I believe that the two can go hand in hand, provided that other means of managing employment are perhaps implemented. Yet managing employment takes place primarily within the business community and businesses should take note of what you have said, namely that experience, and therefore also age, has its price and its worth.
I am delighted that this item is on the agenda and that the issue of active ageing is being followed so intently by certain colleagues up in the gallery. It is an issue that affects many of us.
Could you confirm the active ageing policies of the European institutions, and specifically that there is no longer age discrimination in the employment policies that you and your colleagues operate as employers? You referred to the role of employers and the EU institutions are themselves employers. I did ask Commissioner Kinnock this question, but I never managed to get a straight answer. I wonder if you could supply one?
. If I have understood your question correctly, there is no policy of discrimination with regard to older peoplewithin theinstitutions. Moreover, I recall that last year, the Commission proposed a report for the Spring Council that was focused on the idea of active ageing. I believe that it is the responsibility of the institutionsto promote this idea. I do not believe that there is a genuine policy of discrimination within the institutions. One encounters people of all ages there with, of course, the retirement age as the limit, but that is another debate.
Given the likelihood that the Accession treaty with Romania will be signed in April, can the Council outline the progress, if any, made in the human rights situation in Romania, with particular regard to the conditions for children and young adults in orphanages and other state-run institutional facilities? Is it satisfied that sufficient progress has been made in this area to allow for the signing of the Accession treaty?
. The European Council of December 2004 notes with satisfaction that the progress made by Romania, in the implementation of the and undertakings entered into, has allowed the formal closure of all outstanding chapters in the accession negotiations. Today, you have, I believe, decided to give your assent to the accession of Romania.
Noting the evaluations and recommendations presented by the Commission, the European Council has judged that Romania would be in a position to assume all of its ensuing obligations at the time scheduled for its accession. At the same time, the European Council clearly pointed out that the Union would continue to carefully follow – and I believe this has been amply stated this morning – the preparations carried out by Romania, as well as the results obtained.
The Council thus assures the honourable Member that, as in the past, the subject of children will be followed very closely. It is noted moreover that, in its 2004 report on the progress made by Romania on the path to accession, the Commission recorded steadyprogress in the reorganisation of child protection, in particular as a result of the closure of outdated large institutional facilities and the implementation of alternative procedures.
For its part, the European Union has provided financial support towards Romania’s efforts, with a view to improving the quality of state-run child care organisations. Whilst there remains work to be done and improvements to be made, it can be said that, by and large, the living conditions of children placed in Romanian state-run institutional facilities have decidedly improved, and that the Romanian authorities will continue with their efforts to fully implement reform of the child protection system, as of course, all the institutions, and particularly the Council and the Commission, have called upon them to do.
President-in-Office, my question referred to young adults as well, and perhaps I should have added 'with disabilities', because there are some issues around this.
Could you advise me on the state of the rollout of the national pilot project for the reform of institutions under ANPH, and specifically in relation to Negru Voda, and when this pilot project might be rolled out nationally?
. I believe that that is a question to be addressed primarily to the Commission and I regret to inform you that I cannot provide you with further details. The question needs to be addressed to the Commission.
Is the Council aware that many British citizens who have chosen to retire to other EU Member States cannot currently vote in national referenda on the proposed European Constitution? Under current domestic legislation, if they left the UK more than 15 years ago they no longer have the right to vote there, yet they are not automatically granted the right to vote in their new country of residence either. Whilst it is up to individual Member States to grant such a right, should there not be some coordination between Member States so that the voices of such people can be heard? Surely it has to be fundamentally wrong that any European citizen is denied a vote on such an important issue? Does the Council know how many European citizens are affected in such a way, and can it propose ways for Member States to work together to resolve the problem?
. The Council reminds the honourable Member that the organisation of electoral procedures, like the rules relating to the entitlements of the voter, are governed by the national law of each Member State. Whilst considering it important that the right to vote may be exercised as fully as possible within the Union, it is not for the Council to express an opinion on the issues raised by the honourable Member.
I would not only like to ask a supplementary question but would also like to re-ask the original question, because I notice that the Minister has now ducked the previous question as well as this one, which is not very appropriate. I accept that this is a matter for Member States. My question is whether the Council can, by encouraging use of best practice, use its influence so that we can better learn from each other.
My attention has been drawn specifically to the case of British expatriates in Spain who have told me that, whereas they used to be able to vote in their home country of the UK provided they had been registered within the previous 20 years, our present government has now made it more difficult by reducing this time to 15 years. Do you know of any other Member State that is making it more difficult for expatriates to vote and would you not wish to encourage your colleagues to make it easier? Please answer and do not say nothing.
I turn to the Minister. I believe that Mr Bushill-Matthews is on to something here, but we are both Conservatives!
. Frankly, I believe that the Constitution has defined the competences of the Union to a greater degree. Here we have an area that is genuinely outside of the Union’s competences. It is therefore the responsibility of each Member State – I can only repeat what I have already said – to define its electoral rights, even if one can hope that these rights are as extensive, as effective and as well organised as possible, but that remains a competence of each Member State.
What is the Council Presidency doing to assist Christian churches and religious communities in Turkey in finally obtaining a guaranteed legal status, which would be an important step in the direction of religious freedom?
.  In responding to questions on this issue, the Council has already had, and myself for that matter, on behalf of the Council, I have often had the opportunity to stress that, if religious freedom is guaranteed in the Constitution of the Republic of Turkey, certain conditions for the operationof non-Muslim religious communities, in accordance with the practices in force in the Member States of the European Union, must still be laid down.
In its 2004 Regular Report, the European Commission reported on some instances of progress made by Turkey in this fieldbut equally it recognised significant shortcomings that must be improved, particularly with regard to the legal personality and property rights of non-Muslim communities, in addition to training of the clergy In this regard, important legislation on basic rights still remains under consideration by the Republic of Turkey Prime Ministry. The Commission had been invited to comment on this legislation, which is currently being reviewed.
The European Councils of 16 and 17 December 2004 decided that Turkey adequately fulfilled the Copenhagen political criteria in order for accession negotiations to be opened with the country. At the same time, the European Council clearly indicated that the full and effective implementation of the political reform process must continue to be closely monitored by the Commission. The Commission is asked to look into all the areas of concern registered in its Regular Report and recommendation,including of course, religious freedom, and to regularly brief the Council.
The Council can therefore assure the honourable Member that it will continue to closely monitor the progress made by Turkey on this issue, particularly on the basis of an Accession Partnership setting out the priorities of the reform process, of which a revised text proposal will be presented to the Council by the Commission in the Autumn. The Council can further assure him that, as in the past, the Union will not fail to raise outstanding questions in the various forums of political dialogue and within the bodies instituted by the Association Agreement.
Mr President, as that will be one of this year’s most exciting and important issues, I would like to ask the Presidency of the Council whether it might not be reasonable for the Council to report to the public and to this House, at certain intervals, on how negotiations are actually progressing, for they are being conducted by the Member States rather than by the Commission.
We would like to be advised on a regular basis as to what progress has been made on the important issue of church property and freedom to actively practice a religion.
.  I think, Mr Posselt, that you are jumping ahead a little, as we have not yet entered into negotiations with Turkey. We, and in particular the Commission, are, so to speak, in dialogue with Turkey to ensure that the reform processes to which it committed itself are followed through. I can assure you that, when the time comes after 3 October, if we enter into negotiations with Turkey, Parliament will of course be kept informed of the progress of those negotiations.
Despite the fact that Hizbollah is an organisation that has claimed responsibility for a number of terrorist acts, the EU has chosen not to list Hizbollah as a terrorist organisation. The reason put forward for this is that the situation in the region is too sensitive.
In fact, the situation currently appears to be so sensitive that indifference on the part of the EU towards Hizbollah is considerably more dangerous. Hizbollah is financed by Iran and its acts are sanctioned by Syria, which makes Hizbollah a threat not only to the peace process between Israel and the Palestinian Authority, which has now resumed, but also to the nascent aspirations to independence of the Lebanese.
Hizbollah is an organisation dedicated to terrorism, which is indisputable. The organisation must, therefore, be included on the European Union's list of terrorist organisations. For all the forces working for peace and freedom in the Middle East, it is important that the EU clearly signals its opposition to the Iranian-sponsored terrorism of Hizbollah.
When does the Council intend to regard Hizbollah as the terrorist organisation it undoubtedly is?
.  The issue of the inclusion of the Shiite movement Hizbollah on the list of terrorist organisations has been examined several times by the bodies of the Council and remains open.
The honourable Member will be aware that a decision in this regard must meet the conditions laid down in common position 931/2001 and that it requires unanimity.
Furthermore, in its conclusions of 16 March 2005, the Council reaffirmed its support for a sovereign, independent and democratic Lebanon and reiterated its call for immediate full implementation of United Nations Security Council Resolution 1559, which calls in particular for the disarmament of the militias present on Lebanese territory. The European Council endorsed this approach at its meeting in Brussels on 22 and 23 March 2005.
Mr President, I should like to thank the Presidency for its answer to my question. It was not, however, really an answer to the question I asked, which was not about disarming various organisations in Lebanon but about ensuring that the Middle East peace process could continue under stable conditions. We know that terrorism is the most serious threat to that being possible. We know that, via Hizbollah, Iran funds and supports terrorism and has the unambiguous intention, clearly declared on a variety of occasions, to take steps to annihilate Israel. If the point is not made to Iran that it is unacceptable to support acts of terrorism and if Hizbollah is not declared a terrorist organisation, the question must be asked: in what way is Hizbollah not, in fact, a terrorist organisation? In what way, moreover, can it be made clear to Iran that it is not permissible to support terrorism?
.  I think that your question goes beyond the rather more precise subject of Hizbollah. There have been debates regarding the best approach to take in this particular case, and there are various possible options. Obviously, the greatest threat to the peace process is terrorism.
We still need to find a better way to combat this scourge and, at the moment, I can only confirm what I have just said: that the approach taken at this stage is not, for now, to include the organisation to which you referred, that is to say Hizbollah, on the list. That is not to say that we do not consider the activities of that group to be dangerous, but it is the approach we have chosen and it has also not been criticised by some of our most important partners.
I wish to support the Council in the approach it takes to Hizbollah. There is a certain logic. If you oppose terrorism – which we all do and we know Hizbollah has links to terrorism – then proscribe Hizbollah. However, that would be a very short-term approach, because there will be no permanent settlement in the Middle East without the active participation of Hizbollah. Therefore, while the Council is right to keep the issue of proscribing this organisation under review, it would be far better in the short run to have a dialogue.
Given the financial connections between Iran and Hizbollah, is the Council’s ‘softly softly’ approach to Iran, as illustrated by its weak attitude to Iran’s pursuit of its nuclear ambitions, also at work on this subject? Are we seeing that same ‘softly softly’ approach to Hizbollah because of the Iranian connection?
I believe Hizbollah to be one of the most pernicious and vicious terrorist organisations at work in our dangerous world today and it should be treated accordingly? If the experience of my part of the world teaches us anything, it is that cosying up to terrorism does not work. What has happened with the IRA since demonstrates that beyond all doubt.
.  I do not think that the issue here is whether or not to take the ‘softly softly’ approach. You have also put this question in a wider context. We do indeed also need to enter into dialogue with Iran regarding its attitude and its support for terrorist activities, and also regarding its attitude towards a peaceful resolution to the problem in the Middle East, and we are doing so. We have done so and we are also in the process of doing so in this overall approach that we have adopted and that we are currently applying in that country, particularly in the context of non-proliferation.
With regard to Hizbollah, to respond to Mr Martin’s speech, I think that it is a complicated group. Indeed, that organisation has several wings, including a parliamentary wing, because it is represented in the Lebanese Parliament. It is for that reason, too, that my response emphasised this Lebanese wing, which we cannot exclude or separate from the more specific context of terrorism against Israel.
What is the Council's assessment of the current state of negotiations for Croatian accession to the EU?
.  The European Council of June 2000 established that all the countries of the Western Balkans were potential candidates for EU membership.
Subsequently, in June 2003, the European Council reiterated its determination to fully and effectively support the European perspective of the Western Balkan countries, which will become an integral part of the EU, once they meet the established criteria. It is therefore essentially up to the countries concerned – I think that the debate we have had on the Western Balkans has adequately demonstrated this – to set the pace at which they come closer to the EU by aligning with the and by meeting the criteria established by the Copenhagen European Council.
On 16 March 2005, the Council reaffirmed the European Union’s commitment to the accession of Croatia and adopted the framework for negotiations with that country. It also referred to the importance of full cooperation with the ICTY on the part of all the countries of the Western Balkans. That is an essential requirement for closer relations with the EU and I think that, in the previous debate, I did emphasise this once again.
In that regard, after deliberation by the Council and in the absence of a common agreement, the opening of accession negotiations with Croatia has been postponed. The bilateral intergovernmental conference will be convened by common agreement as soon as the Council has established that Croatia is cooperating fully with the ICTY, and you will be aware that, to enable the Council to take this decision with full knowledge of the facts, we have set up a group chaired by the Presidency, and involving the next two Presidencies as well as the Commission and the High Representative. The first meeting with the Croatian Government will take place on 26 April, to discuss precisely this aspect of cooperation with the Hague Tribunal.
Your answer was very helpful, but, if the fugitive general is out of Croatia, what evidence will the Croatian authorities be able to give to you to show that they are cooperating with the International Criminal Court? It seems that they are now in a bind. If he has left Croatian territory they will be unable to capture him. If they cannot capture him, how can they show willingness to comply with the International Criminal Court?
.  Mr Martin, I think I have already had an opportunity to provide a clear answer to this question. We have never said that the opening of negotiations with Croatia depended on arresting General Gotovina and bringing him to The Hague. That has never been seen as a condition. The condition is Croatia’s cooperation with the Hague Tribunal, which means cooperation involving the provision of all information leading to his arrest. Indeed, if the general is somewhere else, I do not know where, we cannot oblige the Croatians to arrest him if he is not in their country.
I therefore think that this condition must not be confused with the more general one of full cooperation with the tribunal, in other words the provision of all information leading to the arrest of General Gotovina. If he cannot be arrested because there is not enough information to allow it, that does not mean that Croatia’s accession would be permanently blocked. That would be unfair on that country.
As they deal with the same subject, the following questions will be taken together:
On 8 April 2003, as a consequence of attacks by United States forces, José Couso, a Spanish and European citizen working as a cameraman for the Tele 5 station, Taras Protsyuk (Reuters news agency) and Tareq Ayoub (Al Jazeera) died while doing their job of reporting events.
Up to now, the US authorities have not launched any investigation or judicial proceedings. However, the same authorities have agreed to open an investigation, with Italian involvement, in relation to the unjustified attack carried out by the same forces when the Italian and European citizen Giuliana Sgrena was freed on Friday, 4 March 2005.
What steps must be taken to ensure that an investigation is carried out with sufficient guarantees that it will clarify who bears criminal responsibility and who is liable to pay compensation in relation to the murder of the European citizen José Couso, and of his fellow journalists who died while doing their duty of informing the public?
Whilst carrying out their work as journalists José Couso, a Spanish citizen (cameraman for the Spanish TV channel Tele 5), Taras Proyuk (Reuters press agency) and Tarek Ayoub (the TV channel Al Jazeera) were killed by the United States’ attack on the Palestine Hotel in Baghdad on 8 April 2003.
The US authorities have remained totally silent about this dramatic murder ever since and there have not been any investigations or judicial process.
However, the same authorities have decided to start an investigation, together with the Italian Government, into the unjustified attack by the same forces on 4 March 2005, which caused the death of Nicola Capilari, following the release of the Italian journalist Giuliana Sgrana.
What steps will the EU take to ensure that an investigation is started, with adequate guarantees of impartiality, to ascertain responsibility for the murder of José Couso and his colleagues, who died whilst carrying out their duties?
On 8 April 2003, as a consequence of attacks by United States forces, José Couso, a Spanish and European citizen working as a cameraman for the Tele 5 station, Taras Protsyuk (Reuters news agency) and Tareq Ayoub (Al Jazeera) died while doing their job of reporting events.
The US authorities have not yet launched any investigation or judicial proceedings in this matter.
However, the US has decided to open an investigation, with Italian involvement, into the unjustified attack carried out by the same forces on 4 March 2005 during the release of the Italian journalist Giuliana Sgrena, which caused the death of Nicola Calipari (head of Sismi).
What steps must be taken to ensure that an investigation is carried out which will make it possible properly to establish both criminal responsibility and liability for compensation in relation to the murder of the journalist José Couso and his colleagues while they were carrying out their task of informing the public?
On 4 March 2005, the freeing of the Italian journalist Giuliana Sgrana led to the killing of the Italian citizen Nicola Calipar by the US army.
Under pressure from Italian public opinion, the Italian Government and the USA have decided to carry out a joint investigation to attempt to clarify this unhappy event. But the cases of the Spanish Tele 5 cameraman, José Couso, the Ukrainian Reuters cameraman Taras Prosyuk and the Al Jazira television cameraman Tarek Ayoub, who were all killed as a result of an attack carried out by US forces on the Hotel Palestine in Baghdad, have not been the subject of any investigation or court proceedings to date, as far as we know.
Given that José Couso was a European citizen, what steps could be taken on the part of the European Union with a view to carrying out a joint investigation with the US authorities, so as to throw light on what happened and, where appropriate, determine who was responsible?
On 8 April 2003, US armoured vehicles fired at the 14th floor of the Hotel Palestine in Baghdad, where several journalists covering the war were staying. José Couso, a Spanish journalist, lost his life in the attack, as did two other journalists, Taras Protsyuk and Tareq Ayoub.
Two years on, the US authorities have still to carry out a credible and independent investigation in order to clarify the course of events and the reasons for such meaningless deaths.
What steps does the Council intend to take to secure an investigation and uncover the reasons behind the US attack on the Hotel Palestine on 8 April 2003?
On 8 April 2003 two cameramen, Spaniard José Couso working for the television station Telecinco and Ukrainian Taras Protsyuk working for Reuters news agency, were killed in Baghdad when the American army fired on the Palestine Hotel, where several hundred non-embedded journalists were staying. On the same day, 8 April 2003, Jordanian journalist Tarek Ayoub from the Al-Jazira channel was also killed during an American air raid. According to Reporters Without Borders, the report provided by the American authorities on the circumstances surrounding these tragedies is inadequate. It does not identify those responsible, and conceals the lack of communication between the soldiers who fired on the Palestine Hotel and their superiors with regard to the fact that journalists were present inside the building.
What steps might be taken by the European Union with a view to an independent inquiry being held into the circumstances surrounding the death of José Couso, in order that the culprits are identified and tried and the victim's family receives compensation?
.  The Council has on many occasions condemned the massacre of civilians, including journalists, and has always emphasised the need for the authorities concerned to carry out extensive investigations each time an incident occurs. The Council is aware of the fact that a number of incidents have still not been properly explained and have still not been investigated thoroughly. It will continue to bring up these incidents and to call for investigations within the desired timeframe.
With regard to the specific incident referred to in the questions, the investigation carried out by the United States’ authorities concluded that the American forces were not to blame. The victim’s family, however, has filed a lawsuit against the American soldiers involved. Under those circumstances, the Council does not think it would be appropriate to comment on the matter.
Mr President, Minister, your reply is very disappointing because we are trying, or we have tried, to sell all the European citizens the idea that, on the basis of the Treaty establishing a Constitution, everything relating to common security is going to require a single policy for all the Member States.
Five days ago was the second anniversary of the death of this journalist and the European Union is being asked not just to use judicial channels, which the families have already done, but to call on the United States Government through political channels to carry out an impartial investigation. Everybody knows that the place where this journalist died, the Palestine Hotel, was a non-military target that should have been protected and in which all of the accredited international press was based, and the response of the United States authorities is not, therefore, acceptable and we want the Presidency-in-Office of the Council to demand clearly and vigorously that the United States Government open up an impartial investigation.
I therefore regret your reply and I hope that you will accept the view that we should continue to demand this investigation as firmly as possible.
Mr Schmit, I am rather disappointed by your response. It amounts to saying that, because the family has reacted and is taking legal action to defend the interests of a brother, a cousin, in other words a loved one, the Council has nothing to say. That means, if we understand correctly the answer you have just given, that the Council would only have reacted if the family had been inactive, which is a completely incomprehensible, not to say intolerable, response.
You have two choices. Either you have the courage, on behalf of the Council, to say that you are completely satisfied with the investigation carried out by the American authorities – you have the right to do so, but, in that case, have the courage to say that the American authorities’ investigation, which concluded that nothing had happened, satisfies the Council completely. Have the courage to say so in public, in this forum. Or you say that you are not satisfied and that you are going to call for further explanations. Passivity, though, is never an answer, and it does not help to bring people closer to their government and their institutions.
Mr President-in-Office of the Council, let me start by publicly expressing our satisfaction at the steps taken by the President of the European Parliament and one of Parliament’s Vice-Presidents, Mr Vidal-Quadras Roca, specifically, to secure the release of the French journalist, Mrs Aubenas, and her colleague, Mr Al-Saadi, who have been held hostage for exactly 100 days today.
This is an occasion for me to remind you that, in Iraq, a number of journalists and other press employees have been victims of kidnappings, which is rare during a war, and there have been several dozen kidnappings. I would like to insist, on the strength of both my experience and my new functions, that the Council should submit a request for a joint investigation, before the people take to the streets to demand it, as happened in Italy for Mr Calibari. It is something that is both moral and technically feasible.
.  First of all, I would like to thank Mr Cavada for reminding us that it is now 100 days since Mrs Aubenas and the person accompanying her were taken hostage. I think that I can, on behalf of the Council, and certainly on behalf of the Presidency, express our full solidarity with Mrs Aubenas, and with all the hostages in Iraq, because there are others. There is another group of three Romanian journalists who have been taken hostage. This is the time to express our full solidarity with them and also our desire to do everything we can to secure their release as soon as possible.
I also understand, in a way, the disappointment that has been expressed, but I cannot go any further: now that a lawsuit has been filed, and the families are taking legal action, I cannot, at this stage, get further involved and express a political opinion on the matter. Believe me, we will continue to follow closely all these matters and incidents, some of which have been particularly tragic.
How does the Council envisage the European Union’s future relations with the Andean Community of Nations and what steps does it consider should be taken so that the European Union may help strengthen it?
.  The importance that the European Union attaches to relations with the Andean Community and to progress towards its integration can clearly be seen from the Guadalajara summit between the European Union and the countries of Latin America and the Caribbean in May 2004. On that occasion, the Heads of State or Government welcomed the decision of the concerned parties to open the process leading to Association Agreements, including a free trade area. This prospect should give new impetus to strengthening the regional integration process.
In the meantime, the prior joint assessment phase has been launched – this will involve technical assessments – and the joint ministerial meeting planned for the end of May in Luxembourg will be a new opportunity to go into a subject so essential to our future relations in more detail. The European Union welcomes the desire reiterated by the Andean political representatives to continue along this path, as it does the increasing closeness of relations between Mercosur and the Andean Community.
With respect to the fight against drugs, the European Union welcomes the high-level meetings with specialists in the Andean countries regarding drugs and their precursors – the next of these meetings will take place during the first half of this year in Lima. The two parties will keep up their efforts to combat this scourge with an approach based on cooperation and co-responsibility.
In terms of commercial policy, the European Union is giving the Andean countries a prime position in the proposed GSP+. In the aim of basing sustainable political relationships on the interests and participation of the population, the Council would finally like to emphasise the important contribution resulting from the meeting with representatives of civil society from the Andean countries which took place on 3 March in Brussels.
Mr President, I am grateful for the explanations the President-in-Office of the Council has given me and I simply wished to ask a brief supplementary question.
With regard to the progress of the negotiations with these countries, when there is also talk of the creation of a broader Latin American system, in particular by means of the union between the Andean Community and Mercosur, I wished to know whether the negotiations with Mercosur and the Andean Community are related to each other, are parallel negotiations or are linked in some way.
.  If I understand you correctly, Mr Medina Ortega, it is a process between the Latin-American countries, in other words between the countries of Mercosur and those of the Andean Community. I think that the European Union does indeed have the aim of encouraging all forms of regional integration, the wider the better. I think this is an approach that can only be encouraged. And if these countries succeed in further improving their cooperation, or even integration, I think that it must also be taken into account in the relations they have with the European Union.
In its reply to my question H-0139/05 at Question-Time on 9 March, the Council of Ministers confirmed in the Chamber that it knows that the activities of the Member States’ secret services in our fight against organised crime are coordinated, but it said that it had no details.
If that apparent contradiction can possibly be true, does the information about coordination among secret services reach the Council as a simple anonymous note saying ‘we are coordinating but will not give you any details’? Is the Council satisfied with knowing nothing about the activities of what our secret services are doing jointly? Who, then, if anybody, keeps an overall ministerial eye on their secret coordinated activities which, we must hope, are carried out usefully on behalf of Europe’s citizens?
.  As the Council has already had the opportunity to tell the honourable Member during the part-session in March, the Secretariat of the Council has not been informed of the activities of the Member States’ secret services in the fight against organised crime. No provision in EU law obliges the Member States to provide the Council with such information. As the Council told the honourable Member during Question Time in March, that does not mean that there is no contact between the national secret services of the Member States in this particular field.
Like all of us here in this Chamber – or all those who should theoretically be in this Chamber at this moment – you represent the public. We in Parliament do not want to know the operational secrets. Of course we do not, because that would be very damaging. But we want to know, on behalf of the public whom you represent and whom we represent, whether an elected politician is in charge of coordinating the activities that the secret services jointly carry out. Is anybody watching what they are doing? If you say the Council is not doing so, then who is? Who is elected? Who is coordinating and supervising this work? It is very alarming if you say nobody is.
.  I think that supervision of the secret services is primarily the responsibility of the Member States, and that it is the Member States who must ensure that the activities of the services concerned take place within the limits of the rule of law and in accordance with their legislation.
As the time allocated to Question Time is at an end, Questions Nos 17 to 41 will be answered in writing(1).
That concludes Question Time.
Honourable Members, this is my first session in the chair and I should like to take this opportunity to thank the Members of this House for the trust that they have placed in me.
The next item is the oral question to the Commission by Mr Wurtz on behalf of the Confederal Group of the United Left/Nordic Green Left, Mr Désir on behalf of the Socialist Group in the European Parliament and Mrs Flautre on behalf of the Group of the Greens/European Free Alliance on redundancies at Alstom.
.  Mr President, the issue of Alstom Power Boiler has left us all with our backs to the wall with respect to our commitment to create a Europe of full employment, with a strong high-tech industry, a Europe that cares about the environment, a Europe that is free from the technological and financial domination of the United States.
What is this about? A subsidiary of the Alstom group, whose creative, research and production resources are established in Europe – 250 employees in France, in Vélizy, 300 in Germany, in Stuttgart, and a number of plants in the Czech Republic, Portugal and Poland – but whose headquarters are in the United States, in Connecticut. This company’s expertise is in the manufacture of boilers for generating steam and electricity. It is the world leader in the production of clean coal and is developing new technologies for CO2 capture. With the implementation of the Kyoto Protocol and the need to diversify energy sources, it is clear that such technologies have huge potential. However, for reasons that are unclear, the management of Alstom has decided to transfer the European expertise to the United States, to reduce the workforce in Vélizy by four fifths and to halve that in Stuttgart, probably with the aim of eventually closing the main European sites. The pretext for this siphoning-off of European expertise was a pseudo-study carried out – what a surprise – by the Americans, announcing that the market was expected to shrink by a third over the next four years.
Following the example of the employees of Power Boiler, we cannot take this study seriously, especially when we know the enormous demand in this field that is emerging throughout the world. As they say in my country, though, when you want to kill your dog, you accuse it of having rabies. A lack of a real long-term industrial strategy, a frantic scramble for immediate profits, those have been the main characteristics of the Alstom Group since it was privatised. The Commission, and also the French Government, must also take some of the responsibility.
Fortunately, the employees at the European sites affected, supported by their trade unions, have not thrown in the towel. The employees in Vélizy, in particular, have come up with a counterplan based around withdrawing the company from the Alstom group for a sales price in the region of one symbolic euro, creating a European public limited-liability company grouping together the Vélizy and Stuttgart sites and retaining the plants in the Czech Republic, Poland and Portugal. This plan is based on the voluntary participation of the employees. It has the advantage of fitting in with the demands of 7 July 2004 drawn up by the European Commission with regard to Alstom on the subject of the disposal of assets, the aim being to safeguard and increase employment and European technological potential compared to the United States. This cooperation between European employees is at the forefront of the application of European law, as it will result in the creation of a European public limited-liability company. We must work fast, though, as the company’s intellectual property is on the way to being transferred to the United States and Switzerland and Alstom’s general management is working to put the company in financial difficulties.
If, ladies and gentlemen, we are committed to the growth of industry and employment, we must do all we can to support this initiative. It is true that the directive on European public limited-liability companies and the regulation on the involvement of employees in corporate governance have not yet been transposed into French law, but it is always possible to look ahead. It is a question of political will and I expect the Commission to show this will. So, let us not disappoint these workers, whose jobs are threatened but who are so proud of their unparalleled technical achievements and are always ready to innovate.
.  Mr President, I am delighted to see you in the chair for your first sitting, inasmuch as your appointment to this post is connected to some excellent news for my group and for European socialists: the victory of the socialists in Portugal.
Mr President, Commissioner, like my fellow Member, Mr Henin, I am one of the authors of this question to the Commission. A few weeks ago, we received here a delegation of employees of the Alstom group made up of representatives of both French and German trade unions from the two sites of this subsidiary that specialises in boilers. These workers are now affected by the announcement made by their management on 16 February 2005, of the closure of the company or, at any rate, of major cuts in jobs and activities, both in Stuttgart and in Vélizy: 150 jobs out of 350 will be lost in Stuttgart, and 150 out of 200 in Vélizy. This means that, in the end, these two sites will probably be doomed.
A few months ago, on 7 July 2004, the European Commission approved aid granted by France to Alstom subject to strict disvestment conditions but with the aim, not only of re-establishing sound competition conditions, but also of safeguarding the long-term future of the Alstom industry and of its various subsidiaries. The subsidiary Alstom Power Boiler, as has already been mentioned, is a company that specialises in the construction of power station boilers. It is a technological leader in Europe, and in the world, in a number of fields, particularly in difficult and clean combustion and CO2 capture.
From the point of view of the European Union’s priorities in terms of the Lisbon strategy, which we have debated recently and which will serve to ensure that Europe develops its competences and its technology and becomes the most competitive economy in the world, and also from the point of view of our objectives with regard to sustainable development and clean energy, this company is a strategic tool, and the fact is that, obviously, many jobs depend on it.
That is what justified the agreement given by the Commission in July 2004 to a considerable quantity of aid: EUR 3 billion granted by France to the Alstom group to help with its restructuring. In its final decision, the Commission stated that, with regard to the Power Generation and Transport sectors, the restructuring plan was adequate to ensure industrial recovery. It considered the planned job cuts to be proportional to the level of over-capacity in these industries, and felt that the estimates of the costs of this restructuring and of the saving that would result seemed realistic.
Today, though, the group’s management is going beyond the job cuts announced at that time, and is going beyond the disvestments to which it committed itself. Consequently, I think that the European Commission needs to take an interest in the decisions that have just been taken by the management of the Alstom group. Indeed, as the Commission is always very scrupulous with regard to compliance with the competition rules after aid has been granted, it must be equally scrupulous with regard to the consequences for employment. After all, unless I have misunderstood, Commissioner, it seems to me that the ultimate justification for granting aid for the restructuring of a business is to keep this activity going, particularly and ultimately because it makes it possible to save jobs, because it generates a multitude of benefits, tax revenue, etc., but above all because it makes it possible to save jobs.
The Commission cannot be hemiplegic – it cannot, having granted aid, only look at the effects on competition and respect for competition. It must also ensure that this aid actually does contribute to maintaining activities and employment on all sites, insofar as it was indeed decided, when this aid was approved in July 2004, that the planned job cuts were adequate and that it is therefore not justified to go beyond that. We are therefore now counting on the Commission to ensure that jobs are safeguarded and that the two sites in question are not closed down.
.  Mr President, I am standing in for my colleague, Mrs Flautre, with whom I have been following this matter for five years. I think that Mr Désir’s speech set out the real problem. I said to former Commissioner Monti years ago that the day would come when the Competition Directorate-General’s main task would be not so much to refuse aid as to see whether that aid was properly used.
What authorises a country to award State aid in apparent violation of Article 87 of the Treaty? It is the fact that Europe considers it to be in its interest because, if this aid were refused, jobs would be lost that could not be replaced. A source of expertise, and of work in the interests of the EU’s objectives, of its citizens and of its consumers would disappear.
In their great wisdom, the Competition DG and the Commission granted this aid to Alstom a year ago. It was not a case of bowing to pressure from the French Government. It was a case of expressing an opinion on the fact that, in the condition in which Alstom was proposing to continue, yes, it was worthwhile for a state to grant it aid. It was good for the whole of Europe. Well, if this assessment was right a year ago, it is right today. However, Alstom is in the process of proving that, when it asked for this State aid, it was not trying at all to maintain the supply of clean technologies in Europe, it was not trying to contribute to the objective of full employment in Europe. It was simply trying to obtain State aid according to the principle of the privatisation of profit and the nationalisation of loss. This is something that neither the left nor the right in Europe can accept.
I therefore believe that we have here a key example on which the Commission should base its policy. If the fairly extensive list of authorisations for granting State aid – there are a dozen cases in Article 87, which is also retained in the Constitution – really forms the basis, so to speak, of industrial policy in Europe, this is the time to prove it. The Commission must say whether the aid granted a year ago simply served to bail out the Alstom group’s shareholders or whether it really served the interests of the people of Europe, their future, and in particular compliance with the Kyoto Protocol.
.  Mr President, I, too, wish to begin by congratulating you on your office and wishing you success in your term of office.
This issue can – and indeed must – be considered from two angles, first in terms of industrial policy and secondly in relation to the monitoring of state aid. Being myself responsible for industrial policy, I feel myself on very safe ground when I say that it is in Europe’s political interests not only to maintain, but also to extend, innovative technologies, modern enterprises and modern jobs in Europe. It is of the utmost importance to the European Union that we should retain in Europe a strong industrial base, without which we will not be able to maintain our competitiveness in global markets. It is with this in mind that I tell you, in my capacity as the Commissioner with responsibility for industry in Europe, that I am very much concerned that Alstom should successfully complete the restructuring it has started and continue to exist as a healthy, successful and profitable business. So much for the industrial policy aspect.
Today, though, it is not industrial policy that we are talking about. What is at issue is the monitoring of state aid. It is indeed the case that the aid by the French state could not have been granted had not the Commission approved Alstom’s restructuring plan. The Commission did so and imposed conditions on both the plan and the aid. The honourable Members are quite right to say that it is the Commission’s task to ensure that those conditions are complied with and that the aid is used for the purpose for which the Commission approved it, and we are checking to see that this has been the case. In particular, the Commission stated at the time that approval of the aid was conditional on certain areas of the business being disposed of and on operational restructuring being carried out.
The question to be answered this evening is whether or not the present supplementary restructuring plan runs counter to the Commission’s decision. If this restructuring plan is not in breach of the conditions, then it is the company’s management, rather than the Commission, that is responsible for implementing it; Alstom is not run by the Commission, but by its own management. Although I have been informed by the departments responsible that the Commission has not, so far, had any indications that the conditions it imposed on the granting of aid have been breached, I can assure you that we will, of course, continue to monitor the situation and will be paying very close attention to see that the conditions are complied with to the letter.
As a matter of principle, the Commission is committed to seeking, in partnership, solutions that take account of all economic, social and environmental considerations. In its latest communication, ‘Restructuring and Employment’, it explicitly envisaged the mobilisation of all social forces to better accompany restructuring, with the aim of bringing about sustainable development of competition and employment.
In particular, the Commission proposes the organisation of reinforced sectoral and regional follow-up, with special funds being made available to support the implementation of this strategy. Retaining and improving Europe’s capacity for innovation, research and development is also of strategic importance. Only a few days ago, the Commission presented a framework programme on research and innovation.
I am well aware that our options are very limited indeed where job losses are concerned, and I share your sentiments in this regard, but the Commission must adhere strictly to the law as it stands. I have given you an undertaking that we will examine this case with great care and will take action if it should emerge that the conditions attached to this aid have not been met.
Commissioner, ladies and gentlemen, the situation in the Alstom group has been causing grave disquiet for many months. It is the future of Alstom’s 25 000 employees in France that is at issue. We have had to fight hard and our government has put itself firmly on the side of the Alstom employees. It was our Minister for Finance, Mr Sarkozy, who negotiated with the Commissioner at the time, Mr Monti, so that we could grant the aid that saved Alstom. It was of course a question of safeguarding the future of the employees, but also of saving a jewel in the European energy and transport industry.
This evening, we are talking about Vélizy and Stuttgart, but also about Brno in the Czech Republic and Setúbal in Portugal, and large numbers of subcontractors throughout Europe. Today, the announcement that 350 jobs will be lost, including 200 in Vélizy at Alstom Power Boiler, increases the worry for the employees still further. It is true that the weakening in the market for boilers is clear, but it is not at a level that would justify such job losses.
It is not down to the Commission, of course, to dictate the management of companies or to manage, on behalf of governments, social assistance for any redundancies. It is worth pointing out that Alstom Power Boiler is a leader in the field of the production of clean coal and is developing technologies for the capture of carbon dioxide. We are therefore not talking about a company condemned by ossification and obsolescence. Acceptance of its migration across the Atlantic or, even worse, its disappearance, is like looking at the future through a rear-view mirror.
The employees – and we must congratulate them for this – have developed a plan based around the concept ‘let us create the European champion in clean combustion’. They have, with the help of experts, developed a plan for the future covering all aspects: the legal structure of the new company, technological aspects, commercial aspects, social aspects. We must welcome this approach, which represents a refusal to cave in. It has been brought to the attention of the European partners: the Commissioners responsible for employment and social affairs, enterprise and industry, trade, competition, and environment, who are awaiting your conclusions.
Commissioner, today you must look ahead to the cultural and social revolution set in motion by the draft constitutional treaty. In future, social rights, with the constitutional treaty, will prevail over the perfection of the internal market which had the upper hand in previous treaties. Social dialogue will be institutionalised, but above all we must formulate an industrial policy that favours skills centres and will safeguard the social market economy proposed to us as a social model in Article 3 of the constitutional treaty.
The question being put to you today, Commissioner, is this: how do you see the future philosophy of the constitutional treaty? Do not be the clerk of the old Europe, but instead put in place the new Europe, the one intended by the constitutional treaty. You have a good opportunity to do so, by safeguarding the future of Alstom Power Boiler.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the joint debate on the following oral questions to the Commission on fiscal and environmental dumping, by Mr Ford, on behalf of the Socialist Group in the European Parliament, by Mrs Mann, on behalf of the Group of the European People’s Party (Christian Democrats) and European Democrats and by Mr Watson, on behalf of the Group of the Alliance of Liberals and Democrats for Europe (B6-0172/2005),
- by Mr Jonckheer, on behalf of the Group of the Greens/European Free Alliance (B6-0229/2005).
. Mr President, as the Commission will be aware, we have almost 300 jobs at risk at the British cellophane plant in Bridgwater in my constituency in the United Kingdom. This plant has been taken over by a company called Innovia, which currently has plants in Kansas, Carlisle and Bridgwater. What is being proposed threatens to rip the heart out of the town of Bridgwater; allowing for suppliers to the company, almost one thousand jobs are at risk in the area.
Tonight we have an almost unprecedented request from all parties – Labour, Conservative and Liberal Democrat – in the region and in the United Kingdom, who are united in their reaction to this appalling decision by Innovia and are asking for the Commission’s help and assistance.
What leads the company to make this decision? The plant in Kansas has never in its history made a profit; the plant in Bridgwater has never in its history made a loss. But we have a proposal to close Bridgwater. Why? Because the State of Kansas, led by a Democratic majority, who, in spite of the opposition of Republicans in the State House of Representatives and the State Senate, has offered Innovia certain things. The first is a bribe of USD 2 million to shift jobs from the European Union to the United States. The second is a five-year tax holiday, which means that all the taxes paid by the workforce will be paid back to the company over the next five years. And, most interestingly, it has offered a suspension of environmental regulations, which will allow the cellophane to be produced cheaply and re-exported back to the European Union.
I should like to ask the Commission whether these financial bribes are allowable under WTO rules. If not, will it raise the issue with the US Government? What will be done when Innovia produces cellophane in Kansas and dumps it back on the European market? How will the Commission tackle that problem? Also, while I agree that at the moment the WTO rules do not forbid environmental dumping, and while we recognise that different countries may have environmental standards that differ from ours, we object to the suspension of those different standards, something we are increasingly likely to see because of the Kyoto Agreement.
In the European scheme of things, this is comparatively small beer. Nevertheless, it is very important for the region. It is also very important in terms of the precedent it sets for the future, because if the United States, its companies and its State governments can get away with this on one occasion, there is absolutely no reason why they will not do it again and again. Therefore, this is an important issue of principle that the Commission needs to take seriously, and I expect some action.
.  Mr President, Mr Vice-President of the Commission, my group has decided to join this oral question in order to supplement it. The question raised by Mr Ford relates in particular to compatibility with WTO rules. For my part, I would like to come back to a question that concerns the European Union and the situation within the EU’s borders.
During the last parliamentary term, the Ecofin Council agreed on the designation of around 60 national tax measures within the European Union that were considered to result in harmful competition as understood in particular in the work carried out within the OECD. The provisions of what is known as the Primarolo Code of Conduct – from the name of the official who chaired this working group – related both to standstill clauses and to rollback clauses, in other words to the gradual dismantling of the national provisions thus identified by common agreement within the Ecofin Council.
I have noticed that we no longer talk very much, neither within Parliament nor in the media, about the situation with regard to that dismantling process and I would like to know what the Commission’s opinion is on that process. I am well aware that the issue essentially falls within the competence of the Member States and that there is agreement between the Member States within the Ecofin Council. That said, competition policy is an exclusive competence of the EU and the Commission has a very important mission in that regard. From this point of view, therefore, I believe that the Commission should have a role of monitoring and providing incentives, or at least of warning and providing information, regarding verification of the commitments made within the Ecofin Council.
I will supplement this question by saying – and you know this as well as I do – that we are still a very long way from harmonisation of corporation tax and of the tax base within the EU, which were debated by the Prodi Commission on the basis of its work with regard to a common minimum level for company taxation within the EU. This is a development that my group considers desirable.
We therefore see the decisions taken within the Ecofin Council as a and I really hope that the Commission will be able to comment on this process this evening and in the coming months. This is because I think that the problems we are encountering in some countries with regard to the draft European Constitution are not helping us, unfortunately, and that there is a legitimate concern that harmful competition will continue and get worse within the European Union. That is why, in my opinion, it is an extremely important policy mission to ensure that, at the very least, the commitments made within the Ecofin Council are met and that the Commission, just like Parliament, plays a part in the development of this process.
. Mr President, I rise on behalf of my Group to add my concern to that expressed by previous speakers about this terrible situation in relation to an innovative and, frankly, quite remarkable company in the constituency that Mr Ford and I represent.
Innovia Films is a profitable company, which has developed a process discovered in the United Kingdom in 1898. I suspect that had that process been discovered in Scandinavia in 1998, it would have been viewed as best available technology, plastic packaging would have been banned and cellophane would have been used instead. Sadly, for cellophane, it was discovered rather earlier. However, I welcome the cross-party support that is being shown for the campaign to recognise the problems being caused by the policy of the Americans and to deal with this issue.
This morning we debated the outcome of the European Council meeting held to review the Lisbon Agenda. In the resolution adopted by Parliament with cross-party support, we agreed that there has to be such a thing as industrial policy. If there is industrial policy, then we have to look at how we can support companies like this one. When I wrote to Commissioner Piebalgs on behalf of the company some while ago, in order to see whether any kind of support was available for that company, he replied that there are programmes that support new and innovative systems, but this case would not be eligible for such support. I wonder if we should not be looking again at our industrial policy.
The letter from Commissioner Mandelson to Mel Dando, one of the trade union officers involved, looks at the problems that we have encountered with the policy at the plant in Kansas, as regards declaring a tax holiday and suspending environmental regulations. Mr Mandelson points out that the measures, in the form of tax exemptions, appear to be subsidies but do not fall into the prohibited category. He then goes on to point out that there are no provisions in the WTO agreements that cover environmental dumping and says that, therefore, these measures appear not to be in breach of current WTO rules.
My question to the Commission will be this: if there are no provisions in the WTO agreements that cover environmental dumping, why not? What is the Commission doing to ensure that we have provisions to cover environmental dumping? This incident, affecting, as Mr Ford said, perhaps not a huge number of jobs when viewed on a European scale, but a very large number of jobs when viewed on the scale of a small industrial town like Bridgwater, is one that could be replicated right across the European Union if we found that the policy of different States in the United States of America in this area was about to rob us of jobs in this way.
This is the ugly face of capitalism. We have here a buy-out of a company by a consortium dedicated to asset-stripping and to returning as much money as possible to the investors without looking at the general health of our society and our industries. It is the kind of case on which the Commission should take action. I hope that Commissioner Verheugen, the Commissioner here tonight, and Commissioner Mandelson will raise this case with the Americans and see what we can do to get action to save the plant in Bridgwater and to save potentially many other hundreds of thousands of jobs across the European Union that could be affected by this kind of development.
. Mr President, I welcome the opportunity to debate fiscal and environmental dumping with regard to British Cellophane in Bridgwater. British Cellophane has had a long and honourable history spanning more than 50 years. It has an enormous background of industrial muscle and might in Bridgwater. Bridgwater is also one of the leading industrial towns in the West Country.
Over the long term, the workforce at British Cellophane has been reduced but it has always had an outstanding productivity level, an outstanding relationship with its employees and has given outstanding help to the town at all levels.
Cellophane is a massively important commodity throughout the world. British Cellophane produces approximately 60 000 tonnes per year. The commodity has been produced in highly productive, motivated and profitable plants. In the past few years the company has changed dramatically: it was bought by Candell Investments and I should like to talk about three of its five plants.
Two plants are in Britain and one is in America. The two in Britain are productive, motivated plants, one in the north and one in Bridgwater. I wish to dwell on the third plant in Kansas.
Kansas State legislators have spent an enormous amount of money to keep the plant there. We are talking about millions of dollars, not a few hundred thousand. They voted publicly to give public money to the plant and they have also been given a five-year environmental holiday to further undermine British Cellophane’s prospects. It does not stop there. The plant is unproductive and does not make a profit. Why would one give money to a plant that does not make a profit and is not productive, whether it is in China, Australia or America?
Three hundred UK jobs in a profitable, highly productive plant are being put under threat by a plant that does not meet the WTO rules. Every year British Cellophane puts approximately GBP 20 million into the economy from wages, direct and indirect goods. We are talking about a profitable and highly productive plant. It has done everything to change and it out-performs the Americans by far. It produces more and better quality goods. The plant has done everything to stay profitable. We should not allow it to be sacrificed simply because an American plant can get away with something that we cannot.
The subsidies are unfair trade, involve unfair dumping and the use of unfair competition against profitable plants. We should not allow this to happen. If this is a world of free trade, the World Trade Organization should be asked to consider this matter. I ask the Commission to take this up urgently. There is cross-party support for this. I believe that the WTO should act. I urge the Commission to take up the case.
. Mr President, let me begin by dealing with the specific case at issue. The Commission is aware of the plans for the closure and possible relocation of the Innovia Films plant in Bridgwater and we have asked the services to examine whether the measures taken by the State of Kansas constitute a breach of WTO rules. We will also explore, in cooperation with the Member States concerned, whether any other remedy is available under international law in this situation.
I wish to add that my own political judgement with regard to this case is absolutely the same as that expressed by honourable Members in the debate. If US State aid rules apply in Kansas, that is certainly a practice that is not allowed here. However, fortunately or unfortunately, the State of Kansas is not part of the European Union.
In particular this involves looking at the possibilities offered by the complaint procedure in the context of the OECD guidelines for multinational enterprises, which state that OECD enterprises should refrain from seeking or accepting exemptions not contemplated in the statutory or regulatory framework related to environmental, health, safety, labour, taxation, financial incentives or other issues. It should be noted, however, that these guidelines and the recommendations that may result from the complaint procedure are not legally binding.
As regards the WTO, the Commission is evaluating the compatibility of the measures taken in Kansas with the WTO agreement on subsidies and countervailing measures. These rules, while in principle allowing WTO members to decide on their own fiscal regime, prohibit tax exemptions when they directly promote exports. That is the case that we have to examine: whether the measures in Kansas directly promote exports. If so, they run against WTO rules.
I wish to add a few general remarks on the role of the WTO in the area of environmental policy. Let me first stress that WTO members have explicitly recognised the importance of working towards sustainable development and making international trade and environmental policies mutually supportive. The European Union plays a particularly active role in this respect, but the work is not complete. WTO members are free to choose their own environmental policy at national, regional and, in the case of multilateral environmental agreements, global level. This also implies that any action against illegal breaches of existing regional, national or international environmental legislation should be taken at those levels.
The appropriate answer to ‘environmental dumping’ at global level is, therefore, to enhance environmental governance by means of legally binding instruments such as multilateral environmental agreements, and the Commission is active in that field.
As regards the other question raised, about harmful tax competition in the European Union, all EU Member States are committed to the code of conduct on business taxation. The code aims at combating specific tax measures that affect, or may affect, the location of business . Almost all the harmful tax measures identified following a peer review process have been or are in the process of being removed. More generally, the Commission’s tax policy aims at promoting the principles of the code towards third countries in order to tackle harmful tax competition on as wide a geographical basis as possible. In this respect, the Commission has already included a reference to the principles of the code in several international agreements with third countries and aims at including this reference in future agreements. Furthermore, the Commission supports the OECD efforts to remove harmful tax practices.
.  Mr President, Commissioner, ladies and gentlemen, I would like to follow the four Members who have already spoken by addressing to you another question on the problem under discussion. It was in 1992 that we joined with the United States in adopting the New Transatlantic Agenda, which provides for various dialogues, some of which work well, and others less so. We know that the business dialogue works very well, as does the consumer dialogue, but we have been noticing for many years that there are serious problems with the dialogue that is meant to bring employees together – the labour dialogue, as it is known. There are various reasons for this; to some degree, it has to do with the different traditions in America and Europe.
The next summit is scheduled to be held in the summer, and, as a matter of urgency, I would ask you, when preparing it, to get together again with the Council and, as a Commission, to consider what you can do to support this dialogue. Although this is something that should be left to the trade unions, I have learned from experience that it will be necessary to review what we in the various European institutions can do to really keep this dialogue going or, perhaps, to resurrect it.
I would have thought this example would be a good one for you to refer to in an attempt to revive this dialogue. I would, moreover, recommend that you raise the problem in the context of the business dialogue and talk to the businesses themselves in order to see whether it might not be possible to come to an understanding, so that the OECD guidelines to which you have referred are actually implemented in practice, rather than being set aside by various states – in this case Kansas, although any other might well have done likewise.
That strikes me as enormously important, for, in a global context and with competition at international level certainly not becoming simpler, but rather more difficult, it is only right that the states operating within the OECD framework should actually play the game by the rules. Perhaps you might say where you stand on this point, and say whether or not you can consider including this as an item for discussion.
If I might turn to the second point you addressed, that the Commission and the Council – like, I would add, this Parliament – have for many years been pressing for more intensive discussion within the WTO, and for it to include labour standards, environmental standards and social standards, let me say that it would appear to me to be right and proper – although I know it will be very difficult – to return to this issue during the current round, and I can assure you that this House will again refer to it in a resolution.
.  Mr President, I would like to discuss this question by the Greens and, potentially punishable offences against the WTO apart, to address a couple of questions to its author.
Mr Juncker, your question expresses the fear that the removal of barriers to trade might result in tax dumping. In it, you also make reference to subsidies undermining the multilateral trade system. Do you not believe that there is a connection between high taxes and high subsidies? Do you assume that, in a world without tariffs – which are barriers to trade – and the competition to which they give rise, social and environmental standards would invariably and inevitably fall? As you never fail to mention competition in the same breath as words like ‘harmful’ and ‘dumping’, are you afraid of it?
What does actually bring prosperity and jobs – the exchange of goods and services in open markets without barriers to trade or, instead, more fragmented markets with high barriers to trade? Do you, like me, take the view that only a competitive national economy is in a position to comply with high environmental standards? If so, should we then not abandon, once and for all, the constant pretence that low taxes and open markets amount to the same thing as low environmental and social standards? I would also be interested to learn what the Commissioner thinks about this.
– Good evening, Mr President. It is a pleasure to have a compatriot in the chair for this evening’s sitting. In the case before us, a British cellophane factory has been enticed to relocate to the State of Kansas, purely on the basis that that State has derogated fiscal and environmental legislation.
Unfortunately, this is not an exception to the rule, because the rule itself has encouraged such action. This case, in common with the Alstom case that was discussed earlier, clearly illustrates a well-known problem, namely that of relocations for reasons of anti-social or anti-environmental competition. I could give you similar examples in Portugal.
Indeed, the day before yesterday, workers came to Strasbourg from Yasaki Saltano, a firm that has two plants in Portugal, and 10 altogether in Europe. This Japanese multinational has employed 7 500 people in Portugal, yet today it employs half that number. Just yesterday the board issued the threat that without further government support 500 more workers would be laid off in August. It should be pointed out that this company was given land and infrastructure free of charge, that it had enjoyed Community funds for years, that the level of work-related diseases, such as arthritis, among its workers is abnormally high and that this is the argument used by the board not to issue redundancies but to persuade the sick to resign.
Mr President, this lie has to come to an end some time. It is sad to see the Commission’s impotence in such cases, which shows that it has given up. The United States and the EU call one day for the end of protectionism at the World Trade Organisation, only the next day to reinstate it or establish comparable benefits based on unfair criteria. The breaking of protectionism must be accompanied by higher levels of social rights and tighter environmental controls. This is the alternative to the neoliberal order in which there will be no more Kansases to complain about.
Mr President, I note with satisfaction that we have this evening debated issues that really ought, in fact, to be debated and decided upon in this House. It is, unfortunately, all too common for MEPs to devote themselves to debates and decision-taking that, according to the principle of subsidiarity, do not belong in this House. In this case, the matter is clear, however.
The EU has a common trade policy. Parliament therefore has strong reasons for monitoring compliance with the rules governing global free trade. Such a system is the most important way of increasing prosperity in both poor and rich countries, but the system presupposes that individual countries and trading blocks will not engage in protectionism, which often takes the form of customs duties and other trade barriers. It may also take the form of subsidies or special rules for certain forms of production, designed to attract or retain activities that would otherwise not cope with international competition.
Such issues are regulated by the WTO. I agree with the other speakers in the House who have demanded that the Commission as soon as possible take measures against countries and EU Member States that breach the WTO’s regulations. It is, however, important to be aware of the fundamental difference between permitted and prohibited instruments, or between production-friendly policy and dumping. It is not prohibited to choose a generally low level of tax in order to promote growth. What is forbidden is to favour selected companies or industries with tax benefits. That is called tax dumping. It is also permitted for a country to have relatively low ambitions in terms of environmental policy during a phase when the country is poor and has to give priority to growth. That is what today’s rich countries did when they were poor. What is prohibited is to allow special dispensations from current environmental requirements with a view to favouring individual companies or industries. That is known as environmental dumping.
I propose that, in its analysis and in the measures it takes, the Commission clearly distinguish between legitimate rules for promoting growth and prosperity, and illegitimate dumping methods.
. Mr President, in view of the fact that Commissioner Verheugen has stated that the Commission is investigating whether the subsidies are directly promoting exports – which would be illegal – I should like to ask him, on behalf of the Commission, to write to the company to ask it to defer its decision on the plant closure, which is due within 15 days, until that has been established.
. I shall pass on that question to my colleague, Mr Mandelson, who is in charge of the file.
I should like to say to Mrs Mann that I take note of and fully accept the recommendations. I will ensure that the issue is discussed at European-American business round tables and in other fora.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the oral question to the Commission on discrimination against workers and companies from the new Member States in the EU internal market by Mr Protasiewicz and others, on behalf of the Group of the European People’s Party (Christian Democrats) and European Democrats (B6-0173/2005).
Mr President, Commissioner, in less than three weeks’ time it will be a year since the enlargement of the European Union. For millions of citizens of Central Europe, enlargement meant the fulfilment of dreams about a common Europe governed by fair principles and with equal opportunities for all.
In preparation for enlargement the new countries opened their markets wide, allowing in a flow of Western companies, goods, services and workers. This often took place against a background of heated internal debate and despite strong protests by many groups, mainly those representing workers. The latter feared the loss of their jobs and argued strongly that national markets should be protected from unfair Western competition. Nonetheless, we felt that above all membership of the European Union meant being part of the common market in which freedom to undertake economic activity anywhere on the territory of the Union is guaranteed. At the same time, we were convinced that the European treaties laid down fair rules for all actors, regardless of their country of origin. Unfortunately, over the last 11 months there have been numerous instances of discrimination against entrepreneurs from the new countries wishing to undertake economic activity in some of the countries of the so-called old Union, and also against their employees.
The most blatant cases of discrimination are taking place in the Netherlands, Austria and Italy. The legal systems of those countries allow companies and workers to be treated differently depending on whether they come from the so-called old Fifteen or the new Ten. A specific example is the requirement imposed on the latter to apply for permits for expatriate workers even before the start of economic activity. This is a very time-consuming procedure that can take up to six weeks in Austria, and the requirement is imposed only on companies and workers from the new countries. Economic entities from the old Fifteen are not required to present applications of this kind. Instead, they are simply required to notify the relevant authorities and provide them with a single sheet of information and a list of expatriate workers. They can begin to provide services immediately without any unnecessary delay. Should the authorities wish to undertake checks, these may take place whilst work is in progress, without interfering with the company’s economic activity. This is a clear example of discrimination sanctioned by national law, resulting in violation of the conditions for fair competition in the common Union market.
There are also a number of other countries where although there are no formal discriminatory provisions, the administration and officials behave in such a way that, in practice, it is impossible for companies from the new Member States to exercise their activity freely.
I have with me a collection of complaints from entrepreneurs who received particularly unfortunate treatment, even though they had complied with all the formal requirements. The kind of treatment both the owners of the firms and their workers were subjected to whilst their work was in progress includes having their hands stamped, being handcuffed, having dogs set on them and even being arrested for no good reason. I am sorry to have to say that Germany and France are countries where this kind of treatment is imposed all too often.
I would therefore like to ask the Commissioner what action the Commission intends to take to ensure compliance with the provisions of the Treaty regarding equal treatment for companies and citizens? Has the Commission already undertaken an audit of the provisions in Member States with a view to ensuring a level playing field for economic entities from the new Member States? If so, what was the outcome? If not, when will this audit of legal provisions and practices be undertaken so as to prevent discrimination?
I should also like to draw attention to a view shared by a large number of my fellow Members. We feel that unless the Commission becomes actively involved in combating discrimination against companies and workers from the new Member States, we shall fail to achieve the economic objectives identified in the Lisbon Strategy.
In conclusion, I should like to say that I trust the European Commission is aware of this situation. Commissioner Verheugen’s presence in the House today in his capacity as Vice-President of the Commission gives me reason to hope that this is indeed the case.
.  Mr President, if there is anyone in this House who knows what the problems in the new Member States are like, it is I, having spent five years being responsible for enlargement, so you do not need to tell me about them.
Turning to the case to which you have referred, the Commission has received complaints in respect of one particular Member State, which is accused of breaching Community law by requiring work permits for workers from the new Member States sent or to be sent to this Member State to perform services. The Commission has therefore taken the necessary action against this Member State, has sought to bring infringement proceedings against it, and will ensure that the situation is corrected.
The Commission knows nothing of any other complaints. There have not, in particular, been any complaints relating to freedom of establishment, to which you have referred, and which was not implemented as recently as 1 May 2004, but rather as long ago as the mid-1990s. If you know of cases of discrimination in connection with the freedom of establishment, the Commission would be obliged if you would communicate that information. The only official complaints received by the Commission have to do with freedom of establishment in one single Member State, and the necessary action has been taken to deal with it.
Mr President, ladies and gentlemen, the principle of equal treatment for entities from the various Member States is one of the cornerstones of the European Union. We are today discussing cases of discrimination against entrepreneurs and workers from the new Member States on the markets of old Europe. I should like to query if it is appropriate for the French administration to ask Polish entrepreneurs wishing to provide services in France in what way they think they are better and can therefore justify being allowed to operate in France. I have undertaken a good deal of research, and have found that in most cases entrepreneurs from SMEs in the new Member States rarely complain to the relevant authorities about the discrimination they have experienced. These entrepreneurs have only limited resources at their disposal and make a conscious decision not to engage in lengthy and expensive legal proceedings. They are simply afraid of further persecution by the host countries, given that the average entrepreneur is in a very weak position when pitted against the whole apparatus of the state.
One of the tasks entrusted to us by our constituents is coming to the defence of the victims of discrimination. We are therefore guardians of the fundamental principles of the Union, and would do well to ask ourselves what condition Europe might come to be in if discrimination is not combated first. There are two issues of crucial importance to the future of the Union. One is the Lisbon Strategy and the other is the draft services directive. We all understand that discrimination paralyses the internal market and prevents it from operating properly, which in turn makes it impossible to achieve the objectives of the Lisbon Strategy. It is therefore in all our interests to ensure that the internal market really does become a single economic entity free from discrimination. This cannot be achieved if numerous national barriers are erected.
In conclusion, I should like to point out that the instances of discrimination on the internal market discussed in the House today are regrettable obstacles to our joint efforts to integrate. If we allow these obstacles to remain, we shall all have to suffer the consequences.
. Mr President, I would need two hours to detail the problems that migrant workers face coming into and working in Ireland. We have the reputation of being one of the most generous countries in terms of allowing access from the ten new Member States. That is true. There are many good employers in Ireland who treat their workers well. Unfortunately there are employers in Ireland who treat workers from the ten new countries appallingly. We have cases of workers being expected to work for 12 hours per day, 7 days a week for EUR 1 per hour. We have situations where the Polish Embassy is on record as saying that it has queues of people coming to it in tears, having been fired on the spot by employers who know that there is a queue of Polish workers waiting to take their jobs.
The specific case I want to raise tonight relates to an actual case not in a Member State but in a candidate country: a Turkish company employing Turkish workers in Ireland that is engaged in the systematic defrauding of its employees. It has been transferring funds belonging to these workers to a Dutch bank, the account of which it controls. It is suspected that this company owns that bank.
I want the Commissioner to investigate that case. I want the Commission to contact the Irish authorities to find out why it has taken a Member of Parliament to reveal the facts, despite the fact that we have a department responsible for investigating breaches of labour law. We have 21 inspectors covering the whole state, a deplorably small number. We need at least 100.
I would also like the Commission to investigate whether Gama – the company to which I refer – is involved in money laundering and illegally shifting money that belongs to workers out of Ireland to a bank in the Netherlands which, it is claimed, it also owns.
I want an investigation into this. It is not good enough for us to pat ourselves on the back and say that we are doing great things, creating competition, ensuring that people get work, when those same people are being exploited deplorably. It is not good enough. The Commission must accept its responsibility to ensure compliance with European legislation.
– Mr President, Commissioner, ladies and gentlemen, in the case of the economically backward countries such as Spain, Portugal, Greece and Ireland that joined the Union later, the Union adopted a consistent policy encouraging the development of entrepreneurship and competitiveness. Part of this policy involved facilitating access to the Union market, which led to an increase in the balance of trade of the countries in question. This was one of the key factors in the rapid increase in jobs, tax revenue for the countries, investment and, as a result, swift economic development. Easier access to the Community’s markets allowed the backward countries to significantly reduce the gap between themselves and the more developed countries. I put it to you, ladies and gentlemen: did the former Communist countries aspiring to the European Union enjoy the same opportunity? The answer is that they did not. Instead of demonstrating a spirit of solidarity and providing aid, the Union exploited its own strength and capital advantage. It also took advantage of the submissiveness and corruption of leaders and delayed accession to extract further concessions. The clearest example of the above policy was the negative balance of trade between Poland and the European Union that was in excess of EUR 10 billion per annum. The new jobs and profits were created in the Union, not in Poland, but it was Poland that had to suffer increased unemployment and poverty. What did opening up their own market to Union companies mean to Polish companies? What did accession to the Union mean to them? Firstly, it meant unfair competition from companies enjoying technological and capital advantages. Secondly, it meant Polish businesses, banks and financial institutions being bought out for a pittance by Union concerns. Often the foreign concerns did not pay taxes or invest in Poland. Even worse, they transferred their benefits out of the country. Thirdly, it meant Poles had to make great sacrifices to modernise their companies and bear the considerable costs involved in order to comply with the Union’s requirements, standards and regulations. Fourthly, it meant agreeing to expensive and cumbersome bureaucratic and administrative procedures and also consenting to tax systems that made Polish firms less competitive and increased labour costs. VAT is one example of this. Fifthly, it meant consenting to quotas, limits and restrictions on production imposed by the Union either in relatively competitive and modern sectors such as the Polish shipbuilding industry, or in sectors producing high quality products, such as food.
Almost a year has gone by since Poland became a Member of the Union, and it has turned out that despite all the restrictions and difficulties placed in their way, Polish companies have managed to be competitive, to export and to work better. This is also true of individuals. The reaction of governments and local administrations of Member States has been to resort to other measures in order to restrict access to Union markets by Polish businesses. Examples of such measures are the rules concerning the provision of services, which is the sector of the market responsible for 70% of gross GNP whilst creating virtually 100% of new jobs. The restrictions imposed on Polish companies and on the workers employed by them in the building industry are another example. To make things worse, these restrictive provisions are implemented by over zealous local officials. One could write a book about the persecution endured by Polish firms. Complaints lodged with the local authorities are not followed up. It comes as no surprise to learn that those same over zealous officials never take an interest in cases where Polish workers are underpaid or employed illegally, or when they fill unattractive jobs. The question that arises is what is the European Union and what does it aspire to?
Were all those slogans about solidarity, doing away with differences, accelerated development and the common market so much hot air?
Poland and the other former Communist states cannot give in any more to the European Union. They have given all they could. That is why Polish entrepreneurs are going to stand up for their country and we, the Polish Members of this House, will stand shoulder to shoulder with them. We are calling for swift and firm decisions to eliminate instances of discrimination and their causes. Our demands are not unreasonable. All we want is a level playing field and fair play for all. We shall fight until we win our case, even if that means the collapse of the European Union!
Mr President, Commissioner, I should like to begin by thanking Mr Protasiewicz for dealing with this matter. Mr Protasiewicz represents the same constituency as I do, and in fact there are four speakers from Lower Silesia, which makes it somewhat of a standard bearer for this cause. This is indeed praiseworthy, and I am glad of it.
Not only did enlargement result in many economic benefits for the new Member States, it also led to enormous economic benefits for the Union as a whole, particularly as regards potential benefits. This happened because the new countries offered slightly lower taxes and slightly cheaper labour whilst at the same time the legal framework for conducting economic activity was stabilised thanks to integration. These countries are therefore providing opportunities for the European Union, not threats, as certain speakers have implied. This is the reason why we are alarmed at the situation whereby Polish, Czech, and Hungarian entrepreneurs are coming up against obstacles deliberately placed in their way by administrations, hindering their economic activity on the territory of the old Union. Unfortunately, all the ten countries are affected. Closing the common market to these entrepreneurs amounts to acting to the detriment of the new countries. It is also detrimental to integration because it undermines the level of trust the people of Europe have in the process of integration. Most importantly, however, it is detrimental to the well being of Europe. We all have in mind the conflict over taxes and social policy. We will not endorse the socialist view that competition between social or tax systems amounts to dumping and is detrimental to the well being of all Europeans. Either we adopt a pluralistic approach to taxation and social policy issues in Europe, or we shall lose out to trading partners located far further away than the new countries. I refer to China and India.
The decision may be taken to continue keeping Polish and other entrepreneurs out, but it should be remembered that this will lead to Europe sinking deeper into the mire of economic stagnation. Instead of coming up with vague ideas for the harmonisation of different aspects of economic and tax law, the European Commission should focus on completing the basic task that has been outstanding for some 50 years, namely bringing about the common market.
The Iron Curtain collapsed fifteen years ago, and people from Eastern Europe were sincerely looking forward to becoming equal partners, certainly after having met certain economic criteria.
What is the truth today? Mr Verheugen, along with many parliament members, was compassionately discussing here the problems caused by lay-offs in Alstom, mentioning the destiny of 250 employees. Dear Mr Verheugen, more than anyone else you should be aware that in Slovakia not hundreds, but thousands were left without jobs due to the reforms we had implemented to become a member of the European Union. To achieve this goal, Slovaks made great sacrifices. I believe no one regretted that – on becoming equal partners a year ago, we all rejoiced. At least we thought that way then.
What is the truth today? I firmly believe that the old fifteen members, and not us, were far from being prepared for enlargement. The free movement of goods in an eastward direction has indeed come true – today our shops are as nice as yours, and this is fine; Slovaks do not need to go to the West to buy exclusive goods any more.
But how do matters stand with the free movement of people? Even though discrimination based on nationality is forbidden, preference in offering employment should be given to workers from new member states over workers from third countries. With the exception of three countries, all the others have imposed transitional provisions lasting from 2 to 7 years, with an option to reconsider the issues afterwards; and, as a consequence, these periods might even be extended. This further deepens the legal uncertainty of employees. We know perfectly well that, being in the West, our people – highly skilled members of the younger generation, educated and multilingual – are earning higher salaries, but under what social, and humanly unworthy, conditions. This is what I am asking you: please, also pay attention to this.
.  Mr President, ladies and gentlemen, it is a well-known fact that both workers and businesses from the new Member States are discriminated against. This discrimination starts with the way that businesses from the old Member States and other developed countries act as though they had never heard of labour legislation while operating in Central European countries. Certain Czech supermarkets, for example, are renowned for their medieval working conditions for check-out assistants, with people regularly being sacked during the three-month probationary period. There are many other examples of such abuses, with the ban on trade unions, which of course is not officially set down in writing anywhere, being particularly worthy of mention.
Shopping chains also adopt typically colonial attitudes towards their suppliers, and the long payment periods, advertising charges, shelf fees and extremely low prices they impose have already been criticised on numerous occasions. These practices are commonplace in Central and Eastern European countries, and it is also normal for little space to be allocated to goods from local suppliers, for suppliers to be required to provide monetary deposits before starting to supply goods, and for them to have to supply goods at any time of the day, seven days a week.
There are therefore a great many issues that remain to be resolved with regard to working conditions in the new Member States. At the same time, however, workers from the new Member States find it extremely difficult to gain recognition for their qualifications when they arrive in the old Member States, despite the fact that international agreements have been concluded on this matter. Trained nurses from the Czech Republic and Slovakia regularly work as trainee nurses in the old Member States and are paid accordingly, even though they are overqualified for such jobs. Similarly, it is rare for our skilled craftsmen to have passed any state-recognised exams, and this means that they are classed as unskilled workers in accordance with their wages, regardless of the work they have actually done. This is particularly the case in the building trade.
The recognition of university qualifications is also a major problem, and current legislation leaves much to be desired in this respect. By way of example, the three laws in force in the Czech Republic on the matter are far from perfect. It is high time that something was done about this state of affairs, and I am therefore calling on the European Commission and on Mr Verheugen to put forward a proposal outlining appropriate legislative measures. Thank you for your attention.
Thank you. In this Chamber President Barroso has stressed the importance of the Lisbon Strategy and the urgent need to establish the free flow of services, just the latest of the key features of the European Union’s internal market. On the one hand therefore, there is a clear desire to remove barriers so as to achieve the best possible functioning of the internal market, while on the other hand we new Member States have observed that our companies are frequently in an unequal position. For instance restriction of corporate enterprise in the internal market is exercised in the area of the production and installation of machinery and equipment, in the area of metal constructions, building work, decorating, processing of natural stone and so on.
Commissioner, you have said that you are familiar with the difficulties in the new Member States. Yet today we are not talking about these difficulties, but rather about difficulties in the old Member States. You have said that the Commission will take action against violations. We would of course be glad to know when this will happen, and what the results of such action will be. The extent of discriminatory behaviour is clearly very great, while the effectiveness of those that should be ensuring adherence to the Community acquis is poor.
I have the feeling, Commissioner, that the new Member States of the European Union were much better prepared for membership of the EU and for its enlargement than the European institutions. I would be glad to hear your opinion on this.
Mr President, I should like to start by warmly congratulating you on your election and on your first appearance as Vice-President. Commissioner, the outcome of today’s debate could not come at a better time for the many business people and citizens who believe that everyone has equal rights in the enlarged EU, and who want to sell their most valuable asset, namely their own labour, in the old Member States. Yet there are many people who no longer wish to work in the European Union. These people have already attempted to do so, but have been treated unequally and come up against government and local authorities that commit violations of law. These violations take the form of over-enthusiastic checks, frequently involving dogs and policemen, or arrests during which individuals’ hands are stamped and they are handcuffed. This is an infringement of their personal rights. These companies and individuals will never wish to work or provide services again in the old Member States. Is this what the market for services and labour is to look like in the United Europe? As representatives of our constituents, we are duty bound to defend their rights in the EU. I have not heard of a single instance of people being treated in this way in Poland, even though many thousands of foreign firms operate in the country, and a large part of industry and the majority of banks are controlled by foreign capital. Polish organisations, business people, ministries and embassies are regularly informed of cases in which Polish firms and Polish citizens who provide services as subcontractors to European businesses have been discriminated against. The case of the Apola company, which is based in Poznan, is a prime example of such discrimination, and one of the many that have come to my attention. The company’s employees and representatives were intimidated, arrested and persecuted by the French police and authorities in the Gard region. In many cases, such behaviour stems from the fact that the officials are human, or rather inhuman, and insufficiently acquainted with the rules. We bear no general grudge against nations or governments in this respect, but the issue should be discussed in this House, and it is for this reason that today’s debate should be followed up by a resolution in which such violations of the law are condemned. Finally, I should like to highlight one more instance of discrimination on the basis of nationality. It relates to new requirements brought in by the European Commission, which only apply to Polish nurses and midwives. The latter are now required to have worked for at least five out of seven years in order to obtain a certificate confirming their qualifications, without which they cannot work as nurses or midwives in the EU. Citizens of all the other 24 Member States are only required to have worked for three out of five years. As well as depriving these nurses and midwives of the chance to work and of their previous rights, these requirements, which are enshrined in European legislation, are an insult to their professional dignity. I have been waiting for an answer from the Commission on this matter for several weeks, and several hundred thousand nurses and midwives are waiting for a response to the petition they submitted to the European Parliament.
Mr President, ladies and gentlemen, the EU economy is in poor shape, with the French and German economies having been hit hardest, and it would appear that more or less everyone is to blame for this state of affairs. The United States are to blame for the excessively low dollar exchange rate, the Far East for using slave labour and the new Member States for pursuing genuinely healthy and competitive economic policies. New words are even being invented that are classic examples of Orwellian newspeak. To reiterate a point made by Mr Szymański, for example, the word ‘dumping’, with all its negative connotations, is being used instead of just talking about healthy economic competition.
Even though the draft Bolkestein directive had many merits, all the advocates of what is known as a ‘social economy’ took umbrage at it when it was tabled. Angry mutterings from Paris and Berlin were all that was needed to ensure that this excellent draft directive was thrown out. Other approaches are possible, of course, and one of these is discrimination. The latter is in fact very much in evidence, as noted by the previous speakers, who gave a long list of individuals and businesses that have experienced it.
Commissioner Verheugen is highly regarded in Poland, and this is something I should like to stress, yet I find his claims that he has only received a complaint concerning one country astonishing. In my capacity as Chairman of the Committee on Petitions, I have drawn up a long list of cases of discrimination, and I forwarded this list to Commissioner Verheugen, to the Dutch Presidency and to Commissioner Bolkestein. I find it regrettable that Commissioners are incapable of exchanging such information between themselves. If Commissioner Verheugen, who is extremely popular in Poland, as I mentioned, claims to know nothing about the matter, then that leaves us at a loss. If no exchange of information takes place within the Commission, then to whom should we forward this information?
The Lisbon Strategy and the Stability and Growth Pact were intended to turn the EU economy into the world’s leading economy, yet they failed to do so. Now we are hearing enigmatic statements to the effect that the aim is merely to turn the EU economy into one of the world’s leading economies, even though there is a fundamental difference between these two goals. This House has heard numerous complaints about the closure of the Bridgwater Cellophane Plant in the UK, with production being moved to Kansas. This is the choice you have, ladies and gentlemen: either you allow companies to move production to Poland, the Czech Republic or Slovakia, or they will move it to Kansas or the Far East.
Internal solidarity and external competitiveness were intended to be the foundations upon which Europe is built. Neither has been achieved, and we find this regrettable. As the American Indian saying goes, if you find out that your mount is an ageing mare instead of a mustang, then you should stop riding it immediately.
I would urge you to stop riding an ageing mare in the shape of an inefficient European Union social economy, with France and Germany leading the way in inefficiency.
Mr President, ladies and gentlemen, there are two Europes in existence today, an old, high-class EU and a new, low-class EU. The first of these is inconsiderate, short-sighted and sets little store by competitiveness. In other words, it is cutting off the branch on which it sits. The second may well have been given an official invitation to dine at the EU’s table, but in actual fact it is discriminated against. If your aim is to pit these two Europes against each other, then you should continue with your present course of action. I am curious to see what the outcome of the constitutional referendums in the Czech Republic and Poland will be. Those are two unrelated issues, I hear you say. Officially they are, but how do you intend to persuade the citizens of the new EU Member States that this is the case? You are asking the EU’s younger relatives to support the Constitution for a united Europe, at the same time as warning them to keep their distance from the united EU market. This is an extremely short-sighted attitude, and those countries, governments, societies and companies that subscribe to it are boosting Euroscepticism in Europe. Instead of overcoming the old divisions, they are creating new ones. We cannot even comfort ourselves with the thought that this is merely individual nations or industries being selfish, as it is in fact the same old stupidity we are used to, with all the disastrous consequences it has in both political and economic terms. It is an extremely unwise course of action, for consumers in the old EU Member States.
Ladies and gentlemen, it is time to sober up.
Mr President, as we have heard in this House today, there are quite a few examples of it still being easier for a hammer to cross the Baltic than it is, for example, for a joiner to accompany it and drive in the nail. I am therefore delighted about the draft Services Directive whereby we shall shortly be able to talk about four freedoms – freedom of movement for goods, services, people and also capital – and not, as at present, about only three. Under the current Treaty, a number of the things that, for example, go on in my own home country, Sweden, involving state-sanctioned and express discrimination against people from the new Member States are, however, completely unacceptable.
Allow me to offer a very short but extremely frightening and, unfortunately, far from unique example of the way in which trade unions and authorities together deny the EU’s new Member States access to the internal market. The Swedish case began with a local authority having to build a school and, because they followed the European rules on public tendering, a Latvian construction company (LP-Bygg) was engaged. Soon, the construction workers’ union was there, blocking access to the work place, halting the work, carrying placards and chanting ‘Go home, go home’ Their reason for doing this, they maintained, was that the Latvian company was responsible for signing a specifically Swedish collective agreement and that the Latvian one was not valid, despite the fact that it paid better than the Swedish one. The decision had been taken: the Latvians should leave. The company had recourse to the authorities, and the Labour Market Tribunal, on which the union sits, obviously adopted a position in favour of the trade union movement. Our Minister for Employment – and recent head of the trade union movement - also adopted a position in favour of the trade union movement. It is at such moments that I am ashamed of being Swedish.
Exactly one week ago, the Latvian company was forced into bankruptcy. As a result, we have school children without a school, taxpayers with additional tax to pay and unemployed Latvians. All so that the cartel in the Swedish labour market can continue to operate. Strengthened by its successes, the union is now, with the government’s support, conducting a campaign around the country, demanding that people who ‘do not look like proper Swedes should carry clear ID badges’.
That is unacceptable, and I wonder what the Commission intends to do to put a stop to this racism and protectionism that are rife in Europe.
Ladies and gentlemen, reference has been made in this House on many previous occasions to problems relating to discrimination against workers and companies from the new Member States on the EU internal market. I myself drew the House’s attention to the issue over seven months ago, yet I regret to say that nothing has changed since then. It is for this reason that we have heard so many Members from the new Member States speak again today about blatant violations of EU legislation in this respect. In addition to the so-called transitional periods that were imposed upon the 10 new Member States, the old Member States are placing an increasing number of legal and administrative obstacles in our way. Such practices encroach upon the freedom of establishment and the freedom to provide services, both of which apply to any entity that is legally registered in the European Union and both of which are enshrined in the Treaty. Evidence already exists of a great many instances in which discriminatory provisions, which again run counter to EU legislation, are to be found in the national legislation of the old Member States. The fervent opposition voiced by countries such as France, Belgium and Germany during debates on the liberalisation of services, as detailed in the Bolkestein directive, is further evidence of attempts to discriminate against companies from the new Member States. I find it quite astonishing that countries that agreed to the enlargement of the European Union and to integration with Central and Eastern European countries, knowing that the aim of such integration was to create a single and powerful socio-economic unit, are now standing in the way of efforts to achieve this aim. This was not the kind of EU we voted in favour of in the referendums held before last year’s enlargement. I would therefore call on the European Commission to take action and to make known its views on the issue, and also to take the appropriate steps to stop discriminatory practices against the new Member States.
.  Mr President, honourable Members, let me repeat that the Commission has received official complaints only in respect of one single Member State. The Commission cannot take action on the basis of having picked up this or that here or there; if it is to act, a formal complaint has to be made. Every Member of this House is familiar with the rules.
To those honourable Members who have, today, spoken of hundreds of cases of discrimination, the only thing I can say is that they should advise those who believe themselves to have been discriminated against to submit a formal complaint. The Commission will follow up every single case, as it is obliged to do so.
I really would ask you not to throw accusations at me to the effect that the Commission has not considered any complaints other than those against this one Member State. I ask you not to doubt the truth of what I am telling you. If I tell you that we have received complaints directed only at one country, then that is indeed the case. See to it, then, that those who believe they have been discriminated against go down the appropriate channels, and then action will be taken. The Commission has already taken the necessary action to deal with the Member State in respect of which a complaint has been made. I did not say that we would do something; we already have, and the upshot of that is that these problems are being resolved.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the debate on the report by Mr Krahmer on behalf of the Committee on the Environment, Public Health and Food Safety on a proposal for a directive of the European Parliament and of the Council on the type-approval of motor vehicles with regard to their re-usability, recyclability and recoverability and amending Council Directive 70/156/EEC (COM(2004)0162 – C5-0126/2004 – 2004/0053(COD)) (A6-0004/2005)
.  Mr President, honourable Members, the Commission is much obliged to Mr Krahmer for his report and for his unusual and considerable personal commitment to first reading of the directive on recycling.
I would like to start by recalling how the draft directive is based on the provisions of the directive on end-of-life vehicles, which your House and the Council adopted in September 2000, and which contains very ambitious goals for the recycling and reuse industry to achieve by 2015. If we are to ensure that these targets can be met, then the car manufacturers have their own contribution to make, and hence we are calling on them to build cars whose components are better able to be recycled and reused, right from the very moment at which they roll off the production line.
Many of the proposed amendments are significant in policy terms. The most important has to do with the ban on the use of heavy metals. The report inserted a clause making it mandatory to ascertain that the manufacturer has used none of the heavy metals prohibited by the end-of-life vehicles directive. This is an initiative that the Commission welcomes, in that it makes it possible to apply the provisions of the end-of-life vehicles directive systematically and uniformly, instead of leaving it to the Member States to enact national laws that might well differ one from another. This obviates interference with the smooth operation of the internal market.
Although the dates by which this directive was to be implemented, a core element in it, presented plenty of difficulties, this issue, too, eventually proved capable of resolution. It is now proposed that the directive be implemented in two stages, and the Commission endorses not only this proposal, but also the administrative simplifications that your House has proposed; I might perhaps sum up by saying that the Commission unreservedly endorses the amendments proposed by Parliament and looks forward to this text being adopted without delay.
.  Mr President, Commissioner, ladies and gentlemen, I would like to begin by thanking my fellow members of the Committee on the Environment, Public Health and Food Safety, in particular the shadow rapporteurs, for their good and constructive cooperation. Some 15 million motor vehicles come off the production lines in the EU every year, and the motor industry is one of the most important business sectors in Europe, creating jobs, encouraging innovation and vital in terms of our competitiveness. Cars, though, also produce waste, and that is what we are discussing this evening. Every year in Europe, ten million vehicles end up on the scrapheap. If cars are not piled up as high in scrap yards as they used to be and are less of a blot on the landscape, that has something to do with the considerable extent to which parts of cars can be reused and recycled.
The objective of the motor vehicle type approval directive is to lay down provisions whereby motor cars and light commercial vehicles can be constructed in such a way that they meet the minimum quotas laid down in the end-of-life vehicles directive in respect of reusability, recyclability and recoverability. The end-of-life vehicles directive imposed binding targets on manufacturers. With effect from 2006, at least 85% by mass of a car – and with effect from 2015 at least 95% of it by mass – must be recoverable and reusable or capable of being recycled. These – the 95% from 2015 onwards in particular – are very ambitious targets, for they would mean that the cars of the future would produce scarcely any waste.
Whether or not this goal is achieved will depend not only on the manufacturer’s use of certain materials, but also and primarily on the further development of recycling technology and on the definition of recyclability. There is nevertheless no disputing the fact that the recyclability of automobiles and the avoidance of waste are important objectives for Europe’s environmental policies. It is astonishing, however, that cars contribute only 1% of the total quantity of waste in the EU. The EU has made a particularly good job of minimising waste not only from packaging, electronic scrap and batteries, but also from used cars.
Let me now turn to the core issues. Although the Commission put forward an eminently respectable proposal for a directive, it was necessary for us in this House to make a number of improvements to it. Following the committee’s vote and a successful trilogue, we have put together a compromise package for agreement at first reading, backed by the three main groups in this House. This being what one might call my maiden report, I, as rapporteur, regard that as a major success.
Our joint amendments, on which we will be voting tomorrow, are aimed above all at improving the way in which the directive will be implemented, without jeopardising the achievement of the recycling targets, which are so important in terms of environmental policy. Type approval is meant to be practicable from the point of view of the competent authorities in the Member States and of the manufacturers, and to entail the minimum possible costs. The amendments also take into account important aspects of best practice in type-approval. As rapporteur, I have from the very outset been particularly concerned to maintain the distinction between the testing of new types and new models. New models are defined as automobiles that are already on the market in the EU – there are currently about 600 of them – while new types are automobiles that will come onto the market in the future, approximately 100 a year.
The intention is that priority be given to the testing of new types. Neither the authorities nor the manufacturers would be capable of doing what the Commission envisaged in its original proposal, namely testing all models in the EU within 36 months of the directive’s entry into force. The testing of new types must be given priority in order to ensure that all of those coming onto the EU market in the future comply with the binding targets as imposed by the end-of-life vehicles directive, and so the 36-month time limit proposed by the Commission should apply to new types, enabling the models already in existence to be tested thereafter. We have agreed in this House – and with the Council – on a period of 54 months, corresponding to the arithmetical mean between what the Commission originally proposed and the 72 months that I originally put forward, which itself corresponds to the life-cycle of an average automobile.
The definition of ‘reference vehicle’ is another case in point. It is good practice and avoids misunderstandings if the authority and the manufacturer select the type by mutual agreement. ‘Reference vehicle’ means the vehicle that is most problematic in terms of re-usability, recyclability and recoverability. Turning to the ban on heavy metals, I am glad to be able to say that we have been able to agree that the prohibition of heavy metals should be referred to under the heading of the preliminary assessment rather than that of type-approval, where it does not belong. It is in any case my view that the Commission had good reasons for refraining from banning heavy metals in its original proposal, for heavy metals are already prohibited by many other items of legislation.
We did have a problem with one amendment from the Council, which reached us, so to speak, just before close of play, and which was intended to permit the comitology procedure through another back door. Parliament fought to get amendments to the end-of-life vehicles directive treated as legislation rather than as implementing measures, and so we could not accept the possibility of making technical adjustments to the end-of-life vehicles directive without reference to this House. I am glad that, in the trilogue, the Council and the Commission eventually agreed to that. This is a step in the right direction, towards more democracy and transparency in the process whereby European laws are made.
Let me close by returning to the subject of regulation. Automobiles are, in the EU, regulated to an extraordinary degree. When enacting legislation, we must always consider that it will have to be implemented in places that are a long way from Brussels and Strasbourg. We have to consider the businesses that will ultimately be affected by it. Commissioner Verheugen, what I now say is addressed to you personally. I particularly welcome your initiative where the assessment of legislation’s impact is concerned and am glad that, in your role as industry commissioner, you have rediscovered your liberal roots. It is important that new directives and regulations, particularly those relating to the protection of the environment and of consumers, should in future be subject to checks to ascertain what effect they have on competitiveness. Existing directives must be examined in order to be capable of being implemented quickly in the Member States. When considering future regulations, though, we must, as a matter of priority, ensure that they really do help to protect the environment rather than entailing more bureaucracy.
Thank you, Commissioner, for your kind words.
.  Mr President, Commissioner, ladies and gentlemen, I see that the presence of the acting President means that the MEPs’ team is one man up on the Commission’s. That is in any case quite astonishing on an evening like this. Mr Krahmer has described his report with great clarity and very comprehensively, and I do not propose to go through it in detail again.
I just want to say that it is, ultimately, the amendments that have made this report, which we are sending on its way, the work of us all, for we told Mr Krahmer that our discussions with the Council and the Commission had resulted in agreement, thanks to the amendments which essentially constitute the heart of this report. I am sure that a large majority will tomorrow give its backing to this report, for the three major groups have endorsed it.
This directive takes as its basis the used cars directive and has a preventive effect, enabling the automobile industry to guarantee recyclability in the future. It is a huge triumph if 95% of a car is capable of being recycled or reused, and a positive quantum leap if one thinks back to the first debates that we had back at the beginning of the 1990s.
I am also very grateful to the automobile industry for helping to put this directive together, for communication with this industry – one of enormous importance for Europe – is vital if long-term competitiveness is to be guaranteed. I am also sure that those who at present export to us from South-East Asia, as well as those in China and elsewhere from whom we will be importing vehicles in future, will be obliged to abide by these rules and apply them. It will be difficult enough to implement and monitor these preventive measures there, but it will send an important message about how to continue to compete across the board with the European automobile industry.
. Mr President, tomorrow we will be approving an amended proposal that will ensure that motor vehicles are designed so that they can be recycled properly at the end of their life cycle. The need to take account of the end of the life cycle when designing new motor vehicles has its origins in the early 1990s, in the Netherlands amongst others, when bilateral agreements were concluded between manufacturers and the authorities. European manufacturers have now gained a huge amount of experience of recycling. The manufacturers estimate the costs of the recycling obligation at an average of EUR 30 per vehicle, but the industry will very quickly recoup these costs. The prices of raw materials are rising explosively, mainly because of the huge demand from China. Rising costs of raw materials are making recycling particularly profitable. With this environmental innovation Europe is also gaining an edge on its competitors, because there are no recycling regulations in either Japan or the United States. Our group can accept the amended proposal and in any event heartily thanks the rapporteur. I would like to offer the apologies of the shadow rapporteur who could not be here this evening.
I would like to take the opportunity today to look at the motor industry in rather broader terms. At the beginning of this year the High Level Group on CARS 21was set up. The role of this High Level Group is to formulate recommendations for the European motor industry. Above all this is about competitiveness and employment, but also safety and environmental performance. Let me say first that I am a great advocate of the sectoral approach. The Lisbon process must be put into practice within sectors. With the CARS 21 initiative the European Commission is moving in the right direction, but I am afraid that the setting up of the High Level Group at the end of the journey will prove to be nothing more than a deregulation operation for the benefit of the motor industry, the scrapping of tiresome rules in the area of environment and social protection under the guise of improvements in competitiveness. I would therefore urge that we look further ahead and to show more ambition because environment and competitiveness are not inconsistent with one another; on the contrary, they reinforce one another. A branch of industry that constantly achieves better environmental performance improves its worldwide competitive position. I am convinced that environmentally friendly motor vehicles are essential for a viable European motor industry. This is why I have taken the initiative to set up a Low Level Group on Cars. In the spirit of the Lisbon objective employment, competitiveness and a cleaner environment will take centre stage in the Low Level Group. Together with interested fellow Members I shall be drafting a number of recommendations that I shall present to the responsible commissioners and to the High Level Group in July.
Which way should the European motor industry go? The motor sector has gradually made a lot of progress in the area of environment and safety, but is that the right way for the future? I think that we must reflect together in Europe on the motor vehicle of the future. This motor vehicle will in any event be lighter, smaller, more economic and more efficient. It will also be the basis of a modern, competitive and environmentally friendly motor industry. The rising prices of raw materials are making recycling and reuse of materials profitable and the technological progress in this area can contribute greatly to a good competitive position for the European motor industry.
Mr President, for one moment, I thought you had forgotten me. It is to me that the honour falls of being the last speaker and bringing today’s long sitting of the House to an end. Let me remind you that today has seen us voting – favourably, as it turned out – on Bulgaria and Romania, both of which possess major motor industries and are directly affected by the directive we are discussing. This proposal is of immediate relevance to product-based environmental protection, as members of the public use motorcars and light utility vehicles almost every day.
I would also like to point out that we have laid down rules elsewhere – in particular in the exhaust gas regulations – applicable to immediate effects on the environment, and to ask the Commission to get to work quickly, particularly where the Euro 5 exhaust gas standard is concerned, in order that these exhaust gases may be reduced in Europe too. I would remind them of the fine dust that is now polluting German cities in particular and is causing a number of problems.
While the approach chosen is one that is, in principle, to be welcomed, the Group of the European People’s Party (Christian Democrats) and European Democrats saw certain points as being particularly important. For a start, it is self-evident that the requirements for the components to be used must not present any risk to the public – by which we mean both drivers and pedestrians. It follows that the materials used must be both recyclable and safe, which does of course also mean that there is a need for more intensive materials research in Europe if we are to retain our leading position on the world market.
Secondly, the procedures and rules must be straightforward, transparent and practicable. What that means is that the authorities and car manufacturers must consult together in choosing one vehicle as being representative, in that it presents the greatest problems in terms of pollution. It makes no sense and would no doubt also be too bureaucratic to repeat the whole test on vehicles with only a few additional features.
Deadlines must be ambitious but also, of course, realistic, for it would make little sense to require too many alterations to existing models that are already reaching the end of their economic life cycle. This sort of environmental protection makes sense and can benefit both the public and industry.
The debate is closed.
The vote will take place tomorrow at 12 noon.
I am grateful to all of the speakers and to the Vice-President of the Commission for their participation.